Explanations of vote
Oral explanations of vote
(DE) Mr President, the aim of the proposal is to establish a new protocol setting out the fishing opportunities and financial contribution provided for in the Partnership Agreement in the fisheries sector between the European Community and the Union of the Comoros.
The proposed resolution will determine the fishing opportunities for European Union fishing vessels, depending on the surplus fish stocks available, and the financial contribution required in return for the access rights and the support for the fishery sector.
In principle, I welcome this agreement. Controlled fishing is always better than uncontrolled fishing. However, we must make proper use of this agreement and constantly assess its performance. For me, the simple, naïve question is that even if there are currently surplus fish stocks, we must ensure that this situation remains unchanged in the years to come.
Mr President, reading our voting list today, I have the feeling that I am reading a long and expensive bill of fare. Each of these items comes down to a reallocation of resources from European taxpayers either to some fishing fund, or the solidarity fund, or rescuing flood-stricken areas, or whatever it is.
I would like to focus on one particular abuse of this process, which is the use of Article 122(2) to mobilise money for bail-outs of stricken economies, specifically that of Portugal. This fund was designed for natural disasters such as earthquakes and floods. It has been reinterpreted to mean an economy that has run out of money. It is patently illegal. Not only is it not provided for in the Treaties; it is expressly forbidden under the 'no bail-out clause'. This Chamber is in plain violation of its own regulations. In bailing out these countries, we are hurting them - because you do not help an indebted friend by pressing more loans on them - and, of course, we are hurting our own taxpayers as well as violating the law. It is absurd that Ireland and Greece will be joining the bail-out of Portugal. You cannot carry on forever getting deeper and deeper in debt. The day of reckoning is coming.
Mr President, in yesterday's votes, we discussed the issue of migration. One of the issues that should have been discussed concerning migration is how do we make it less attractive for people to leave their own country, or more attractive to stay in their own country, and why do they seek to leave their country, often breaking family and other local emotional ties?
One of the things we have to look at is the impact of our policies in the EU. When we sign these fishing agreements - often with governments of countries and they benefit from this - do these agreements really benefit local fishermen?
Surely we should be re-examining all these fisheries agreements, and instead of signing fisheries agreements, we should perhaps be increasing the fishing capacity of local fishermen to spread wealth and create more jobs locally so that people want to stay in their own countries rather than seek to leave.
If we do not think carefully about the implications of some of these agreements, we will see more demand for migration and will end up debating migration rather than the issues we are debating here.
(ES) Mr President, I voted in favour of this agreement because Greenland's exports of fishery products represent 82% of their exports. Eighty-seven per cent of those are sent to the European Union, mainly to Denmark, that is, 97%.
There is disagreement with the Commission over the legal basis, but I share the opinion of the Committee on Legal Affairs, which unanimously adopted the application of Article 43(2), and Article 204 of the Treaty on the Functioning of the European Union and the Sole Article of Protocol (No 34) on Special Arrangements with Greenland.
The position is also supported by the European Parliament's Legal Service. Therefore, in accordance with the legislative process, it should be understood that this is the first reading in Parliament.
Finally, I appreciate the Commissioner's position in accepting the legal basis and showing her willingness to facilitate an agreement with the Council and not to further delay such an important agreement.
Mr President, my group voted in favour of this report. I take note that the discussion in Parliament on the issue of asylum seekers did not have the inflammatory tone frequently used in several EU Member States.
This is probably due to the fact that, contrary to widespread perceptions, the overall number of people claiming asylum in the west has dropped by more than 40% over the past decade, according to data just released by the United Nations.
A total of 358 000 asylum applications were made in industrialised countries in 2010, compared with 620 000 applications filed in 2001. The drop is mainly due to push factors in the areas of origin. This means that the picture is much more encouraging than is usually thought.
(IT) Mr President, ladies and gentlemen, naturally, I wish to offer my congratulations to the rapporteur on this report which really signals a significant step forward in EU policies, in its invitation to the Commission to submit a proposal for a directive on the procedures to be adopted by Member States to recognise, and possibly revoke, international protection. I believe that the events of recent days between the African and European coasts indicate that we need the 'asylum package' - as it is to be called - to become a binding rule.
In particular, I think of the positive amendments that were approved; for example, the whole question of greater safeguards with regard to minors, since I believe that children must not be detained under any circumstance (which is exactly what has been happening in Lampedusa, where children have been treated in exactly the same way as adults, together with adults, often in totally unacceptable conditions). It would have been better to have this directive in place before these dramatic events took place in Europe and Africa.
Another very important issue is that of vulnerable people and their issues, especially women, and problems relating to family matters and reunions. Congratulations also to the rapporteur.
(IT) Mr President, ladies and gentlemen, let me say that perhaps, before making judgments about how children are treated in Lampedusa, Mr Costa should go there himself. I have been to Lampedusa and have seen that all the children were treated according to Italian and, above all, international rules.
Now back to the subject which, as everyone has said, is very current. I believe that all Member States should be obliged fully to respect the principle of non-refusal and the right to asylum. Responsibility must, therefore, be shared, using the resources of the European Fund for Refugees and asking the European Office for strong support to implement the right of asylum, including provision for support in terms of border staff training and improving European asylum mechanisms.
(DA) Mr President, the report that we have adopted today states that the Commission's proposal is pragmatic. I find it very difficult to see what is pragmatic about taking away the opportunity for people in the 27 Member States to decide for themselves the population makeup of their own countries.
Asylum policy and policy relating to foreigners are so closely linked to a country's existence that it is appalling that the EU is starting to interfere in these matters. It is also precisely why Denmark has retained its opt-out on justice and home affairs so that in the Danish Parliament, we have the chance to decide for ourselves on these matters and so that these are not issues which the European Parliament and the other EU institutions are to concern themselves with.
It is therefore shocking to see how the European Court of Justice is now trying to undermine the Danish justice and home affairs opt-out, and even more shocking is the fact that this Parliament can adopt a report - never mind that it is in contravention of my vote and that of the Danish People's Party - without even dealing with this matter - the matter that entails removing people's right to determine their own policy relating to foreigners and, in particular, in cheating and deceiving with regard to the promises that were originally given to a country like Denmark.
Mr President, I and my UKIP colleagues abstained on the amendments to the Guillaume report on granting and withdrawing international protection, but one should not take this as indifference.
This report is a development of the common immigration and asylum policy under the Lisbon Treaty. I do not want the Lisbon Treaty, or a common immigration and asylum policy. The peoples of Europe do not want a common immigration and asylum policy, and that is why they were denied a referendum on the Lisbon Treaty.
I abstained on the amendments because it would have involved endorsing existing EU law and a nit-picking exercise to decide which bits were worse than others. I leave it to the quisling MEPs of the Conservative, Labour, Liberal Democratic and Green parties to haggle about the terms of surrender of their country. I and my UKIP colleagues voted 'no' to this report and 'no' to a common immigration and asylum policy.
(IT) Mr President, ladies and gentlemen, I worked as shadow rapporteur on this dossier and so could not but vote in favour, together with my group. I did so believing it to be a very useful tool for the development of a sector that will be a driving force for the European economy.
Industry is moving away from Europe; agriculture suffers from serious deficiencies; meanwhile, tourism is one area that can certainly offer prospects for employment, economic development and intelligent, inclusive and compatible growth. To this end, the instrument we have approved today, which allows for more modern data gathering, processing, treatment and transmission than the previous situation, will surely give impetus to this activity. This is why the ALDE Group and I have voted in favour.
(IT) Mr President, ladies and gentlemen, since December 2009, tourism has been recognised in the Treaty and so at last has a legal basis for development and support at European level. Moreover, tourism represents a strong growth engine for Europe. We have already noted that the tourism industry generates more than 5% of GDP in the European Union, involving nearly two million small and medium-sized enterprises and contributes an employment rate that exceeds 12%.
We need more studies and more comparable statistics, because these are useful for monitoring activities, making comparisons between Member States, showing how EU funds are used, helping develop best practice, and also for assessing and developing tourism programmes for those categories of people on low budgets.
(ES) Mr President, with 40% of all arrivals, the European Union continues to be the world's number one tourist destination. It is therefore an economic force for employment that also promotes the integration of rural areas.
However, tourism demand has changed in recent years. That is why I supported the objective of creating a common framework for the systematic production of harmonised European statistics on supply and demand in Member States, and of adapting, as is necessary, the legal framework to reflect recent trends, such as same-day visits. The systematic collection of information is a necessary tool for defining effective policies and facilitating decision making in the private sector.
I also supported the introduction of satellite accounts, because they would be better able to show the effects of tourism on the economy and on jobs, and would have enabled us to more accurately define policies for the future.
(GA) Mr President, the tourism industry has been very important for Europe and will be more important in the future, especially if we are to create jobs, particularly in remote and rural areas. However, it must be based on planning, especially planning based on the statistics we have.
So if we want to have proper planning and develop tourism, it has to be based on statistics that show trends regarding rented accommodation, one-day tourists, etc. Based on that we can develop tourism, particularly to end seasonality, to encourage an ageing population to holiday more and, indeed, also to encourage young people to do so. Any football team now has at least one statistician and bases its plans on that, and that applies also to the tourist industry.
(GA) I am pleased to vote for this report.
(ES) Mr President, Regulation (EC) No 1288/2009 extends the transitional technical measures so that they can be applied until the adoption of permanent measures.
It is preferable for everyone if these measures are adopted definitively and as quickly as possible. Nevertheless, in view of the forthcoming reform of the common fisheries policy, the measures need to be adopted after a new legislative framework is in place.
That new framework is planned for 2013, and it is therefore necessary to extend the validity of the transitional technical measures until 31 December 2012, bearing in mind that the current regulation will cease to be in force in 2011.
That is why I voted in favour of this initiative.
Mr President, I voted for the Grelier report but I voted against my group on four amendments - amendment 4, amendment 5CP, amendment 6 and amendment 3.
Amendment 4 is an amendment by my colleague, Pat the Cope Gallagher, to allow the use of tangle nets, which Irish fishermen use inshore. Otherwise, we risk forcing the fishermen further out to sea in the North Atlantic, which is not practical and is very unsafe. A 50 metre boat on the Atlantic is very different to a 50 metre boat in the Mediterranean.
I voted for amendment 5CP in relation to mesh sizes. Again, this causes a major problem for our own fishermen on the west coast who are working in mixed fisheries with megrim, monkfish and hake. This will not have adverse impacts on cod stocks, as there is very little low bycatch of cod at present.
I also voted for amendment 6 by Mr Struan Stevenson in relation to doing away with the scandalous business of the discarding of haddock.
Last, and by no means least, I supported amendment 3, which was proposed by my Portuguese colleague, Mrs Patrão Neves, which supports Portuguese fishermen. I have no problem with that.
(ES) Mr President, I made a mistake in my previous speech: I spoke about the wrong subject because of a translation problem, so I will reverse my speeches and say now what I should have read out before.
I voted in favour of the financial measures because it was necessary to amend the regulation in order to adapt it to current demands and to the functioning of the Union.
I would also emphasise that the regulation envisages expanding the list of organisations eligible for financial aid and updating the list of advisory bodies. It also guarantees uniform conditions for implementing measures concerning control and enforcement, and for the expenditure incurred by Member States in implementing the control system and enforcement applicable to the common fisheries policy, and in the area of the collection, management and use of basic data.
The financial measures also include the economic aspects of fisheries and aquaculture and a reference to data collection relating to environmental measures.
That is why I voted in favour of the initiative.
(FI) Mr President, I voted in favour of the report, but we have to set an example and be very meticulous, especially as far as budgetary discipline is concerned.
I would like to say why I voted against the group with regard to Amendment 8, which the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament had tabled. In it, the rapporteur mentions the use of unspent appropriations for construction projects. This has been a custom here for many years now, but financing construction projects in this way is not open or transparent. We have to state what construction projects we have right at the stage when the budget is being planned, and we should not engage in a transfer of appropriations in this way, which is contrary to budgetary discipline. That is why on this point, I voted against the group's proposal on behalf of the S&D Group regarding Amendment 8.
(DA) Mr President, I voted against this budget report, but I would actually like to thank the many fellow Members - a few too many, unfortunately - who voted in favour, because it gave a wonderful picture of the shift in the perception of reality here in the European Parliament and here in the EU's institutions in relation to the outside world where the people who we are actually creating regulations for are to be found.
Despite the fact that we have asked the Member States and other institutions to make cuts, we have doubled the expenditure in a number of areas for the European Parliament itself and for the EU institutions in general. This has happened, for example, by introducing the intention now to build a completely new museum for glorifying European history and the European institutions, etc.
I believe that an incredible number of people out there in the Member States, where they are experiencing cuts at national level, are wondering how their representatives in the European Parliament can so casually play fast and loose with money, even in the middle of a financial crisis.
(ES) Mr President, if you do not mind, I would like to mention something before I finish. In my previous point I said, 'because of a translation problem', not meaning the excellent translators here, but an error I made when reading the text. I am the one who made the translation error, and I wanted to make that clear because the translators always seem to get the blame.
Indeed, the interpreters merit our appreciation for the excellent work they do both in the House and in the Committees.
(FI) Mr President, I would like to say a few words about this budget, revenue and expenditure. We must definitely ensure in this economic situation and, furthermore, here in the European Parliament, that expenditure is kept under control. For that reason, I voted differently from what had been recommended with regard to some aspects of the matter.
In my view, we should be prepared to cut down on travel costs, for example, but if we cut the number of flights, the airline tickets of Members of the European Parliament should be exchangeable. Sometimes, the problem is that these cheap airline tickets cannot be exchanged. I myself have to take several flights to get here; for example, to get to Strasbourg, you have to take three different flights. It is therefore important that airline tickets should be exchangeable. Occasionally, proposals to make savings such as these can end up costing more, simply because there is no flexibility with them.
We have to cut costs, however; that is absolutely clear. Some costs are to be seen as investments, and I think that this European House may be a good investment and one which, in the future, will produce added value, even in economic terms, for the European Union and its institutions.
Mr President, it is spend, spend, spend, isn't it? We keep hearing about the 500 million citizens in this Chamber, but this Chamber separates itself from them as much as possible.
Amendment 15 insisted that the salaries and allowances of MEPs should not be updated in 2012 to set an example, but 391 of our colleagues voted against it because they obviously do not care about the average EU citizen, do they? The average EU wage is EUR 368 a week, but some of our colleagues - 60 to 70 of our colleagues - continually sign in on a Friday here in Strasbourg, when there is no business, to claim EUR 304.
What example is that giving? Another waste of money: how many billions is this House of History going to cost, to sell propaganda and tell how the European Union 'saved the world'?
(SK) Mr President, the consolidation of democracy in the EU requires a constant effort towards building a fair and transparent environment both for the running and the funding of political parties at the European level. EU citizens should be more involved in political life at the EU level, and it is therefore necessary to create favourable motivational conditions for the operation of political parties. This is in order to avoid situations where, for example, less than 20% of registered voters participate in European Parliament elections, as happened in my own country.
I agree with the idea that these political parties should have a common and single legal statute, as well as their own legal personality based directly on the laws and treaties of the EU. As far as the funding system is concerned, transparency forms an inseparable part of the implementation of values, and the first priority must therefore be to have unambiguous funding conditions.
(IT) Mr President, ladies and gentlemen, Article 325 obliges the Commission and Member States to protect the financial interests of the European Union and to combat fraud in areas where this responsibility is shared between the Union and the Member States. According to Article 325(5), the Commission, in cooperation with the Member States, shall submit to the European Parliament and the Council an annual report on measures taken for the implementation of this Article.
I agree that we need to quantify in greater detail the recovery levels of funds unduly paid to the EU Member States by gathering specific data. Another important point, rightly highlighted by Mrs Ivan in her report, is the use of better investigative methods regarding fraud carried out by Member States. In this way, we can standardise counter measures throughout the European Union and determine whether similar types of fraud have been committed in other countries. This is why I have supported this report.
Mr President, I voted against Amendment 1, which stresses the need for zero tolerance for error. I think it is extremely important to distinguish between fraud and error. Yes, there should be zero tolerance for fraud, and indeed criminal prosecution, but in many cases, the error is inadvertent. While we need to uncover all errors and ensure the recovery of such monies, I cannot agree with zero tolerance for one very simple reason. This is that I have worked with many community groups, voluntary groups, leader companies and partnership companies, and seen the level of sheer and utter frustration at the myriad of rules, the revision of the rules half-way or three-quarters of the way through the programme and the different interpretation of rules at local, at regional, at national and at European level - with any infringement considered an error. Therefore, while we do need to remain vigilant about fraud, we also need to simply, simplify and simplify again the rules.
(FI) Mr President, I voted in favour of this proposal, which is a very worthy one, as it concerns whether we should fund parties using taxpayers' money. In a case such as this, there obviously need to be clear rules that are the same for everyone.
In my opinion, the parties must also have their own system of fund raising, even if it is on a small scale. In Amendment 2, the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament suggested that this share of selffunding should be just 5%. I think that it should be at least 10%. That is a very small amount when we consider that this is a matter of taxpayers' money, and we should be very meticulous in these matters.
(PL) Mr President, the Giannakou report paves the way to fulfilment of the provisions of Article 10(4) of the Treaty on European Union and Article 244 of the Treaty on the Functioning of the European Union. Parliament and the Council should work together to define the status of a party at European level and their foundations, and should establish rules for funding both parties and foundations. However, it is necessary to call attention to the provisions of paragraphs 10 and 11 of the report, which concern the future of transnational lists in elections to Parliament. It is, admittedly, only a proposal for the future, but at the present time, it does not have the approval of the citizens. This concerns, in particular, Member States which have had experience of national lists and have abolished them. Another important matter is the timing of these proposals - the crisis and the proposed savings are also a cause of reluctance to increasing the size of European institutions. From our point of view, I think a more important matter is the possibility of increasing the size of the European Parliament in connection with enlargement of the European Union by the accession of new Member States rather than the possibility of increasing its size on the basis of new lists.
(DA) Mr President, I, too, would like to see clear rules for the European parties, but I must essentially question what the point of the European parties actually is.
The report states that they will create a greater understanding among European citizens for the EU's institutions and cooperation across borders. However, what we actually see is that, as the European parties grow larger, as more money is continually used both within the parties and in the funds and all manner of other institutions relating to these, in line with these things, the European people's support for and understanding of the EU's institutions falls.
The latest Eurobarometer survey showed support for the EU among the European people to be at an all-time low, so this is not working. I would therefore ask the fundamental question of whether there really is any point continuing to waste billions of euro on these European parties. I do not believe that there is, and therefore I voted against this report.
Mr President, I voted against this report. You can keep your 30 pieces of silver. I will not be joining any pan-European party. I will not be selling out my principles as some in this Chamber are willing to do.
It is not fair that the public, once again, have to use their resources to fund politicians. Politicians should be privately funded through donations, etc., and that should be heavily regulated. This Chamber found out only recently how politicians do need to be regulated, but the funding of political parties for a European ideal can never be right. I will never join a pan-European party. I will stand up for my principles and to hell with the lot of you.
(IT) Mr President, ladies and gentlemen, we have voted on three own-initiative reports on the Single Market Act, which is an important mechanism for growth in the European economy, and obviously for the creation of jobs, with concrete and direct results both for European citizens and for small and medium-sized enterprises.
There are many proposals made by the European Commission which tend towards the integration and liberalisation of European markets, resulting in measures to support small and medium-sized enterprises, in particular, to have an effect on innovation and the protection of creativity, improving the efficiency and sustainability of both material and non-material networks and infrastructure.
I hope that we will confront some obstacles in this structural context of support to small and medium-sized enterprises, such as the diversity of national laws, including rules and tax systems that fragment the market resulting in higher compliance costs for businesses to shoulder.
Mr President, today, we have voted on the three Single Market Act reports and their key priorities; I hope the Commission and Council have taken note of these. We need to make sure that we deliver on this for all citizens in order to allow the European economy to grow, provide jobs and compete globally. We need to make sure that EU legislation is implemented across the board to reduce the barriers to trade, but also that we do not make EU legislation that increases the burden on our businesses.
(FI) Mr President, this was a very important report for taking the Single Market forward.
When we talk of consumer protection, however, Amendment 3 was important in that connection. It dealt with the fact that minimum harmonisation in the area of consumer legislation must be given priority over complete harmonisation. I voted in favour of this amendment and against the recommendations of my group, because I believe that levels of consumer protection in my country, for example, are extremely high. If we now quickly move to a position where we have fully harmonised consumer protection throughout the EU, I know that standards in my country will fall. That is why I think that we can approach this harmonised standard of consumer protection only by first establishing certain minimum standards, and then, on that basis, taking the path to a completely harmonised standard.
(SK) Mr President, the volume of the EU internal market in goods represents 17% of the global market in goods. The volume of the EU internal market in services represents 28% of the global trade in services. If this mass is set in motion in the right direction, it should achieve results in the form of economic growth based on the dynamic of our own resources. This will hold true, however, only on the assumption that the implementation of the proposed measures, which I supported, results in the elimination of bottlenecks in the movement of people, capital, goods and services between the individual countries of the Union, increasing the availability and reliability of loans and banking services, as well as Internet commerce.
It will hold true only if a more functional Single Market unlocks new potential for the implementation of products and activities originating from the EU, and on the markets of the EU. If that happens, a 4% contribution to economic growth over the coming decades might not be unrealistic.
(DA) Mr President, I share the view that the Single Market is essentially a good idea and that better governance of the Single Market is sensible and in the interest of consumers. However, I am surprised that the six amendments I tabled for this report were voted against by such an overwhelming majority. What does it boil down to in essence? Well, it came down to the fact that we should apply minimum harmonisation instead of total harmonisation and thereby ensure that the countries that already have good regulations for consumers are not forced to lower their level of consumer protection. It was also about the totally unique labour market model that we know from the Nordic countries, where it is not legislators but the social partners who decide on wage conditions and conditions for the labour market, the fact that it is they who set the rules and that we should retain and protect the Nordic labour model rather than undermine it; two completely harmless proposals that I am convinced would receive a significant majority in a vote amongst European citizens are voted down in this House. This reveals the shift in the perception of reality that is characteristic of the Members here in the European Parliament.
(IT) Mr President, ladies and gentlemen, the Single Market is a valuable tool for economic recovery in the European Union, particularly for the creation of new jobs.
The reports regarding the Act for the Single Market are, generally speaking, contributions made by the European Parliament in the consultation process begun by the Commission with its announcement 'Towards a Single Market Act. Fifty Proposals for improving our work, enterprises and dealings together for a highly competitive social market economy'.
I think we should have put more emphasis on the competitiveness of small and medium-sized enterprises, the fight against counterfeiting and piracy, and the stimulation of innovation and competitiveness by the lifting of bureaucratic, administrative and regulatory burdens.
However, I agree with the general structure of the report and, in particular, with the measures mentioned which aim to strengthen e-commerce and the simplification of the procurement system. For this reason, I voted in favour of this report.
(IT) Mr President, ladies and gentlemen, I voted in favour of this resolution because I believe it represents a further step forward towards the creation of a well-functioning, integrated single European market. Today, Europe is one of the major economies of the world but its potential is still huge, especially with regard to economic and employment growth.
Small and medium-sized enterprises are the engine and the main players in the current economic recovery. Europe needs to offer them greater protection, facilitating their access to credit, reducing bureaucracy and promoting the development of electronic commerce. Only in this way will we be able to create a social economy based on growth, competitiveness and sustainability.
Giving the EU an efficient and innovative Single Market in today's globalised world means making it the undisputed protagonist of the global economic scene.
(FR) Mr President, I wanted to clarify why we voted in favour of this Single Market Act. I think it is a step forward. Parliament managed to find the right compromises that do not flush the text of its content but, instead, put real pressure on those who, in the Commission, want the Single Market to continue to adopt a purely free market approach, without including social issues, tax issues or environmental issues.
I also merely wanted to clarify that paragraph 54, which deals with public services, services of general interest, is problematic, and we therefore voted against part of this paragraph, which continues to call, ideologically but in veiled terms, for further liberalisation. We argue instead in favour of European public services and securing the European framework, leaving each Member State the option to continue organising public services as they wish, especially at territorial level.
(PL) Mr President, a Single Market without exclusions, either of citizens or of businesses - that, in a word, is how I could describe the main thrust of today's debate on the now endorsed package of reports on the Single Market Act. It is with great interest, and also with pleasure, that I would like to emphasise the proposals which are intended to make it easier for small and medium-sized enterprises in particular to operate. It is very important for SMEs to have access to public procurement procedures. The announcement that these procedures are to be simplified, and, in particular, that the financial barriers in public procurement which exclude SMPs are to be reduced, and also that specific features of the local market are to be taken into account in procurement, is deserving of particular support.
Similarly, it should be recognised that SMEs expect help in gaining access to the market, they expect administrative measures which will make it easier for them to operate and they also expect a solution in the area of patents. It is with great interest that I, personally, await the presentation announced by Mr Barnier of the 12 levers for stimulating the Single Market. Greatly encouraging is the announcement that the period in which it will be possible to evaluate innovative solutions in particular which are related to these levers will also be relatively short.
Written explanations of vote
I am in favour of this report, since I agree with the amount recommended for repairing the damage caused by flooding in the countries of Poland, Slovakia, Hungary, the Czech Republic, Croatia and Romania, totalling EUR 182 388 893.
I agreed with this report which approves without amendment the Council's position on Draft amending budget 1/2011. This Draft amending budget aims at mobilising the EU Solidarity Fund for an amount of EUR 182.4 million in commitment and payment appropriations in order to mitigate the effects of flooding resulting from heavy rainfalls in Poland, Slovakia, the Czech Republic, Hungary, Croatia and Romania. I believe that in general, the EU Solidarity Fund should be mobilised as swiftly as possible following a natural catastrophe, and that applications for financial assistance should be dealt with in an effective and fast-acting manner, so that it is possible to provide urgent financial assistance to countries that have suffered natural disasters.
I supported the report because the Member States which were affected by the flooding caused by torrential rain expect the sum of EUR 182.4 million to be included. These are Poland, Slovakia, the Czech Republic, Hungary, Croatia and Romania. Like the rapporteur, I believe that it should be possible to mobilise the contributions from the Solidarity Fund much more quickly and efficiently than happens at present.
I agree with the adjusted amount for mobilisation from the European Union Solidarity Fund (EUSF), given that in several countries, namely Poland, Slovakia, Hungary and Romania, the direct damage caused by natural disasters exceeds the normal threshold of 0.6% of Gross National Income required for mobilising the EUSF. I also consider it important that the EUSF should be mobilised as swiftly as possible following a natural disaster, and that all related organisational, legislative and executive procedures should be dealt with quickly and efficiently. I therefore agree with the Council's common position on the Draft amending budget of the European Union for the financial year 2011.
The Commission proposes to amend the Commission budget for 2011 so as to cater for the need to mobilise the European Union Solidarity Fund to the sum of EUR 182.4 million in commitment and payment appropriations in order to mitigate the effects of flooding resulting from heavy rainfall in Poland, Slovakia, the Czech Republic, Hungary, Croatia and Romania. This proposal should be approved by Parliament on the terms proposed by the rapporteur.
The report under discussion deals with the Council's position on Draft amending budget No 1/2011 of the European Union for the current year. The Commission is empowered to present draft amending budgets whenever there are 'unavoidable, exceptional or unforeseen circumstances'. Certain EU Member States have suffered natural disasters that have destroyed various infrastructures, the damage amounting to some EUR 5.5 billion and exceeding the threshold of 0.6% of Gross National Income in some cases. This situation constitutes justification and grounds for mobilisation of the European Union Solidarity Fund (EUSF), the objective of which is solely to repair infrastructure. Since existing budget appropriations are insufficient to cover the applications, I agree with this amending budget - the first proposal for mobilisation of the EUSF presented by the Commission - which proposes a reinforcement of EUR 182 388 893 in commitment and payment appropriations.
This amending budget aims to respond to the request for mobilisation of the European Union Solidarity Fund (EUSF) to repair the damage caused by disasters that affected five Member States as well as Croatia in May and June 2010. These were 'unavoidable, exceptional or unforeseen circumstances', as defined in the Financial Regulation, and therefore, in our view, this procedure is both justified and necessary.
The amount mobilised in support of these countries - EUR 182.4 million - represents only about 3% of the total damage, which is estimated at about EUR 5 512.7 million. The Member States of the EU have been hard hit by a considerable number of disasters in recent years. In the first six years of the EUSF, the Commission received 62 requests for financial support from 21 different countries. About a third of these qualified as 'major natural disasters', as do four of the cases that we are considering here today. The EUSF is an important instrument for helping to remedy the almost always considerable and often long-lasting impact of disasters on people, the environment and the economy. However, there must also be a corresponding commitment to disaster prevention, putting into practice the recommendations recently approved by Parliament to that effect.
This is a report on the Draft amending budget that aims to respond to the request for mobilisation of the European Union Solidarity Fund (EUSF) to repair the damage caused by disasters that affected five Member States, as well as Croatia, in May and June 2010.
These were 'unavoidable, exceptional or unforeseen circumstances', as defined in the Financial Regulation, and therefore, in our view, this procedure is both justified and necessary. The amount mobilised in support of these countries - EUR 182.4 million - represents only about 3% of the total damage, which is estimated at about EUR 5 512.7 million.
The Member States of the EU have been hard hit by a considerable number of disasters in recent years. In the first six years of the EUSF, the Commission received 62 requests for financial support from 21 different countries. About a third of these qualified as 'major natural disasters', as do four of the cases that we are considering here today.
The EUSF is an important instrument for helping to remedy the almost always considerable and often long-lasting impact of disasters on people, the environment and the economy. A commitment to prevention is also important.
I agreed with the report and the rapporteur's proposal to accept without amendment the Council's position on Draft amending budget 1/2011, because financial assistance to these countries, i.e. Poland, the Czech Republic, Slovakia, Hungary, Croatia and Romania, has to be delivered and cannot be delayed further.
in writing. - I voted for this Commission proposal for mobilisation of the EUSF which is based on point 26 of the IIA of 17 May 2006 on budgetary discipline and sound financial management that allows for such mobilisation within an annual ceiling of EUR 1 billion. The conditions of eligibility to the Fund are detailed in Council Regulation No 2012/2002 establishing the EUSF. It should be recalled that the objective of the Fund is to repair infrastructure and act as a refinancing tool, and not to compensate private damages. This proposal for mobilisation of the EUSF is the first to be presented by the Commission for the year 2011.
This Draft amending budget makes sense, considering the purpose of the funds mobilised through the Solidarity Fund to address the effects of the landslides and severe flooding resulting from heavy rainfall in Poland, Slovakia, the Czech Republic, Hungary, Croatia and Romania. After verifying that the requests meet the eligibility criteria of Regulation (EC) No 2012/2002, the Commission proposed the mobilisation of the Solidarity Fund for the sum of EUR 182.4 million in order to deal with the events in those countries. However, I would like to highlight the delay in the mobilisation of this type of support. The procedure needs to be made less bureaucratic and more streamlined in order to respond to future disaster situations in a timely manner.
in writing. - Taking into account the fact that Draft amending budget No 1/2011 to the general budget 2011 aims at mobilising the EU Solidarity Fund for an amount of EUR 182.4 million in commitment and payment appropriations in order to mitigate the effects of flooding resulting from heavy rainfall in Poland, Slovakia, the Czech Republic, Hungary, Croatia and Romania, I voted 'for'.
Natural disasters are no longer a rarity in Europe. The most recent events, such as the floods in 2010 in Poland, Slovakia, Romania, the Czech Republic and Hungary, show that the Solidarity Fund is essential. This fund is not used to compensate private individuals for damage to property, but primarily to rebuild infrastructure. Therefore, it can be regarded as an appropriate refinancing instrument. In particular, in countries such as Poland, Slovakia, Hungary and Romania, there have been large-scale disasters and the direct damages exceed the usual threshold of 0.6% of Gross National Income. For this reason, I have voted in favour of this proposal.
This report refers to Draft amending budget No 1/2011 to the general budget for 2011, the aim of which is to mobilise the European Union Solidarity Fund to the sum of EUR 182.4 million in commitment and payment appropriations in order to mitigate the effects of flooding resulting from heavy rainfall in Poland, Slovakia, the Czech Republic, Hungary, Croatia and Romania. The only purpose of Draft amending budget No 1/2011 is to formally incorporate this budgetary amendment into the budget for 2011. The reasons given fully justify this amending budget, and I therefore voted in favour of this report.
I voted in favour of this Draft amending budget, the aim of which is to respond to the mobilisation of the European Union Solidarity Fund to the sum of EUR 182.4 million in commitment and payment appropriations in order to mitigate the effects of flooding resulting from heavy rainfall in Poland, Slovakia, the Czech Republic, Hungary, Croatia and Romania.
in writing. - We have abstained. The report concerns a transfer in payments for mobilising the EU Solidarity Fund for floods in 2011 in Poland, Slovakia, Hungary, the Czech Republic, Croatia and Romania. We agree with the urgent need to mobilise the funds, but not with the proposed financing method (via a 'negative reserve').
I am in favour of this report, which aims to provide EU aid from the European Union Solidarity Fund for Poland, Slovakia, Hungary, the Czech Republic, Croatia and Romania, following the flooding in May and June 2010 that affected these areas and their populations. The EU must continue to be an organisation that shows solidarity.
I agreed with this report on allocating financial assistance from the European Union Solidarity Fund to Poland, Slovakia, Hungary, the Czech Republic, Croatia and Romania. The interinstitutional agreement allows a mobilisation within an annual ceiling of EUR 1 billion. I believe that in general, the EU Solidarity Fund should be mobilised as swiftly as possible following a natural catastrophe, and that applications for financial assistance should be dealt with in an effective and fast-acting manner, so that it is possible to provide urgent financial assistance to countries that have suffered natural catastrophes.
The aim of the European Union Solidarity Fund (EUSF) is to provide swift, effective and flexible assistance to the population of a Member State, or a country negotiating accession, in the event of a major natural disaster.
This fund supplements the Member States' public funds in emergency situations, specifically for urgent infrastructure repairs, temporary shelter and emergency services to cater for the people's immediate needs, as well as clearing up in the areas affected by the disaster. Poland, Slovakia, Hungary, the Czech Republic, Croatia and Romania were affected by torrential rains in 2010, which caused serious flooding resulting in huge losses in those countries. Following the disasters, the countries in question requested assistance from the EUSF. Since the eligibility criteria laid down in the relevant regulation were met, mobilisation of the EUSF was approved with a view to mitigating the pain, suffering and losses of the people affected by the abovementioned disasters. For the above reasons, I supported this report.
The floods which hit the countries in the east of the European Union last year caused huge material damage in practically every region. Many of them continue to struggle with the flood's tragic effects. Many people are still waiting for the financial assistance promised by the authorities. The serious damage primarily concerns agriculture, infrastructure, the transport network and cultural heritage sites. Many people have suffered, often losing everything they owned. In Poland alone, direct losses have been estimated at nearly EUR 3 billion. This, therefore, significantly exceeds the threshold for mobilising the Solidarity Fund. A similar situation exists in the case of the other countries which are applying for support from the fund. Finding the European funds foreseen in the interinstitutional agreement will bring significant relief to the regions worst affected by the catastrophe by allowing work to be carried out to mitigate the effects of the natural disaster. I am strongly in favour of mobilising the Solidarity Fund.
I welcome the decision of the European Parliament to release funds from the EU Solidarity Fund for the Central European states affected by last year's floods. In the case of the Czech Republic, there is a sum of CZK 125 million to cover some of the damages caused by the floods in Northern Moravia last May and June. As the overall level of damage was estimated at CZK 5 billion, which represents less than 0.6% of Czech GDP, it did not constitute a 'serious natural disaster' under European law, in the case of which assistance from the Solidarity Fund is virtually assured. It was therefore necessary to request an exemption for the Czech Republic, based on the fact that our land was affected by the same natural disaster as neighbouring Poland, where the consequences were more destructive. In the original draft resolution of the European Parliament, only Poland was mentioned as an affected country, and it was only after I pointed out that the floods had also affected other states that its scope was extended to the entire region of Central Europe. I am pleased that the Czech Government, after its initial laxity and hesitation, swung into action and managed, within the set deadline, to submit an application for financial assistance from the Solidarity Fund, which will now undoubtedly prove very useful.
In light of the significant damage caused by the major natural disasters that have occurred, particularly with regard to private property, transport networks and cultural heritage sites, and also since the estimated total direct damage in all these countries exceeds the normal threshold for mobilisation of the Solidarity Fund, which stands at 0.6% of Gross National Income, I agree with the proposal for a decision of the European Parliament and of the Council on mobilisation of the European Union Solidarity Fund in favour of Poland, Slovakia, Hungary, the Czech Republic, Croatia and Romania.
I voted in favour of the mobilisation of the European Union Solidarity Fund in favour of Slovakia, Hungary, the Czech Republic, Croatia and Romania following the severe flooding that affected these countries in May and June 2010. I should like to reiterate that the Council must urgently continue to revise the new Solidarity Fund regulation approved by Parliament, so as to make it swifter and more effective.
Mobilisation of the European Union Solidarity Fund in favour of Poland, Slovakia, Hungary, the Czech Republic, Croatia and Romania is justified in view of the heavy rain and flooding that affected these countries and the serious damage which resulted. The support that this decision received from a large majority in the relevant parliamentary committee shows the breadth of support that it enjoys. I regret the suffering that people have endured, and I hope that mobilisation of the fund will mitigate it and help provide swifter and more effective reconstruction in the worst-affected areas.
In May and June 2010, Central and Eastern Europe was lashed by a severe storm which caused enormous damage in certain Member States, particularly through the destruction of public infrastructure, farms, road and rail networks, and public and private assets. Flooding in Poland affected almost the whole country, causing damage exceeding 0.85% of Gross National Income (GNI); in Slovakia, the storm left some areas under water, caused landslides and flooding, and led to damage in the order of 0.89% of GNI; in Hungary, the damage amounts to 0.73% of GNI; in Romania, it is estimated at over EUR 875 million, or 0.67% of GNI; in Croatia, it exceeds EUR 153 million (0.6% of GNI); and in the Czech Republic, the amount is EUR 204 million (0.6% of GNI). This situation justifies the mobilisation of the European Union Solidarity Fund and has led to the approval of the first amending budget for 2011. Thus, since it is covered by the Draft amending budget that has already been approved, and in view of the opinion of the Committee on Regional Development, I agree with the rapporteur's position on the mobilisation of EUR 182 388 893 to help with the repair of public infrastructure damaged by the storms in the abovementioned Member States.
The report endorses the mobilisation of the European Union Solidarity Fund (EUSF) to assist six countries: Poland, Slovakia, Hungary, the Czech Republic, Croatia and Romania. These countries were affected by torrential rainfall, in some cases, without precedent, extensive flooding, landslips and mudslides. In four countries - Poland, Slovakia, Hungary and Romania - the disasters qualify as 'major natural disasters' according to the definition given in the EUSF Regulation; in other words, the damage is estimated to exceed 0.6% of their Gross National Incomes. We consider the mobilisation of this support to be important and necessary, and we therefore voted in favour of the report.
Once again, we must draw attention to the excessive delays between the occurrence of the disaster, the decision to mobilise the EUSF and the actual delivery of EU support to the Member States and regions affected. In this case, the disasters occurred in May and June 2010. Parliament has only just approved mobilisation of the EUSF, almost a year later. Now, other procedural requirements will delay the money's arrival at its destination even more. That is why we have been advocating the need to adapt the rules for mobilising this fund, so as to make its mobilisation more flexible and timely.
We voted in favour of this report, which endorses the mobilisation of the European Union Solidarity Fund (EUSF) to assist six countries: Poland, Slovakia, Hungary, the Czech Republic, Croatia and Romania.
These countries were affected by torrential rainfall, in some cases, without precedent, extensive flooding, landslips and mudslides. In four countries - Poland, Slovakia, Hungary and Romania - the disasters qualify as 'major natural disasters' according to the definition given in the EUSF Regulation; in other words, the damage is estimated to exceed 0.6% of their Gross National Incomes.
We consider the mobilisation of this support to be important and necessary, and we therefore voted in favour of the report.
We must, however, draw attention to the excessive delays between the occurrence of the disaster, the decision to mobilise the EUSF and the actual delivery of EU support to the Member States and regions affected. It should be noted that the disasters occurred in May and June 2010. Parliament has only just approved mobilisation of the EUSF, almost a year later. Now, other procedural requirements will delay the money's arrival at its destination even more.
That is why we advocate the need to adapt the rules for mobilising this fund, so as to make its mobilisation more flexible and timely.
The floods of 2010 affected extensive areas across several Central European countries. The natural disaster mainly affected Poland, Slovakia, Hungary, the Czech Republic, Croatia and Romania. The people living in these areas cannot cope with the consequences of the floods on their own. They cannot resolve the consequences from their own resources, because the budgets of the individual states are burdened with the economic and financial crisis. However, the Commission is proposing to mobilise the EU's Solidarity Fund for the benefit of the affected countries. All of the countries mentioned requested assistance from the fund after they were struck and paralysed, in the spring and summer months of last year, by landslides, flood waves and almost continuous rainfall.
The natural elements consequently did extensive damage in the affected areas to both public and private infrastructure, as well as road and rail transport, while agriculture was also affected. There was also serious damage to property, residential buildings and cultural monuments. It is therefore appropriate to provide the affected European states with the necessary financial assistance, so that they can tackle the consequences of the natural disaster and be able to return to normal life as soon as possible.
I agreed with this document, because the Commission has informed Parliament in its proposal for a decision of the European Parliament and of the Council on the mobilisation of the EU Solidarity Fund (COM (2011)0010) that, on the basis of applications for assistance by Poland, Slovakia, Hungary, the Czech Republic, Romania and candidate country Croatia relating to the flooding disasters of May, June and July 2010, it proposes the mobilisation of the EU Solidarity Fund. In order to avoid undue delay in approving this measure, which the Committee on Budgets intends to adopt as soon as possible, it should be noted that the Committee on Regional Development has no objection to the mobilisation of the EU Solidarity Fund to provide the sum of EUR 182 388 893 to the countries concerned as proposed by the Commission, and in accordance with the rules laid down in the interinstitutional agreement of 17 May 2006 and in Council Regulation (EC) No 2012/2002.
The Solidarity Fund is an instrument of paramount importance to the EU. Apart from its financial impact, it also conveys an expression of European solidarity. However, the Council has just shown us that this solidarity is starting steadily to diminish. At the moment, in order to help citizens who have already suffered so much following last year's floods, the Council is forcing us to slash funds from very important programmes.
Furthermore, if we look at which Member States are currently blocking in Council the notion of 'new money' to cover the fund's needs, we will notice that it is those which, in their turn, have benefited from receiving large sums of money in previous years.
The Union is based on the concept of solidarity. Without it, we could not have shaped the Europe we have today, nor will we be able to shape the Europe of tomorrow.
In contrast to the European Globalisation Adjustment Fund, I consider the Solidarity Fund, the resources of which are intended for covering damage caused by natural disasters, as a genuine manifestation of European solidarity. I very much appreciate the fact that this report also proposes the allocation of resources to cover flood damage to public property in the Czech Republic. This is specifically in Northern Moravia, which was affected in May last year by the same flood wave that caused damage throughout the region of Central Europe. I appreciate the fact that the Czech Republic has obtained resources from the Solidarity Fund to cover damages all the more for the fact that the surrounding countries were affected by the flood wave more than the Czech Republic.
Compensation for the Czech Republic was nonetheless not forgotten within the framework of European solidarity. I would also like to thank Mr Březina and Mr Tošenovský, with whom I successfully pushed for the inclusion of the Czech Republic in the group of countries to receive compensation from the Solidarity Fund in connection with this flood wave. Special thanks are also due to the President of Parliament, Mr Buzek, for visiting the affected areas of Moravia together with us, and personally backing support for the Czech Republic.
The year 2010 was marked by disastrous flooding in many countries of Europe, with Poland suffering two floods. We should welcome the expressions of solidarity of the European Union in mitigating the effects of the flooding and the action taken to relieve the terrible plight of those affected - people who have lost a large part and, in many cases, all of their material possessions, suffered damage to their health and even lost their loved ones.
As part of support for the idea of solidarity in times of need and suffering, reflection is needed on how to prevent floods. The way to do this is to undertake water management: regulation of rivers, construction of reservoirs, etc. We should direct much more of the money allocated to environmental purposes in the Cohesion Fund to the purpose of flood prevention. In endorsing the Böge report, I call for support for the proposal for greater funds in the budget after 2013.
I am very pleased that such constructive decisions are made in the European Parliament. The Members who come from regions affected by the floods tried very hard for Union assistance to be granted and, as we know, the route to this success has not been easy. The provision of EUR 182.4 million as compensation for the effects of last year's floods is extremely important, not only for the regions affected by the natural disaster, but also for the people who live there.
Poland and the Podkarpacie region is an area which has particularly suffered as a result of the disaster, and it is my hope that the financial resources made available for the reconstruction of infrastructure will be used effectively. Today's decision of Parliament is final and begins the procedure for the provision of EU money, and this is why I voted in favour of the resolution on mobilisation of the EU Solidarity Fund - floods in 2010 in Poland, Slovakia, Hungary, the Czech Republic, Croatia and Romania.
in writing. - I support this Commission proposal for a decision of the European Parliament and of the Council on the mobilisation of the EU Solidarity Fund. On the basis of applications for assistance by Poland, Slovakia, Hungary, the Czech Republic, Romania and candidate country Croatia relating to the flooding disasters of May, June and July 2010, it proposes the application of the EU Solidarity Fund.
I would like to express my satisfaction at today's vote in favour of approving mobilisation of the European Solidarity Fund in order to provide aid to Poland, Slovakia, Czech Republic, Hungary, Romania and Croatia for the floods there last year.
Although there remains disagreement between Parliament and the Council on the technical procedure for the procurement of EUR 182.4 million needed to compensate Member States for damages, Europe has once again demonstrated its solidarity with its citizens. I agree with the use of the 2010 budget surplus to cover the 'negative reserves' used to find the necessary funds. Indeed, this reserve is an 'accounting' method which should be used for any emergency contingencies that may arise during the current financial year.
Solidarity is the main feature of the European Union. Based on this solidarity, I consider timely and necessary the report on the mobilisation of the European Union Solidarity Fund for the floods which affected Poland, Slovakia, the Czech Republic, Hungary, Croatia and Romania in 2010. This solidarity will be all the more necessary as climate change continues to trigger disasters throughout the whole of Europe. In this respect, strategies need to be devised which will also help reduce the level of greenhouse gas emissions.
The European Union's efforts must be channelled towards consolidating the actions taken by Member States to prevent and reduce the impact of major floods in Europe, which have become increasingly frequent. One priority on this point must be for Member States to assess the activities which raise the risk of flooding and increase the speed of response, mobility and flexibility of the interventions made. Last but not least, I would like to stress how important it is for citizens to be informed about and participate in the actions and plans for flood management.
This solidarity instrument has been used in the past - specifically in my country, with the support sent to Madeira following the heavy rains there in February 2010 - and now it makes every sense to mobilise it in an attempt to mitigate the effects that natural disasters always have on the populations of the countries they affect.
Last year's intense rainfalls resulted in a disastrous situation in Central European countries. Overflowing rivers flooded streets and homes. People became destitute, and many of them lost almost everything they had. This is why a rapid assessment of the situation and quick assistance were crucial at that time. Slovakia, Hungary, Poland, the Czech Republic, Croatia and Romania all requested assistance from the European Union in order to be able to help those in need by drawing on the Solidarity Fund. I am very pleased to note that the European Parliament, too, recognised this situation, and it, too, intended to help these countries. This is why I consider supporting this proposal for a decision very important, and I would like to use this opportunity to extend my gratitude to all who expressed their solidarity with my fellow Central European citizens at that time. Thank you.
Following the heavy rainfall in August 2010, which caused rivers to burst their banks and forced people to leave their homes, the Czech Republic applied for assistance from the Solidarity Fund in October 2010. The threshold of 0.6% of Gross National Income was not exceeded, but the majority of the population suffered as a result and the economy of the region was on the brink of collapse. Important areas such as tourism and industry were severely damaged. This assistance will cover part of the cost of the immediate measures needed to rebuild damaged infrastructure. Therefore, I support this proposal.
Last summer, most of Romania's territory was hit by severe flooding and landslides. The damage was estimated at almost EUR 900 million, which is nearly 0.7% of Romania's GDP. I welcome the assistance from the Solidarity Fund and it will help both to mitigate the impact of the disaster and prevent other incidents of the same nature occurring. The Solidarity Fund is one of the specific examples which can be offered to our citizens showing the importance of joint actions at EU level.
The Commission is proposing to mobilise the European Union Solidarity Fund in favour of Poland, Slovakia, Hungary, the Czech Republic, Croatia and Romania, in accordance with the interinstitutional agreement of 17 May 2006 on budgetary discipline and sound financial management (IIA). The IIA allows for the mobilisation of the Solidarity Fund within the annual ceiling of EUR 1 billion. Alongside this proposal to mobilise the European Union Solidarity Fund in favour of Poland, Slovakia, Hungary, the Czech Republic, Croatia and Romania, the Commission also presented a Draft amending budget. It is clear from the report that all the applications meet the eligibility criteria laid down in Regulation (EC) No 2012/2002. I therefore voted in favour of the mobilisation of the EU Solidarity Fund for the amounts of EUR 105 567 155 for Poland, EUR 20 430 841 for Slovakia, EUR 22 485 772 for Hungary, EUR 5 111 401 for the Czech Republic, EUR 3 825 983 for Croatia and EUR 24 967 741 for Romania, making a total of EUR 182 388 893 in commitment and payment appropriations.
The direct costs of the floods which hit Poland, Slovakia, the Czech Republic, Hungary, Croatia and Romania in 2010 amount to EUR 5 512 719 662. I voted for this report so that the mobilisation of EUR 182.4 million from the EU Solidarity Fund intended for these floods is approved. I disagreed with the source of funding, a 'negative reserve' proposed by the Council. However, I voted for the Council's proposal as I think that citizens who were victims of the flooding cannot become victims of an interinstitutional battle between Member States and the European Parliament.
The issue at hand is the requests for assistance submitted by Poland, Slovakia, Hungary, the Czech Republic, Romania and Croatia (as a candidate country) in order to deal with the substantial damage caused by the disastrous floods in these countries in May, June and July 2010. Since all these requests meet the eligibility criteria laid down in Regulation (EC) No 2012/2002, I voted in favour of this proposal to mobilise the European Union Solidarity Fund to allocate the sum of EUR 182 388 893 to the countries in question, in the expectation that this support may help to speed up the reconstruction of the areas affected and mitigate the suffering of their populations.
I was delighted to vote for the draft decision of the European Parliament and of the Council on the release of funds from the EU Solidarity Fund to Poland, Slovakia, Hungary, the Czech Republic, Croatia and Romania. All of these states were affected last year by powerful floods, as a result of torrential rain which caused landslides and substantial loss of human life, as well as damage to residential buildings, businesses, farming areas, the road and rail networks and other infrastructure. Although the amount of the proposed assistance represents only a few percent of the total quantified damage for most countries, it is still significant assistance, amounting in total to EUR 182 million. I would like to point out that the EU established the Solidarity Fund in order to assist the inhabitants of regions hit by natural disasters. I would like to thank Members for supporting this report.
in writing. - In favour. The Commission proposes to mobilise the European Union Solidarity Fund for Poland, Slovakia, Hungary, the Czech Republic, Croatia and Romania on the basis of point 26 of the interinstitutional agreement of 17 May 2006 on budgetary discipline and sound financial management (IIA). The IIA allows for mobilisation of the Solidarity Fund within the annual ceiling of EUR 1 billion. In parallel to the proposal to mobilise the Solidarity Fund for Poland, Slovakia, Hungary, the Czech Republic, Croatia and Romania, the Commission has presented a Draft amending budget (DAB No 1/2011 of 14 January 2011) in order to enter the corresponding commitment and payment appropriations in the 2011 budget, as foreseen in point 26 of the IIA.
I voted in favour of this text because we need to mobilise the European Union Solidarity Fund on behalf of those countries in Central and Eastern Europe which suffered damage due to flooding in 2010.
Countries such as Poland, Slovakia, Hungary, the Czech Republic, Croatia and Romania incurred huge costs following the heavy rains of that period, which caused massive damage to their infrastructure. Poland alone, for example, suffered two consecutive floods of its major rivers in May and June 2010, which caused serious damage to agriculture, transport networks and sites of cultural heritage, resulting in total damage of almost EUR 3 billion. The priority now is to rebuild the regions most affected by the tragic events of last year, allowing them to restart their systems of production without further delay.
The floods of 2010 affected several European countries, to varying degrees. For example, in the Czech Republic, the flood was smaller in terms of the area of land, but the consequences were truly destructive for this country, just as in Poland. I therefore supported the release of funds on the basis of the option provided under Council Regulation (EC) No 2012/2002 for such exceptional situations. I voted for the adoption of the report, including the release of funds for the Czech Republic and for Croatia, which presents a similar case.
I endorsed the report on mobilisation of the European Union Solidarity Fund, in accordance with point 26 of the interinstitutional agreement of 17 May 2006 between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management. It is extremely important for the EU to support those countries which have suffered as a result of natural disasters. The losses caused by this disaster exceed EUR 2.9 billion. EU financial support will help in the reconstruction of public infrastructure which was damaged by the disaster: water mains, sewage systems, roads and bridges. Almost a year has already passed since the floods. Help is still imperative. It should be mobilised faster. To do this, procedures for granting financial aid from the Solidarity Fund should be shortened.
I am in favour of this report since it advocates responsible fishing in the Comoros fishing zone based on a policy of non-discrimination between the various fleets in the zone, while launching a dialogue on necessary reforms. I am also in favour of this report because it represents an advance on the previous agreement, in that it provides for implementation of the protocol to be suspended in the event of human rights violations. However, since the aim of this protocol is to strengthen partnership and cooperation in the fisheries sector through the use of all available financial instruments, I would draw attention to the immediate need for a framework favouring increased investment in the sector and optimisation of small-scale fishery production in the sector.
I supported this report as it marks a commitment to promoting responsible and sustainable fishing wherever EU vessels might be operating, based on a thorough assessment of the resources available and making sure that the fishing opportunities to be used have been vouched for by credible scientific opinions and ruling out any risk of depleting local stocks. The Union of the Comoros is regarded as one of the least developed countries, with an economy which depends, to a huge extent, on foreign subsidies and technical assistance. While exploitable stocks in the Union of the Comoros, mostly large pelagic fish, are estimated at 33 000 tonnes per year, annual catches by local fishermen amount to approximately 16 000 tonnes, which are completely absorbed by the local market. The main objective of the new protocol is to define the fishing opportunities offered to EU vessels for access rights and sectoral support and to continue the cooperation between the EU and the UoC, with a view to expanding the partnership framework within which to develop a sustainable fisheries policy and responsible exploitation of fisheries resources in the Comorian fishing zone in the interests of both parties.
The conclusion of bilateral agreements in the fisheries sector between the European Union and countries outside it, termed 'Fisheries Partnership Agreements', is standard practice under the common fisheries policy. I voted in favour because I think that the new protocol to the Fisheries Partnership Agreement with the Union of the Comoros also serves the interests of both parties. On the one hand, it improves the fishing opportunities offered to EU vessels in the Comorian fishing zone as any opportunities for depleting the local stocks in the area are excluded. On the other hand, the EU allocates funds for the development of the sectoral fisheries policy in the Comoros.
I agree with the proposal for a Council decision on the conclusion of the protocol setting out the fishing opportunities and financial contribution provided for in the Partnership Agreement in the fisheries sector between the European Community and the Union of the Comoros. I consider said protocol to be positive since it promotes responsible and sustainable fishing in Comorian territorial waters and serves the interests of both parties, as it offers EU vessels fishing opportunities in exchange for important sectoral support for the community in the archipelago of the Comoros.
I voted in favour of the recommendation on the EC-Comoros fishing agreement, since the parties undertake to promote sustainable and responsible fishing in the Comorian fishing zone and since it provides for a suspension clause in the event of human rights violations in the Union of the Comoros.
The current protocol to the Fisheries Agreement in force between the European Community and the Union of the Comoros, one of many fisheries partnership agreements of which the European Union is a co-signatory, expired on 31 December 2010. The new protocol will be concluded for a three-year period (2011-2013), starting with the entry into force of the Council decision on the provisional application of said protocol and following the expiry of the protocol in force. The aim of the proposal for a decision is to set out the fishing opportunities for European Union vessels on the basis of the excess stock available, as well as the financial contribution separately due for access rights and sectoral support.
The new protocol serves the interests of both parties and aims to reinforce fisheries cooperation through the use of the financial instruments that are available. The need has been felt to create a framework favouring the development of investment in this sector and to optimise small-scale fishery production. Like the rapporteur, I believe Parliament should be allowed to closely monitor the way in which the agreement develops and is complied with, and it is up to the Commission to ensure that it can do so.
This report focuses on a proposal for a Council decision on the conclusion of a protocol setting out the terms on which European Union (EU) fishing vessels can carry out fishing operations in the waters of the Union of the Comoros. Over the years, the EU has established fisheries partnership agreements with a number of countries and, in exchange, has made a certain financial contribution intended essentially to support national fisheries policies, particularly to protect stocks. With the entry into force of the Treaty of Lisbon, Parliament has taken on increased responsibilities in this sector, and we now have to give our consent to new fisheries agreements. As the EU/Union of the Comoros protocol expired on 31 December 2010, it urgently needs to be renewed. The proposal in question serves the interests of both parties, as the rapporteur explains very well, and I therefore voted in favour of the proposal. It is just a pity that it is overdue.
This report supports the new protocol of the partnership agreement in the fisheries sector between the EU and the Comoros, which will be in force for three years, and whose main objective is to define the fishing opportunities offered to EU vessels, the financial contribution owed for access rights and sectoral support. This is an agreement concerning access rights to Comorian waters for 70 European boats in exchange for a financial contribution of around EUR 600 000 per year, with around half of this amount being intended for the development of the country's fisheries sector. This country has practically no other resources; 30 000 of the country's 800 000 inhabitants depend on this sector.
It is here that the so-called partnership agreements in this area have failed most visibly, which should be cause for reflection and for policy changes. Authorisation to fish will be given to 45 tuna seiners - 22 of which are French and 22 Spanish - and 25 surface longliners: this is more than the protocol currently in force, which authorises 40 seiners and 17 longliners. Portugal still has the five longliners it had before. France and Spain are still the major beneficiaries.
I agree with this document, because the conclusion of bilateral fisheries agreements between the European Community and non-member countries, termed 'Fisheries Partnership Agreements' (FPA) since 2004, has been standard practice under the common fisheries policy (CFP) and is central to the policy's external dimension. Under the agreements with African and Pacific countries, the EU's financial contribution is, to a large extent, expressly intended to support national fisheries policies based on the principle of sustainability and sound management of fishery resources. The partnership agreements therefore amount to a commitment to promoting responsible and sustainable fishing wherever EU vessels might be operating, based on a thorough assessment of the resources available and making sure that the fishing opportunities to be used have been vouched for by credible scientific opinions and rule out any risk of depleting local stocks. With the entry into force of the Treaty of Lisbon, increased powers have been conferred on Parliament regarding fisheries partnership agreements: under Article 218(6)(a) TFEU, the EP now has to give its prior consent to the conclusion of an agreement, a requirement that replaces the earlier ordinary consultation procedure. I believe that the proposed new protocol for the Fisheries Partnership Agreement with the Union of the Comoros serves the interests of both parties.
The fisheries sector in the region of the Comoros is very specific. The catches made by local fishermen hardly ever suffice to meet the needs of the local community. This is caused by poorly developed and, frankly, non-existent port and fishing fleet infrastructure. The people who live on the islands in this part of the Indian Ocean are very poor, face the problem of unemployment and, as the rapporteur himself writes, are, in practice, dependent on financial help from abroad. The partnership agreement, which allows vessels from the EU to fish in Comorian territory in exchange for financial support, will undoubtedly contribute to a strengthening of the region's economy. We should, however, monitor the way in which these funds are spent, and whether they do, in fact, contribute to an improvement in the situation in the sector.
The aim of the new protocol setting out the fishing opportunities and financial contribution provided for in the partnership agreement in the fisheries sector between the European Community and the Union of the Comoros is to strengthen the partnership and cooperation in the fisheries sector using all the available financial instruments. The protocol will create a framework which is conducive to the growth of investment in this sector and which will help to increase the value of the products of small-scale fisheries. I welcome the proposal to establish this new protocol.
The Council's draft recommendation regarding the establishment of a protocol which stipulates fishing quotas and financial contribution as set out by the partnership with the fisheries sector of the Union of the Comoros is intended to outline the role that the European Parliament should play in the procedure of reviewing this agreement. Europe has always pursued partnership agreements in the fisheries sector and the partnership with the Union of the Comoros has been in force since 1988. The objective of this new protocol is to set out the fishing quotas to be offered to fishing vessels of the Union of the Comoros, providing a sustainable and responsible use of fishery resources, increasing investment in small-scale fisheries and enhancing their activity. The draft Council decision on the project ensures that both partners, Europe and the Union of the Comoros, will benefit from the renewal of the agreement but, since, with the entry into force of the Treaty of Lisbon, Parliament has gained a specific role in the implementation of the agreements, it seems inevitable that, at each step until the final approval of the agreement, we must identify the measures that will involve Parliament.
in writing. - I voted for this report. The conclusion of bilateral fisheries agreements between the European Community and non-member countries, termed 'Fisheries Partnership Agreements' (FPA) since 2004, has been standard practice under the common fisheries policy (CFP) and is central to the policy's external dimension. Under the agreements with African and Pacific countries, the EU's financial contribution is, to a large extent, expressly intended to support national fisheries policies based on the principle of sustainability and sound management of fishery resources. The partnership agreements therefore amount to a commitment to promoting responsible and sustainable fishing wherever EU vessels might be operating, based on a thorough assessment of the resources available, making sure that the fishing opportunities to be used have been vouched for by credible scientific opinions and ruling out any risk of depleting local stocks.
This new agreement replaces the one previously in force, which expired on 31 December 2010. This kind of agreement makes it possible for EU fishing vessels to access the fishing zones of the Comoros islands in exchange for a financial contribution. The great advantage of this kind of protocol is that the European Union can help with these countries' development. In this case, it will give more help to the fisheries sector, since this sector will absorb about 50% of the funds contributed. We should bear in mind that about 30 000 people in the Comoros depend directly on the fisheries sector, hence the importance of this support.
in writing. - The Fisheries Partnership Agreement between the European Community and the Comoros expired in December 2010. The new protocol is valid from 2011 to 2013 and should be provisionally applied while the European Parliament's consent procedure is not closed. Under the draft agreement, the parties undertake to promote responsible fishing in the Comoros fishing zone based on the principle of non-discrimination between the different fleets fishing in this fishing zone. With regard to fishing opportunities, 45 tuna seiners and 25 surface longliners will be authorised to fish. The new agreement in comparison with the former one contains a clause to interrupt the implementation of the protocol in case of human rights violations. I believe that it is necessary to strengthen partnership and cooperation in the fisheries sector using all financial instruments available. Therefore, I voted 'for'.
The conclusion of bilateral fisheries agreements between the European Community and non-member countries, termed 'Fisheries Partnership Agreements' (FPA), has been standard practice under the common fisheries policy (CFP) and is central to the policy's external dimension.
This proposal for a new protocol to the FPA between the European Union and the Comoros islands is an integral part of the CFP's external dimension and serves the interests of both parties.
This report makes the following recommendations, which are considered relevant:
• The Commission should send Parliament the conclusions of the meetings and proceedings of the Joint Committee provided for in Article 9 of the agreement, as well as the multiannual sectoral programme referred to in Article 7(c) of the protocol and the findings of the annual assessments;
• Representatives of the European Parliament, acting as observers, should be allowed to attend Joint Committee meetings and proceedings;
• The Commission should submit an implementation review of the agreement to Parliament and the Council before the agreement is renegotiated;
• Parliament and the Council should be treated fairly both as regards the right to be immediately and fully informed and in connection with the monitoring and assessment of the implementation of international fisheries agreements and with negotiations on their revision.
For the above reasons, I voted in favour of this report.
The purpose of this protocol is to replace the protocol annexed to the Fisheries Partnership Agreement between the European Union and the Comoros islands, which expired on 31 December 2010. The main objective of the new protocol is to define the fishing opportunities offered to EU vessels for access rights and for sectoral support and to continue the cooperation between the European Union and the Union of the Comoros, so as to encourage the establishment of a partnership framework within which to develop a sustainable fisheries policy and sound exploitation of fisheries resources in the Comorian fishing zone. Based on the new protocol, the overall annual financial contribution by the EU will be EUR 1 845 750 over the whole three-year period. The development of investments in the fisheries sector in order to optimise small-scale fisheries operations is also envisaged. Since I believe this proposal for a new protocol to the Fisheries Partnership Agreement between the European Union and the Comoros islands serves the interests of both parties, I voted in favour of it.
in writing. - I voted against. The conclusion of bilateral fisheries agreements between the European Community and non-member countries, termed 'Fisheries Partnership Agreements' (FPA) since 2004, has been standard practice under the common fisheries policy (CFP) and is central to the policy's external dimension. Under the agreements with African and Pacific countries, the EU's financial contribution is, to a large extent, expressly intended to support national fisheries policies based on the principle of sustainability and sound management of fishery resources. The partnership agreements therefore amount to a commitment to promoting responsible and sustainable fishing wherever EU vessels might be operating, based on a thorough assessment of the resources available and making sure that the fishing opportunities to be used have been vouched for by credible scientific opinions and rule out any risk of depleting local stocks.
With the entry into force of the Treaty of Lisbon, increased powers have been conferred on Parliament regarding Fisheries Partnership Agreements: under Article 218(6)(a) TFEU, the EP now has to give its prior consent to conclusion of an agreement, a requirement that replaces the earlier ordinary consultation procedure. We, as Greens, are very critical of how these types of agreements have been implemented so far.
The signing of bilateral fisheries agreements between the European Community and third countries has always been a practice of the common fisheries policy and, hence, a central aspect of its foreign policy dimension.
The agreements with African and Pacific countries provide that a substantial share of the EU reciprocal financial arrangements be designated to support the national fishery policies based on principles of sustainability and good resources management.
Bilateral relations in the fisheries sector between the European Community and the Union of the Comoros date back to 1988. The resolution adopted today emphasises the fact that better information for and greater control by the European Parliament at all stages of negotiations would strengthen the partnership and would have a positive impact on the development of fisheries. It is necessary that both the European Parliament and the Council be placed on an equal footing, whether regarding the right to be fully and immediately informed, or relating to the monitoring and evaluation of the implementation of international agreements in fisheries and also to any negotiation of revisions to those agreements.
The EU fishing fleet is in operation throughout the world. A bilateral relationship has been in place between what is now known as the EU and the Union of the Comoros since 1988. The current revision of the 2006 Partnership Agreement in the fisheries sector as part of the process of extending it has also resulted in the basic principles of a sustainable fisheries policy and the responsible use of fishery resources in the Comoros fishing zone being included in the agreement. This is not only a welcome development, but also a necessity, if the EU and its common fisheries policy are to remain credible. In this context, the rapporteur's call for more information and more control on the part of Parliament must be strongly supported. For this reason, I have voted in favour of the report.
Improving the Euromed trade agreement may contribute towards economic and political stability in this region with a view to consolidating a single space governed by values such as peace, justice, equality, freedom and democracy. The creation of a standard dispute settlement mechanism is intended to provide streamlined and effective redress procedures within fixed time limits, which could increase the security and the predictability of bilateral trade relations, thereby improving the functioning of the Euromed Free Trade Area. I voted in favour of this draft resolution.
in writing. - (BG) I voted for this resolution because an effective mechanism needs to be established for settling trade disputes between the European Union and the Hashemite Kingdom of Jordan. The proposed mechanism is modelled on the dispute settlement mechanisms from the most recent agreements concluded by the European Union, which comply with the World Trade Organisation's dispute settlement rules and procedures. This mechanism will support the functioning of the Euromed Free Trade Area, but will mainly bring stability to bilateral trade relations between the European Union and the Hashemite Kingdom of Jordan.
All improvements to the Euro-Mediterranean agreements have an important impact on the countries' economic and political stability, contributing to the innumerable social and democratic gains that result from them. I therefore welcome any efforts in that direction. Given the incomplete resolution of certain disputes under the trade provisions of the Euro-Mediterranean agreement establishing an association between the European Communities and the Hashemite Kingdom of Jordan, I acknowledge that the diplomatic approach has been ineffective in this context. I therefore accept the need for a mechanism to apply resources simply and effectively, so I agree with the draft Council decision on the conclusion of an agreement in the form of a protocol between the European Union and the Hashemite Kingdom of Jordan. The aim of this protocol is to establish a dispute settlement mechanism applicable to disputes under the trade provisions of the Euro-Mediterranean Agreement.
The Euro-Mediterranean agreements contain provisions to liberalise the trade in goods, but the rules for settling disputes arising from them relied primarily on diplomacy and could easily be blocked by the 'injuring' party. The Council authorised the Commission to open negotiations with its partners from the Mediterranean in 2006 with a view to establishing trade dispute settlement mechanisms, modelled on the dispute settlement mechanisms of the most recent agreements concluded by the European Union within the World Trade Organisation. A draft agreement was initialled with Jordan on 9 December 2009.
I support the dispute settlement mechanism and hope that it will have a deterrent rather than repressive function. I also hope that Jordan can withstand the instability affecting the region and remain the moderate and responsible partner that it has been during the reigns of King Hussein and King Abdullah II.
This recommendation is based on a draft Council decision on the conclusion of a protocol between the European Union and Jordan, the aim of which is to implement a dispute settlement mechanism as part of the Euro-Mediterranean agreement. In general, resolving trade conflicts between countries by diplomatic means has not always had the desired effect. Therefore, in the context of the Euro-Mediterranean region, negotiations were started between the EU and its Mediterranean partners, specifically Jordan. The draft agreement was signed on 9 December 2009 at the conference of Euro-Mediterranean Trade Ministers held in Brussels. I am voting for this draft legislative resolution of the European Parliament, as I am aware that it will significantly improve relations between the states in terms of free trade and contribute to the political and economic stability of this region. I therefore welcome the new agreement and hope that, after it comes into force, no conflict of any kind will arise between the EU or its Member States and Jordan.
As is mentioned in this report's explanatory statement, to date, disputes arising from the Euro-Mediterranean agreements relied solely on diplomatic approaches for a resolution. The 'alternative' model being proposed to us fits into the logic promoted within the World Trade Organisation which, in search of supposed efficiency, seeks to bypass national sovereignty, the resolution of disputes through respect for each country's particularities, and the right of these countries to defend their interests and those of their peoples. Resolving disputes by diplomatic means guarantees equality of treatment between countries. This mechanism, by contrast, subverts this principle, encouraging the movement of capital and putting economic power before political power, and the interests of capital before the interests of countries and their peoples.
Our opposition to this mechanism and its implications is all the more justified because it results from the conclusion of an agreement between the EU, whose legitimacy resulting from the Treaty of Lisbon is questionable (and in any case deplorable), and the regime of King Abdullah, which continues to violently repress the emerging, peaceful youth movement demanding reforms and democratic freedoms.
To date, disputes arising from the Euro-Mediterranean agreements relied solely on diplomatic approaches for resolution. The 'alternative' model being proposed to us fits into the logic promoted within the World Trade Organisation which, in search of supposed efficiency, seeks to bypass national sovereignty, the resolution of disputes through respect for each country's particularities, and the right of these countries to defend their interests and those of their peoples. Resolving disputes by diplomatic means guarantees equality of treatment between countries. By contrast, the mechanism now proposed subverts this principle, encouraging the movement of capital and putting economic power before political power, and the interests of capital before the interests of countries and their peoples.
Our opposition to this mechanism and its implications is all the more justified because it results from the conclusion of an agreement between the EU, whose legitimacy resulting from the Treaty of Lisbon is questionable, and the regime of King Abdullah, which continues to violently repress the emerging, peaceful youth movement demanding reforms and democratic freedoms.
in writing. - I voted for this report. The creation of a standard dispute settlement mechanism is welcomed, as it should provide streamlined and effective redress procedures within firm time limits. The rapporteur believes that these upgrades to the Euromed free trade agreements can contribute towards economic and political stability in this key region with a view to consolidating a single area of peace, development, justice, equality, freedom, plurality, democracy and respect. Furthermore, the proper application of such a mechanism could increase the security and the predictability of our bilateral trade relations and could represent a further step towards the setting up and proper functioning of the Euromed Free Trade Area.
The past shows us that diplomacy has not managed to be effective at resolving the various disputes that exist. I therefore welcome the creation of a standard dispute settlement mechanism, which should provide streamlined and effective redress procedures within firm time limits. I agree with the rapporteur that these improvements to the Euro-Mediterranean free trade agreements can contribute to economic and political stability in this region, which is key to the consolidation of a single area of peace, development, justice, equality, freedom, plurality, democracy and respect. In addition, the proper application of such a mechanism could increase the security and predictability of our bilateral trade relations, and represents a further step towards the creation and proper functioning of the Euro-Mediterranean Free Trade Area.
in writing. - I know that the proposed mechanism is modelled on the dispute settlement mechanisms of the most recent agreements concluded by the European Union and on the WTO. Bilateral trade agreements should always be fully compatible with the multilateral trading system. The Commission needs to ensure that the implementation is effective. Lingering disputes have a negative effect on the business community. Therefore, I voted 'for'.
With this report, the European Parliament is agreeing to the creation of a standard dispute settlement mechanism, which will provide streamlined and effective redress procedures within firm time limits when there is a need to settle conflicts between the European Union and the Hashemite Kingdom of Jordan, resulting from the trade provisions of the Euro-Mediterranean agreement. To date, the settlement of disputes arising from the Euro-Mediterranean agreements relied solely on diplomatic means. In practice, such an approach proved ineffective and led to situations in which certain disputes remained unresolved, as they could easily be blocked by the 'injuring' party. These upgrades to the Euro-Mediterranean free trade agreements can contribute to economic and political stability in this key region, consolidating a single area of peace, development, justice, equality, freedom, plurality, democracy and respect. The proper application of such a mechanism could increase the security and the predictability of our bilateral trade relations, and could represent a further step towards the creation and proper functioning of the Euro-Mediterranean Free Trade Area. My vote in favour was motivated by each of these facts.
I voted in favour of concluding this EU-Jordan agreement whose goal is establishing a mechanism for settling disputes under the trade provisions of the Euro-Mediterranean agreements. To date, disputes arising from the Euro-Mediterranean agreements relied solely on diplomatic approaches for a resolution. In practice, this approach is not effective and has led to situations where disputes remained unresolved or were blocked. I hope that the application of this standard dispute settlement mechanism will increase the security and the predictability of EU-Jordan trade relations.
Within the framework of the Euro-Mediterranean association agreements, trade disputes that may arise between two parties, the European Union on the one hand, and Jordan on the other, are still settled through diplomatic channels. This solution is neither efficient nor transparent, which is why I voted in favour of establishing a standard dispute settlement mechanism, as this will enable players on both sides of the Mediterranean to trade in a safer and more predictable environment. This standard mechanism is based on solutions advocated by the World Trade Organisation in its memorandum of understanding on dispute settlement, as well as mechanisms incorporated into bilateral trade agreements recently concluded by the EU.
Ultimately, therefore, adding such mechanisms to an increasing number of agreements will create a level playing field not only for European economic players, but also for their partners in third countries.
These negotiations originate from what was, in fact, an area ungoverned by legislation, which meant that no procedures were available for resolving disputes between the EU and the Mediterranean countries. The dispute settlement mechanism is modelled on standard international procedures. As the existing approach has led to insoluble problems in the past, I have followed the rapporteur's recommendation.
I voted for this resolution because an effective mechanism needs to be established for settling trade disputes between the European Union and the Kingdom of Morocco. The proposed mechanism is modelled on the dispute settlement mechanisms from the most recent agreements concluded by the European Union, which comply with the World Trade Organisation's dispute settlement rules and procedures. This mechanism will bring stability to bilateral trade relations between the European Union and the Kingdom of Morocco.
All improvements to the Euro-Mediterranean agreements have an important impact on the countries' economic and political stability, contributing to the innumerable social and democratic gains that result from them. I therefore welcome any efforts in that direction. Given the incomplete resolution of certain disputes relating to the trade provisions of the Euro-Mediterranean agreement establishing an association between the European Communities and the Kingdom of Morocco, I acknowledge the inefficiency of the system created in relation to this area using diplomatic means. I therefore accept the need for a mechanism that will enable the application of resources in a simple and efficient way, so I agree with the draft Council decision on the conclusion of an Agreement between the European Union and the Kingdom of Morocco establishing a Dispute Settlement Mechanism.
in writing. - (RO) Given that the current regulations for settling disputes rely on a diplomatic approach and can easily be blocked by the party which is failing to fulfil its obligations, I think that adopting this agreement will improve the security and predictability of trade relations between the European Union and Morocco, making it beneficial to both companies and consumers. The adoption of the agreement follows the Euro-Mediterranean road map for trade after 2010.
Like the others, the agreement between the European Union and the Kingdom of Morocco lacked conflict resolution measures which, naturally, contributed to making it less reliable and to reducing the expectations of the parties as regards obtaining fair solutions in cases of dispute. I hope that the envisaged mechanism will come into force and that it will contribute to reinforcing the parties' trust, as well as that the Kingdom of Morocco will be able to continue with the reforms already started by Hassan II and carried forward by Mohammed VI.
This recommendation is based on a draft Council decision on the conclusion of a protocol between the European Union and Morocco, whose goal is to implement a dispute settlement mechanism as part of the Euro-Mediterranean agreement. In general, resolving trade conflicts between countries using diplomatic means has not always had the desired effect. Therefore, in the context of the Euro-Mediterranean region, negotiations were started between the EU and its Mediterranean partners, specifically Morocco. The draft agreement was signed on 9 December 2009 at the conference of Euro-Mediterranean Trade Ministers held in Brussels, and was confirmed on 7 March 2010 during the EU-Morocco Summit. I am voting in favour of this draft legislative resolution of the European Parliament as I am aware that it will significantly improve relations between the states in terms of free trade and contribute to the political and economic stability of this region. I therefore welcome the new agreement and hope that, after it comes into force, no conflict of any kind will arise between the EU or its Member States and Morocco.
As is mentioned in this report's explanatory statement, to date, disputes arising from the Euro-Mediterranean agreements relied solely on diplomatic approaches for a resolution. The 'alternative' model being proposed to us fits into the logic promoted within the World Trade Organisation which, in search of supposed efficiency, seeks to bypass national sovereignty, seeks to bypass the resolution of disputes through respect for each country's particularities, and seeks to bypass their right to defend their interests and those of their peoples. Resolving disputes by diplomatic means guarantees equality of treatment between countries. This mechanism, by contrast, subverts this principle, encouraging the movement of capital and putting economic power before political power and the interests of capital before the interests of countries and their peoples.
Our opposition to this mechanism and its implications is all the more justified because it results from the conclusion of a free trade agreement with Morocco, a country that continues to occupy Western Sahara, and to make use of and profit from resources that do not belong to it: it is violating international law and denying the Sahrawi people their right to self-determination.
This report is about changing the current situation by creating a mechanism for conflict resolution. As is mentioned in this report's explanatory statement, to date, disputes arising from the Euro-Mediterranean agreements relied solely on diplomatic approaches for a resolution.
However, the Commission is now proposing an 'alternative' model that fits into the logic promoted within the World Trade Organisation which, in search of supposed efficiency, seeks to bypass national sovereignty, seeks to bypass the resolution of disputes through respect for each country's particularities, and seeks to bypass their right to defend their interests and those of their peoples.
Resolving disputes by diplomatic means guarantees equality of treatment between countries. This mechanism, by contrast, subverts this principle, encouraging the movement of capital and putting economic power before political power and the interests of capital before the interests of countries and their peoples.
Our opposition to this mechanism and its implications is all the more justified because it results from the conclusion of a free trade agreement with Morocco, a country that continues to occupy Western Sahara, and to make use of and profit from resources that do not belong to it: it is violating the Sahrawi people's rights and denying their right to self-determination. For this reason, we voted against.
in writing. - I support the rapporteur who proposes that Parliament gives its consent to this agreement. Lingering disputes have a negative effect on the business community and on end consumers on both shores of the Mediterranean.
Civil rebellions against Arab despots have set the other side of the Mediterranean alight. This is clearly not a sufficient reason for the EU to stop advancing towards the establishment of the free trade area it agreed to with those same despots. We have sent a clear signal: the EU does not want to negotiate with the Arab democracies that might emerge. This is absurd. I shall vote against.
The past shows us that diplomacy has not managed to be efficient in resolving a number of existing disputes. I therefore welcome the creation of a standard dispute settlement mechanism, which should provide streamlined and effective redress procedures within firm time limits. I agree with the rapporteur's opinion that these upgrades to the EU-Morocco free trade agreements can contribute to economic and political stability in this key region, with a view to consolidating a single area of peace, development, justice, equality, freedom, plurality, democracy and respect. Moreover, the proper application of such a mechanism could increase the security and the predictability of our bilateral trade relations, and represents a further step towards the setting up and the proper functioning of the EU-Morocco Free Trade Area.
Until now, one of the tasks of diplomatic services has been to arbitrate in disputes relating to the Euro-Mediterranean Agreement. Now, the plan is to introduce mechanisms at an EU level to settle disputes and to support politically unstable regions, such as Morocco, in establishing a homogeneous state characterised by peace, development, justice, equality, freedom, plurality, democracy and respect. I have abstained from voting because the rapporteur has not described in detail how we can guarantee that these mechanisms are complied with.
The liberalisation agreement between the EU and Morocco should be an emblem for the development, the stability and the economic recovery of the entire North African region. The Union cannot and must not lose the opportunity to play a part in creating a renewed trade policy, able to assist those countries which have been overwhelmed by social and political turmoil with dramatic consequences for national economies and, consequently, our investments in those areas.
With today's vote on creating a standard mechanism for appropriate and efficient dispute resolution, we have a greater guarantee in support of European investments in Morocco, investments which are key to economic wellbeing in the entire region, covering almost all sectors.
Today's vote also highlights the Union's desire to avoid having a negative effect on the economies and end consumers on both sides of the Mediterranean by opting for protectionist policies which continue to prioritise special interests, delaying the ratification of agreements which are fundamental to rebalancing and stabilising the economic choices of an area that is beginning to be of interest to our trade competitors like China and the countries of the Middle East.
With this report, the European Parliament is approving the creation of a standard dispute settlement mechanism which should provide streamlined and effective redress procedures within firm time limits in disputes resulting from Euro-Mediterranean agreements between the EU and Morocco. Dispute resolution through diplomacy was not effective and led to situations in which certain disputes remained unresolved, as they could easily be blocked by the 'injuring' party. Delays that occur in dispute resolution have a negative impact on companies and end consumers on both sides of the Mediterranean. These upgrades to the Euro-Mediterranean free trade agreements can contribute to economic and political stability in this key region, with a view to consolidating a single area of peace, development, justice, equality, freedom, plurality, democracy and respect. The model for the proposed mechanism is the dispute settlement mechanisms included in the latest agreements concluded by the European Union and the World Trade Organisation's Understanding on Rules and Procedures governing the Settlement of Disputes. The Commission must ensure that the mechanism is effectively and efficiently implemented. For the above reasons, I voted in favour of this resolution approving the conclusion of the agreement.
I voted in favour of concluding this agreement between the EU and the Kingdom of Morocco, whose goal is establishing a mechanism for settling disputes under the trade provisions of the Euro-Mediterranean agreements. To date, disputes arising from the Euro-Mediterranean agreements relied solely on diplomatic approaches for a resolution. In practice, this approach is not effective and has led to situations where disputes remained unresolved or were blocked. I hope that the application of this standard dispute settlement mechanism will increase the security and the predictability of trade relations between the EU and the Kingdom of Morocco.
in writing. - In favour. To date, disputes arising from the Euro-Mediterranean agreements relied solely on diplomatic approaches for a resolution. In practice, this is not efficient and has led to situations were disputes remained unresolved, as they could easily be blocked by the 'injuring' party. The Council authorised the Commission to open negotiations with its partners from the Mediterranean in 2006 with a view to negotiating a proper dispute settlement mechanism. A draft agreement was initialled with Morocco at the Euro-Mediterranean Trade Ministerial conference in Brussels on 9 December 2009, and confirmed during the EU-Morocco Summit on 7 March 2010. The creation of a standard dispute settlement mechanism is welcomed, as it should provide streamlined and effective redress procedures within firm time limits.
I support the creation of a standard dispute settlement mechanism with Egypt, enabling inefficiencies and deadlocks to be resolved and concluding the draft agreement with that country. This agreement can help contribute to economic and political stability in the Euro-Mediterranean area, which will allow a future based on peace, justice, freedom, plurality and democracy.
I voted for this resolution because an effective mechanism needs to be established for settling trade disputes between the European Union and the Arab Republic of Egypt. The proposed mechanism is modelled on the dispute settlement mechanisms from the most recent agreements concluded by the European Union, which comply with the World Trade Organisation's dispute settlement rules and procedures. This mechanism will support the functioning of the Euromed Free Trade Area, but will mainly bring stability to bilateral trade relations between the European Union and the Arab Republic of Egypt.
I voted in favour of the dispute settlement mechanism as proposed by Mr Susta. I completely agree that proper application of a standard mechanism for the settlement of disputes could be a further step towards the establishment and effective functioning of Euro-Mediterranean free trade. Until now, disputes arising from Euro-Mediterranean agreements have only been resolved, where possible, through diplomatic channels. Instead, we need a firm procedure because dragging out commercial disputes can result in adverse effects on final consumers on both sides of the Mediterranean. In the light of what is happening in some North African countries, there is no doubt that the path towards economic and political stability in those territories passes through, among other things, well-functioning free trade agreements in the Mediterranean.
All improvements to the Euro-Mediterranean agreements have an important impact on the countries' economic and political stability, contributing to the innumerable social and democratic gains that result from them. I therefore welcome any efforts in that direction. Given the incomplete resolution of certain disputes relating to the trade provisions of the Euro-Mediterranean agreement establishing an association between the European Communities and the Arab Republic of Egypt, I acknowledge the inefficiency of the system created in relation to this area using diplomatic means. I therefore accept the need for a mechanism that will enable the application of resources in a simple and efficient way, so I agree with the draft Council decision on the conclusion of an Agreement between the European Union and the Arab Republic of Egypt establishing a Dispute Settlement Mechanism.
The present situation in Egypt perhaps eclipses the need to press ahead with adopting agreements like this. Nonetheless, with the turbulence and uncertainty characteristic of times like those recently experienced in Cairo now over, the Egyptian State should be careful to take up once again its functions in their entirety. Amongst those is foreign relations, specifically with the European Union, which is its partner in a Euro-Mediterranean agreement. While putative future disputes with the EU are probably the least of Egypt's concerns for the moment, I believe that there can be no disadvantage in adopting mechanisms that enable these to be resolved easily, for the good of both parties. Egypt is inseparably bound up in the history of Europe and the world. I hope that it will have a future as great as its past.
This recommendation is based on a draft Council decision on the conclusion of a protocol between the European Union and the People's Republic of Egypt, whose goal is to implement a dispute settlement mechanism. This protocol takes on a very special meaning at a time when Egypt is taking the first steps towards implementing a democratic regime. In general, resolving trade conflicts between countries using diplomatic means has not always had the desired effect. Therefore, in the context of the Euro-Mediterranean region, negotiations were started between the EU and its Mediterranean partners, specifically Egypt. The draft agreement was signed on 27 April 2010 at the EU-Egypt Association Council held in Luxembourg. I am voting for this draft legislative resolution of the European Parliament as I am aware that it will significantly improve relations between the states in terms of free trade and contribute to the political and economic stability of this region. I therefore welcome the new agreement and hope that, after it comes into force, no conflict of any kind will arise between the EU or its Member States and the Arab Republic of Egypt.
As is mentioned in this report's explanatory statement, to date, disputes arising from the Euro-Mediterranean agreements relied solely on diplomatic approaches for a resolution. The 'alternative' model being proposed to us fits into the logic promoted within the World Trade Organisation which, in search of supposed efficiency, seeks to bypass national sovereignty, seeks to bypass the resolution of disputes through respect for each country's particularities, and seeks to bypass their right to defend their interests and those of their peoples. Resolving disputes by diplomatic means guarantees equality of treatment between countries. This mechanism, by contrast, subverts this principle, encouraging the movement of capital and putting economic power before political power and the interests of capital before the interests of countries and their peoples.
Our opposition to this mechanism and its implications is all the more justified because it results from the conclusion of an agreement between the EU and the regime of the dictator Mubarak. The Egyptian people's uprising in favour of democratic changes, defending its sovereignty against foreign interference, and the regime's collusion with the interests of imperialism in the region is a positive sign, which we hope will end up having practical expression in relation to this agreement and others.
To date, disputes arising from the Euro-Mediterranean agreements relied solely on diplomatic approaches for resolution. The 'alternative' model being proposed to us fits into the logic promoted within the World Trade Organisation which, in search of supposed efficiency, seeks to bypass national sovereignty, seeks to bypass the resolution of disputes through respect for each country's particularities, and seeks to bypass their right to defend their interests and those of their peoples.
Resolving disputes by diplomatic means guarantees equality of treatment between countries. This mechanism, by contrast, subverts this principle, encouraging the movement of capital and putting economic power before political power and the interests of capital before the interests of countries and their peoples.
Our opposition to this mechanism and its implications is all the more justified because it results from the conclusion of an agreement between the EU, whose legitimacy resulting from the Treaty of Lisbon is questionable, and the regime of the dictator Mubarak. The Egyptian people's uprising in favour of democratic changes, defending its sovereignty against foreign interference, and the regime's collusion with the interests of imperialism in the region is a positive sign, which we hope will end up having practical expression in relation to this agreement and others.
in writing. - Notwithstanding the uncertain situation in Egypt, I think Parliament is right to press ahead with the approval of this agreement which should make life easier for businesses without making any political comment on the current Egyptian Government.
The past shows us that diplomacy has not managed to be efficient in resolving a number of existing disputes. I therefore welcome the creation of a standard dispute settlement mechanism, which should provide streamlined and effective redress procedures within firm time limits. I agree with the rapporteur's opinion that these upgrades to the EU-Egypt free trade agreements can contribute to economic and political stability in this key region, with a view to consolidating a single area of peace, development, justice, equality, freedom, plurality, democracy and respect. Moreover, the proper application of such a mechanism could increase the security and the predictability of our bilateral trade relations, and represents a further step towards the setting up and the proper functioning of the EU-Egypt Free Trade Area.
in writing. - I voted against this report as I have serious concerns in relation to the EU's economic and political approach towards the countries that are covered by the Euro-Mediterranean Agreement. The establishment of a free trade area would have dramatic consequences for working people in the region. On the basis of the EU's own figures, Egypt is expected to lose 1.5 million jobs. The dire economic prospects for young people and the anger against corruption and excesses of the tiny dictatorial elite lie at the heart of the revolutionary movements and the aspirations of the Egyptian people. A continuation of the free trade doctrine in the interest of European big business and the rich elites mean more of the same and therefore needs to be rejected. The negotiations on this deal were led by representatives of the dictatorial Mubarak regime which has been ousted by the revolutionary upheaval. The top tier of the army, however, is deeply tied to the economic interests of the former regime and does not represent the legitimate demands and aspirations of the working people. Trade relations must be based on the needs of the majority of the population, not the greed of tiny elites and corporations.
With this report, the European Parliament is approving the creation of a standard dispute settlement mechanism which should provide streamlined and effective redress procedures within firm time limits in disputes resulting from Euro-Mediterranean agreements between the EU and the Arab Republic of Egypt. Dispute resolution through diplomacy was not effective and led to situations in which certain disputes remained unresolved, as they could easily be blocked by the 'injuring' party. Delays that occur in dispute resolution have a negative impact on companies and end consumers on both sides of the Mediterranean. These upgrades to the Euro-Mediterranean free trade agreements can contribute to economic and political stability in this key region, with a view to consolidating a single area of peace, development, justice, equality, freedom, plurality, democracy and respect. The model for the proposed mechanism is the dispute resolution mechanisms included in the latest agreements concluded by the EU and the World Trade Organisation's Understanding on Rules and Procedures governing the Settlement of Disputes. The Commission must ensure that the mechanism is effectively and efficiently implemented. For the above reasons, I voted in favour of this resolution approving the conclusion of the agreement.
I voted in favour of concluding this EU-Egypt agreement whose goal is establishing a mechanism for settling disputes under the trade provisions of the Euro-Mediterranean agreements. To date, disputes arising from the Euro-Mediterranean agreements relied solely on diplomatic approaches for a resolution. In practice, this approach is not effective and has led to situations where disputes remained unresolved or were blocked. I hope that the application of this standard dispute settlement mechanism will increase the security and the predictability of EU-Egypt trade relations.
I am voting for this recommendation and welcome the creation of a dispute settlement mechanism, which should provide streamlined and effective redress procedures within firm time limits. I also agree with the rapporteur's position that upgrades to the Euro-Mediterranean free trade agreements can contribute to economic and political stability in this region that is key to consolidating a single area of peace.
I agreed with this document because to date, disputes arising from the Euro-Mediterranean agreements relied solely on diplomatic approaches for a resolution. In practice, this is not efficient and has led to situations where disputes remained unresolved, as they could easily be blocked by the 'injuring' party. The upgrades to the Euromed free trade agreements can contribute towards economic and political stability in this key region with a view to consolidating a single area of peace, development, justice, equality, freedom, plurality, democracy and respect. Furthermore, the proper application of such a mechanism could increase the security and the predictability of our bilateral trade relations and could represent a further step towards the setting up and the proper functioning of the Euromed free trade area. Lingering disputes have a negative effect on the business community and on end consumers on both shores of the Mediterranean. With the entry into force of the Treaty of Lisbon, foreign direct investment became part of EU trade policy, and thus part of the Union's exclusive competence. In an era where foreign direct investment plays an important role in the economic welfare of countries and regions, a well functioning and effective dispute settlement mechanism will also serve to solve disputes in this area.
As the rules for resolving disputes are based on a diplomatic approach and have led to a situation where disputes can easily be blocked, the new settlement mechanism for trade disputes deserves our support. This mechanism is modelled on the most recent agreements concluded by the EU and on the World Trade Organisation understanding. Draft agreements with Jordan, Morocco and Egypt are already in place, which also cover trade in agricultural products. I welcome the decision by the European Parliament to support these agreements.
I am voting in favour of this resolution because I consider it essential that the EU provide a suitable mechanism for resolving disputes arising from the implementation of Euro-Mediterranean agreements. In 2006, the Council authorised the Commission to open negotiations with partners in the Mediterranean region and only in 2009 was that agreement signed.
The creation of a standard method for resolving disputes should ultimately introduce simplified and effective resolution procedures within specific time limits. I agree with the opinion of the rapporteur who considers it essential that revisions of the Euromed free trade agreements be made in order to contribute to economic and political stability in this region and to consolidate an area of peace and development. The proposed method is modelled on the most up-to-date mechanisms for dispute resolution in partnership agreements as agreed by the European Union and the WTO. At a time when foreign direct investment has a crucial role in the economic wellbeing of European Member States, I hope that an effective dispute settlement mechanism will help to resolve disputes in this area also.
I am voting for this report, and would stress that it is an important step in the pursuit of negotiations between the EU and Ukraine towards establishing a path that may enable its full accession to the EU in the future.
I voted in favour of this report. With the implementation of the European Neighbourhood Policy, partner countries are gradually being given the opportunity to participate in certain Union programmes and agency activities. This is one of many measures aimed at promoting reforms, modernisation and transition in countries neighbouring the European Union. In June 2007, the Council of the European Union once again stressed the huge importance of the European Neighbourhood Policy, and therefore this protocol will create the conditions for Ukraine to participate in important EU programmes and benefit from EU best practices contributing to the development of democratic processes.
I voted for our rapporteur's proposal. I believe that both parties will stand to gain if the obligations assumed under this protocol are fulfilled. The European Union will gain a sound, stable, democratic partner at its eastern border, while Ukraine's citizens will gain a somewhat clearer European perspective.
From the very outset of my work in the European Parliament, I have strongly supported the pro-EU aspirations of Ukraine. Ukraine is one of the most important partners in Poland's Eastern policy. In addition, together with Ukraine, my country is preparing to host next year's European football championship. In order to achieve the objectives of Union foreign policy, and also for reasons of security, it is extremely important for the whole of the EU to step up cooperation with Ukraine. I consider supporting the fledgling democracy in Ukraine to be one of our most important obligations. I support, therefore, acceleration of negotiations concerning the free trade zone, and the broadest possible participation of Ukraine in Union programmes. I voted in favour of the resolution, and in so doing expressed my consent to the conclusion of the protocol to the Partnership and Cooperation Agreement between the European Union and Ukraine.
This protocol contains the framework agreement on the general principles for the participation of Ukraine in Union programmes. It includes standard clauses which are intended to be applied to all European Neighbourhood Policy partnership countries with which such protocols are due to be concluded. In my view, Ukraine is making the necessary efforts, and I support the conclusion of this agreement.
I voted in favour of this legislative resolution on the consent of the European Parliament to the draft Council decision, on the basis of which there will be a supplementary protocol to the EU-Ukraine Partnership and Cooperation Agreement. On the basis of this protocol, Ukraine will be given the opportunity to participate in EU programmes concerning businesses and entrepreneurship, energy and information and communication technologies. According to this agreement, Ukraine will have to make a financial contribution to the EU's general budget depending on the programmes it wishes to participate in, and the EU will, in turn, guarantee that these programmes are controlled and audited by the EU institutions. I am the Vice-President of the EU-Ukraine Parliamentary Cooperation Committee, and I am convinced that the conclusion of this protocol will give Ukraine more opportunities for the convergence of its policies with policies, standards and norms pursued by the EU in the areas mentioned.
The relationship between the European Union and Ukraine has experienced progress and setbacks which have, at times, resulted from the country's decreased or increased strategic closeness to its neighbour Russia. On 18 June 2007, the Council issued guidelines to the Commission on negotiating framework agreements with Algeria, Armenia, Azerbaijan, Egypt, Georgia, Israel, Jordan, Lebanon, Moldova, Morocco, the Palestinian Authority, Tunisia and Ukraine on the general principles governing these countries' participation in EU programmes. I believe that the conclusion of the aforementioned agreement is positive, because of the need to stipulate clearly the framework in which Ukraine will participate in European programmes, thereby contributing to improving its relations with the Union.
The European Neighbourhood Policy (ENP) provides for the gradual opening up of European Union programmes to the participation of neighbouring countries, with the goals of promoting reform, of modernisation and, often, of their democratisation. As such, on 5 March 2007, the Council adopted a general approach intended 'to enable ENP partners to participate in Community agencies and Community programmes'. As a result of this approach, the Commission started negotiating framework agreements with neighbouring countries, including Ukraine, whose documentation is complete and ready to be submitted for the European Parliament's approval, under the terms of the Treaty on the Functioning of the European Union. I am voting for this Partnership and Cooperation Agreement establishing a partnership between the European Communities and their Member States, of the one part, and Ukraine, of the other part, on the general principles for the participation of Ukraine in Union programmes, and I welcome it because it is another step in pursuing the objectives that guided the creation of the common market.
For us, the conclusion of this agreement poses a number of questions, given the extremely vague nature of the proposal tabled. Mention is made of programmes, but we have not been told which programmes Ukraine will be able to participate in, what form such participation will take, or what the financial conditions and implications of this will be. Benefits are announced, without making it clear where they will come from.
We believe that the establishment of agreements with objectives such as those announced should be based on respect for the sovereignty of countries and their peoples, on mutual interest, on reciprocity, and on cooperation, taking into account each country's particularities; that they should evaluate what each may bring to the agreement from the economic, social and cultural points of view. There is little else that we can say about this report, other than that it is regrettable that it agrees to the establishment of a protocol whose exact content and implications we are not allowed to know.
The establishment of this agreement poses a number of questions, given the extremely vague nature of the proposal before us. Mention is made of programmes, but we have not been told which programmes Ukraine will be able to participate in, what form such participation will take, or what the financial implications of this will be. Mention is made of the general principles governing participation, but these are not specified. Benefits are mentioned without this report making it clear where they could come from.
We believe that it is still essential to refer to the following when establishing agreements between sovereign countries: respect for the sovereignty of the country and its peoples, mutual interest, reciprocity and cooperation, taking into account each country's particularities; evaluation of what each may bring to the agreement from the economic, social and cultural points of view.
It is regrettable that we have voted for a report that agrees to the establishment of a protocol, having been given almost no information about its content and implications.
I voted in favour of this resolution on the consent of the European Parliament to the draft Council decision, on the basis of which there will be a supplementary protocol to the EU-Ukraine Partnership and Cooperation Agreement. Ukraine will be given the opportunity to participate in EU programmes concerning businesses and entrepreneurship, energy and information and communication technologies. Ukraine will have to make a financial contribution to the EU's general budget depending on the programmes it wishes to participate in, and the EU will, in turn, guarantee that these programmes are controlled and audited by the EU institutions. This partnership and cooperation policy will give Ukraine more opportunities for the convergence of its policies with policies pursued by the EU in these areas.
in writing. - I voted for this technical report giving approval for the Ukraine to participate in European Union programmes.
in writing. - (RO) I voted for the draft resolution on the Council's decision on a framework agreement between the European Union and Ukraine on the general principles concerning this country's participation in Union programmes. This document is part of the European Neighbourhood Policy, but also meets Ukraine's desire to participate in more current and future EU programmes. Furthermore, Ukraine will be able to request assistance from the Union to participate in a particular programme in accordance with the general provisions on setting up a European Neighbourhood and Partnership Instrument or based on any other similar regulation which provides for external assistance. This may also give a new lease of life to Romania's relations with Ukraine. We must develop these ties in a pragmatic way so that citizens benefit directly from our political decisions.
For a long time, EU-Ukraine relations have been going through their good and bad moments. The majority of the time, these moods are dictated by Ukraine's increased or decreased closeness to its neighbour Russia. This protocol will contribute to the creation of a clear framework for Ukraine's participation in the various European programmes so that in the future, EU-Ukraine relations do not have the highs and lows they have had to endure hitherto.
The participation of Ukraine in European Union programmes represents an important step both for Ukraine and for the EU. This will help to promote the exchange of scientific knowledge and research. The student programmes will be expanded and there will be financial, economic and social benefits for both sides. The geographical position of Ukraine is an important factor and also represents a major advantage for the EU, because it will enable the EU to improve its contacts with other Eastern European states. For this reason, I am in favour of this project.
I voted in favour of the recommendation to allow Ukraine to participate in current EU programmes and those established in the future, in areas such as enterprise, energy, technologies and communications. This agreement will accelerate the reform of public administration in Ukraine and the convergence of various areas of the country's economy with EU legislation, standards and examples of good practice. In exchange for its financial contribution to programmes, Ukraine will have the right to participate as an observer in committees coordinating EU programmes. The programme initiatives proposed by Ukraine will be taken into account like those proposed by EU Member States. This will enable Ukraine to gradually come closer to the EU.
Relations between the European Union and Ukraine have been up and down. On 18 June 2007, the Council mandated the Commission to negotiate framework agreements with Algeria, Armenia, Azerbaijan, Egypt, Georgia, Israel, Jordan, Lebanon, Moldova, Morocco, the Palestinian Authority, Tunisia and Ukraine on the general principles governing these countries' participation in EU programmes. It is essential to establish a clear and precise legal framework for Ukraine's participation in European programmes, thereby contributing to improving its relations with the Union. I therefore voted for the draft Council decision on the conclusion of the protocol to the Partnership and Cooperation Agreement establishing a partnership between the European Communities and their Member States, of the one part, and Ukraine, of the other part, on a framework agreement between the European Union and Ukraine on the general principles for the participation of Ukraine in Union programmes.
in writing. - Having regard to the draft Council decision (13604/2010), having regard to the draft protocol to the Partnership and Cooperation Agreement establishing a partnership between the European Communities and their Member States, of the one part, and Ukraine, of the other part, concluded on 14 June 1994, on a framework agreement between the European Union and Ukraine on the general principles for the participation of Ukraine in Union programmes (13962/2010), having regard to the request for consent submitted by the Council in accordance with Articles 114, 168, 169, 172, 173(3), 188 and 192 and Article 218(6), second subparagraph, point (a), of the Treaty on the Functioning of the European Union (C7-0401/2010), having regard to Rules 81, 90(8) and 46(1) of Parliament's Rules of Procedure, and having regard to the recommendation of the Committee on Foreign Affairs, we consent to conclusion of the protocol.
Participation in EU programmes and agencies by countries which are included in the Neighbourhood Policy is one of the most specific forms of those countries' cooperation with the Union. We should endeavour to ensure that the programmes which are offered give the greatest possible support to the reforms being undertaken in these countries to bring them closer to the Union.
The 18th round of Ukraine-EU negotiations on the signing of the association agreement is taking place this week in Brussels. The process has taken too long. It is time to sign the agreement, because it is in the interests of both the EU and Ukraine. With a population of 46 million, Ukraine needs stability in the region. In recent years, Ukraine has turned into a political football pitch: it must not be forced to choose between Russia and the West. It is important for EU Member States, in particular, Lithuania, to actively seek closer cooperation with their Eastern neighbours, even if some differences remain. The conclusion of a successful association agreement would encourage modernisation and reforms in Ukraine and help it to come closer to EU standards.
As for negotiations on the free trade area, we must seek agreements on tariff proposals, energy taxation procedures and sustainable development. Liberalising the movement of people is also crucial. Lithuanians still remember the travel restrictions they experienced. We know what it means to live on Europe's external border. It is important for the issue of visa-free travel to be the number one priority.
I am voting for this report, since it is in the interests of the affected regions to establish a legal basis for trade between the EU and Greenland, in this case, coming under the umbrella of the rules of the EU's internal market.
In 2010, the Commission submitted to the Council a proposal for EU rules on the importation of fishery products, using Article 203 of the Treaty on the Functioning of the European Union as its legal basis. I agree with the interpretation that this activity should be regulated on the legislative basis of Article 43, in conjunction with the provisions of Article 204, thus allowing revisions to be made through the ordinary legislative procedure.
In 2007 alone, almost 87% of fishery products exported from Greenland came to the EU. For this reason, establishing general rules for trade and the importation of fishery products originating from Greenland cannot be left entirely to the Commission and the Council because this would contradict the provisions of the Treaty of Lisbon. This is why I believe that Parliament should make its voice heard in such an important sector.
I voted for the report on imports from Greenland of fishery products, which aims to apply internal market rules to these imports once Greenland undertakes to transpose European legislation, notably, legislation on animal health and food safety. However, I believe that the proposal's legal basis should be adapted so that the text takes the form of a regulation rather than a Council decision.
This proposal sets out general rules for EU-Greenland trade in, inter alia, fishery products, live bivalve molluscs, echinoderms, tunicates, marine gastropods and their by-products. The Member States should authorise the importing of products originating in Greenland, in line with Union legislation on internal trade. The importing of products to the Union will be subject to a number of conditions, including the effective transposition and application of applicable rules established in Union legislation regarding animal health and food safety. Like the rapporteur, I believe that the proposed text should be adopted using the ordinary legislative procedure, and that Parliament should exercise its legislative rights in similar cases in the future.
Exports of fishery products from Greenland represent around 82% of its total exports, totalling EUR 255 million in 2007. The majority - 87% - were directed to the EU, notably to Denmark, at 97%. The Committee on Legal Affairs adopted unanimously an opinion supporting the request that Articles 43(2) and 204 of the Treaty on the Functioning of the European Union (TFEU) and the Sole Article of the Protocol (No 34) on Special Arrangements for Greenland must form the legal basis for the proposed legislative text, instead of the legal basis chosen by the Commission: that is, Article 203 of the TFEU. Therefore, given that it is a legal issue that is in question and not the content of the proposal for a resolution, and given the consensus obtained, I agree with its adoption.
The great debate surrounding this report is a side issue to its motivation. Specifically, the European Parliament's Committee on Fisheries expressed its disagreement with the legal basis chosen by the Commission for tabling this proposal: Article 203 of the Treaty on the Functioning of the European Union (TFEU), which provides for the Council examining 'provisions as regards the detailed rules and the procedure for the association of the countries and territories with the Union' after consulting the European Parliament. The Committee on Fisheries believed that Articles 43(2) - referring to the ordinary legislative procedure, or colegislation - and 204 of the TFEU should be adopted as its legal basis, along with the Sole Article of the Protocol (No 34) on Special Arrangements for Greenland.
This position was supported by the opinion of the Committee on Legal Affairs. The important issue that should, at its base, constitute the substance of the report remains on its margins: the defining of rules applicable to imports of fishery products from Greenland to the EU. Key fisheries exports from Greenland include prawn (59%), Greenland halibut (23%), cod (9.5%), crabs (1.9%), scallops (1.4%) and spawn (1.3%).
in writing. - I voted in favour of Ms Fraga's report, which allows Greenland to export fishery products to the EU despite not being a member. When Greenland won significant home-rule and decided to opt out of the EC, they had to negotiate their exit. This precedent gives the lie to false claims that internal enlargement of the EU would require newly independent EU states to reapply for membership.
I voted in favour of this report on the proposal for a Council decision laying down rules for imports into the European Union from Greenland of fishery products, live bivalve molluscs, echinoderms, tunicates, marine gastropods and by-products thereof. Greenland's exports of fishery products, approximately 82% of its total exports, totalled EUR 255 million in 2007, the largest part of which (87%) were directed to the EU, notably (97%) to Denmark. Key fisheries exports from Greenland include prawn (59%), Greenland halibut (23%), cod (9.5%), crabs (1.9%), scallops (1.4%) and spawn (1.3%). This decision includes an amendment to the legal framework, from a Council decision to a regulation of the European Parliament and of the Council.
in writing. - (DE) The trade in fishery products, live bivalve molluscs, echinoderms, tunicates, marine gastropods and their by-products between Greenland and the European Union in accordance with the rules laid down in Union legislation and other conditions is perfectly acceptable. Therefore, there is no reason to object to the content of the agreement. The import of these products makes a welcome contribution to trade within the Union.
Commercial relations between the EU and Greenland have been significant in nature for some years. Indeed, since 2007, Greenland has exported 82% of its fishery products, of which 87% comes to the European market. We can therefore say that this is an important resource for Greenland, in addition to what Europe offers in terms of financial support in exchange for maintaining their fishing rights in Greenland's waters. On 26 April 2010, the European Parliament asked the Committee on Legal Affairs to give an opinion so as to determine a legal basis on which to establish agreements with Greenland. The Committee on Legal Affairs recently supported Parliament and confirmed that the legal basis of the agreements can be found, as upheld, in Article 43(2) and in Article 204 of the Treaty on the Functioning of the European Union.
in writing. - I voted for this proposal which lays down rules regarding imports into the EU from Greenland of fishery products and other marine products. Greenland and the EU intend to enter into a sanitary arrangement on these products, with the objective being that Greenland can trade these commodities with the EU on the basis of internal market rules, provided that Greenland transposes EU sanitary and animal health rules on fishery products.
With the laying down of rules on EU-Greenland trade in fishery products, live bivalve molluscs, echinoderms, tunicates, marine gastropods and their by-products, imports from Greenland are in compliance with EU legislation. Imports of products to the Union have to be subject to applicable rules established in Union legislation regarding the issues of animal health and food safety. That is why the adoption of this report is important.
in writing. - It is known that Greenland and the European Union intend to sign a sanitary arrangement concerning fish and fishery products for human consumption. The objective of such an arrangement would be that Greenland can trade these commodities with the Union on the basis of internal market rules, provided that Greenland transposes EU sanitary and, where appropriate, animal health rules on its fishery products. I support that arrangement and I voted 'for'.
On 26 April 2010, the European Parliament was consulted on this proposal by the Council under the consultation procedure provided for in Article 203 of the Treaty on the Functioning of the European Union (TFEU). The Committee on Fisheries and Parliament's legal service expressed serious doubts as to the Commission's choice of Article 203 of the TFEU as the legal basis, suggesting instead as its correct legal basis Articles 43(2) and 204 of the TFEU and the Sole Article of the Protocol (No 34) on Special Arrangements for Greenland.
The Commission's draft was amended in line with the report that is currently being voted on, following the recommendations of the Committee on Legal Affairs.
This report deserves my vote in favour as it is absolutely desirable that it be adopted now, at first reading.
in writing. - In favour. Greenland's exports of fishery products, approximately 82% of its total exports, totalled DKK 1.9 billion (EUR 255 million) in 2007, the largest part of which (87%) went to the EU, notably (97%) to Denmark. Key fisheries exports from Greenland include prawn (59%), Greenland halibut (23%), cod (9.5%), crabs (1.9%), scallops (1.4%) and spawn (1.3%).
On 26 April 2010, the European Parliament was consulted on this proposal by the Council under the consultation procedure provided for in Article 203 TFEU. The Committee on Fisheries and the Legal Service of the European Parliament expressed serious doubts as to the choice of the legal basis by the Commission, i.e. Article 203 TFEU, suggesting instead Articles 43(2) and 204 TFEU and the Sole Article of the Protocol (No 34) on Special Arrangements for Greenland as the correct legal basis.
Accordingly, the Committee on Fisheries asked the Committee on Legal Affairs for an opinion on the proposed legal basis. At its meeting of 28 October 2010, the Committee on Legal Affairs adopted unanimously an opinion entirely supporting the request that Articles 43(2) and 204 TFEU and the Sole Article of the Protocol (No 34) on Special Arrangements for Greenland form the legal basis for the proposed legislative act.
At the moment, a special agreement exists between the EU and Greenland by which the European Union maintains its fishing rights in the waters of Greenland in exchange for financial support.
Greenland, a former Danish colony, attained full independence in 1985, while maintaining ties with the European Union as one of its overseas territories. In 2007 alone, 82% of Greenland's exports were fishery products, and of those, 87% came to the EU.
On 26 April 2010, the Committee on Fisheries and the Legal Service of the European Parliament expressed serious doubts about the legal basis chosen by the Commission to draw up the agreement. I hope that the agreement voted on will produce an extension of the application of internal EU rules relating to fishery products including those from Greenland. At the same time, existing European rules on animal health and food safety in the fishing industry must always be respected.
I agree with the position set out in this report, taking into account the recommendations of the Consultative Working Party of the legal services of the European Parliament, the Council and the Commission, and because this is, therefore, a straightforward codification of the existing texts, without any change in their substance.
I voted in favour of this resolution on minimum standards on procedures in Member States for granting and withdrawing international protection. Work on the creation of a common European asylum system (CEAS) started immediately after the entry into force of the Treaty of Amsterdam in May 1999, but despite the efforts made over the last ten years to achieve harmonisation in the asylum sector, major discrepancies still remain between national provisions and the way they are applied. I agree with the opinion that in whichever Member State applicants lodge an asylum request, they must enjoy a high standard of treatment that is equivalent throughout the Union. Legislative harmonisation alone in this area is therefore insufficient and must be backed up by enhanced practical cooperation among the Member States. It is clear that in order to achieve these objectives, it is necessary to adopt reforms without delay, so that people seeking asylum in EU Member States are provided with effective protection. By voting in favour of this resolution, we MEPs are contributing to the creation of a fair and effective European asylum policy.
I think that the proposals are contradictory. On the one hand, their aim is to achieve greater harmonisation, improve international protection standards and enhance the quality and efficiency of asylum procedures. On the other hand, they will result in an unjustified administrative burden, the simplified court procedures will make it much more likely for courts to make rash decisions, various groups of people may be treated differently for no good reason, and Member States' sovereignty may be greatly restricted. Weighing up the pros and cons of the proposals, as neither is clearly supported by more convincing arguments, I abstained from voting.
The European Union's key objective in the area of asylum entails establishing a common area of protection and solidarity by 2012 based on a common asylum procedure. Despite the efforts made over the last ten years to achieve harmonisation in the asylum sector, major discrepancies still remain between national provisions and the way they are applied. In whichever Member State applicants lodge an asylum request, they must enjoy the same treatment, taking into account common standards applicable throughout the European Union. The adoption of a sound European legal framework is a sine qua non if the Union wishes to introduce a common European asylum system in an adequate and effective manner. Thus, only by improving and harmonising the procedures and related guarantees will it be possible to achieve a common asylum system. Furthermore, a fundamental revision of the Procedures Directive is vital, so as to provide an accessible, fair and effective procedure, as much in the interests of asylum seekers as in those of the Member States. I would like to stress that the Commission's new revised proposal for this directive may genuinely help to achieve greater harmonisation, improve international protection standards and enhance the quality and efficiency of asylum procedures.
In spite of the efforts made over the last 10 years to achieve harmonisation in the asylum sector, major discrepancies still remain between national provisions and in the way they are applied. Such discrepancies are incompatible with a common European asylum system and are an obstacle to its development. They run counter to one of the cornerstones of the Dublin system, which is based on the presumption that Member States' asylum systems are comparable. In whichever Member State applicants lodge an asylum request, they must enjoy the same high level of protection across the whole Union.
While legislative harmonisation will not suffice to reduce these differences and will need to be supplemented by practical cooperation among Member States, adopting a sound European legal framework is an absolute prerequisite for the Union to implement a common European asylum system in an adequate and effective manner, just as it has repeatedly pledged to do so. The Commission's proposal will rectify the mistakes of the past, when the previous approach to asylum encouraged a series of shortcomings regarding procedural guarantees for asylum seekers.
in writing. - UKIP MEPs abstained on the amendments to this report. This was not due to indifference on our part; rather, it is because this report is a development of the Common Immigration and Asylum Policy under the Lisbon Treaty. The peoples of Europe do not want the Lisbon Treaty or a Common Immigration and Asylum Policy either, which is why they were denied a referendum on the Lisbon Treaty. To vote on the amendments would have entailed endorsing existing EU legislation (which we don't want either) and a nit-picking exercise in order to decide which bits were worse than others. Therefore, UKIP MEPs abstained on the amendments, but voted a resounding 'No' to the report as a whole.
I voted in favour of this resolution to harmonise the various national systems while better protecting applicants' rights and improving the quality of procedures. This resolution provides legal assistance right from the start of the procedure while taking better account of the specificity of vulnerable applicants such as unaccompanied minors. However, I regret that for the vote in plenary, the European right targeted the strengthening of accelerated procedures based on the notion that asylum seekers are all potential fraudsters. I regret that these amendments were adopted, because this perspective on asylum is out of all proportion.
in writing. - As a UKIP MEP, I am against any kind of EU interference in the UK system of asylum and in any related directive which would force EU rules on the UK. I therefore abstained on votes to all amendments because I will not accept even those that might be seen to be helpful; this is a matter for the UK alone. I therefore voted against the amended proposal and against the legislative resolution.
Enormous progress has been made towards the creation of a common European asylum system in the last decade. However, major discrepancies still remain between national provisions and in the way they are applied, which need to be overcome if we want to establish a common area of protection and solidarity by 2012, based, inter alia, on a common asylum procedure.
The great objective is that, irrespective of the Member State in which applicants lodge an asylum request, they must enjoy a high standard of treatment that is equivalent throughout the Union. That is why a fundamental revision of the Procedures Directive is important, so as to provide an accessible, fair and effective procedure. The Commission's initiative is generally positive, enabling greater consistency and harmonisation, improving protection standards, and enhancing the quality and efficiency of procedures.
I would congratulate the rapporteur on her work and commitment, but I regret that some of her proposals went a little too far, which ended up making agreement with the Council impossible on this initiative that appears so urgently needed so as to increase the efficiency of the asylum process and prevent abuses.
The report by Mrs Guillaume is an important step towards the revision of EU rules on asylum and protection for applicants for 2012. In view of the terrible tragedies that have taken place, such as the recent sinking of a Libyan boat off Lampedusa, this revision is vital, particularly considering that an applicant's chances of obtaining asylum may differ greatly according to the Member State. With this text, we are calling on the European Commission to include in the proposed revision the right to free legal advice from the start of the procedure; better consideration of vulnerable applicants, such as unaccompanied minors; and a framework for the time limit for appeals. My one regret, however, is that the European right adopted a tightening of accelerated procedures based on the notion that asylum seekers are primarily potential fraudsters, limiting their rights. However, the adoption of Mrs Guillaume's report sends a clear signal to the Council and Commission that they need to work to guarantee all asylum seekers in Europe decent, fair conditions and procedures.
I voted in favour of this report because I argue that these measures contribute to the creation of a common European asylum system that is fair and efficient. These measures have a direct impact on those seeking protection, as well as on the European Union's ability to develop and create a genuine area of freedom, security and justice.
The European Union and the Member States have been working towards implementing a common European asylum system for a long time. It is easy to understand the sensitivity and complexity that efforts to this end take on, since this issue gets right to the heart of states' powers as regards foreigners. The Commission has, however, been tabling proposals to Parliament and the Council aimed at providing suitable solutions to the problems that have been detected. The recasting of the Procedures Directive, proposed by the Commission on 21 October 2009, is part of this improvement process. Despite the distance already travelled, we are still a long way from the harmonisation that many of us want. Increasing the harmonisation of procedures and guarantees will make a positive contribution to clarifying the process, so the proposed revision of the directive seems opportune.
Work on the creation of a common European asylum system started immediately after the entry into force of the Treaty of Amsterdam in 1999. In December 2005, with the objective of harmonising the Member States' legal procedures, Council Directive 2005/85/EC on asylum procedures was adopted, laying down the rules for granting and withdrawing 'refugee status'. The recent social and political upheaval in a number of countries, specifically in North Africa and the Middle East, have brought issues relating to asylum applications in the European Union onto the agenda. In truth, when refugees cross a border, they should not be persecuted or received with mistrust. I therefore welcome the adoption of this proposal, which has ended up with a Manichaean interpretation of this problem, acknowledging that the right to asylum is a fundamental right and must be treated fairly and equitably by the Member States. I welcome the rapporteur's proposals which aim to develop a legal aid system, given that these are vulnerable people who lack effective guarantees; to improve procedures; and to improve procedures and give applicants better rights, minors in particular.
The proposal for a directive on minimum standards on procedures in Member States for granting and withdrawing international protection follows the same lines as the creation of a common European asylum system. Nevertheless, it should be understood that the progress of this legal 'harmonisation' goes hand-in-hand with overall foreign policy followed by the European Union, and its hypocritical positions on immigration and aid for refugees. The situation in Lampedusa, where there are thousands of refugees without adequate protection, is a clear demonstration of this, not to mention the hundreds or thousands who have been dying in boats crossing the Mediterranean, as has just happened again, disgracefully.
We are extremely concerned with the scale of the current problem, especially given what is happening in the serious armed conflicts, in Libya in particular. We would also stress the fact that this proposal for a directive includes aspects that will end up restricting the right to asylum and applying conditions to it, above all, limiting each Member State's sovereign right to make its own choices and decide on its own asylum procedures.
The proposal for a directive being voted on in the European Parliament today on minimum standards on procedures in Member States for granting and withdrawing international protection follows the same lines as the creation of a common European asylum system. Nevertheless, it should be understood that the progress of this legal 'harmonisation' goes hand-in-hand with overall foreign policy followed by the European Union, and its hypocritical positions on immigration and aid for refugees, such as the situation in Lampedusa, where there are thousands of refugees without adequate protection, not to mention the hundreds or thousands who have been dying in boats crossing the Mediterranean.
We are extremely concerned with the scale of the current problem, especially given what is happening in the serious armed conflicts, in Libya in particular.
We would also stress the fact that this proposal for a directive includes aspects that will end up restricting access to the right to asylum and applying conditions to it, above all, as regards each Member State's sovereign right to make its own choices and decide on its own asylum procedures. Hence, our critical position as regards this report.
International protection is supposed to enable people who are truly persecuted in their own country to seek refuge under better circumstances. However, as it is, and although some amendments have helped to improve it, the report by Mrs Guillaume is a real incentive for people to abuse this process, clogging up the relevant services and depriving those who really need their case to be reviewed quickly.
Minors, whatever their age or true circumstances, benefit from total goodwill that is entirely unjustified; there are limited opportunities to use the accelerated procedure in order to reject manifestly unfounded applications; appeals are systematically of a suspensive nature; the request for a review of negative decisions has become a right; and the necessary cooperation of the applicant for protection is hardly ever required, even when it is a matter of proving his or her identity and origin, which is nonetheless the minimum requirement for reviewing the case.
Applications for international protection cannot and should not be a means of circumventing restrictive measures against unwanted economic migration. It is disgraceful that Parliament lends a hand to this kind of circumvention by granting inordinate rights to false asylum seekers.
in writing. - With reference to the Guillaume report, although, in principle, this represents a significant step towards the realisation of a common asylum policy system for Europe, I voted against the group on a number of clauses as I felt that they did not reflect realistically the complexities and problems faced by my country, Malta, which is a regular recipient of migrants. Having said that, however, when it came to the final vote, I voted in favour of the whole report which ultimately contained a number of very good clauses addressing Member States' needs and preoccupations. One example is the call for the immediate mobilisation of financial, administrative and technical support for Member States receiving disproportionately large numbers of asylum applications. Such an initiative is essential for all Member States, but especially so for countries like Malta - often burdened with responsibilities and complexities, due to the reception of large inflows of migrants, which it cannot shoulder on its own.
On Wednesday, 6 April 2011, the European Parliament adopted the report on the so-called Asylum Procedures Directive. This vote represents an important step towards creating a genuine European policy on asylum, which we have long requested. Furthermore, this adoption is a clear sign that the EU needs a common European asylum system (CEAS) by 2012, especially since recent events in the Southern Mediterranean and the recent migration flows from North Africa have clearly proved the limitations of the current European system. There is an urgent need to revise the EU directives for a credible and efficient system. Specifically, it is my firm belief that the provisions relating to the accelerated procedure and the rejection of manifestly unfounded applications should not apply to unaccompanied minors or asylum seekers with special needs, so I voted in favour of those amendments that specified otherwise. Secondly, the Group of the Alliance of Liberals and Democrats for Europe was totally opposed to adding further grounds for allowing an accelerated review of an application for asylum, given the risks that these provisions present for asylum seekers, and I deeply regret that the corresponding amendments were adopted by such a small majority. Finally, with regard to the 'safe third country' concept, I chose to abstain.
We must work harder than ever to establish a genuine common European asylum system (CEAS) for 2012 by better protecting applicants' rights and improving the quality of procedures. My report goes in that direction, in particular, by including the right to free legal advice from the start of the procedure; better consideration of vulnerable applicants, such as unaccompanied minors; and a framework for the time limit for appeals. I regret that the European right only targeted the tightening of accelerated procedures based on the notion that asylum seekers are almost all potential fraudsters, because this perspective on asylum is out of all proportion. In my opinion, more robust procedures and decisions and faster examination of cases will mean that there are fewer appeals and unfounded applications will be more easily identified.
in writing. - The Guillaume report covers important areas of law and emphasises the need for human rights to be fully respected in relation to people seeking asylum. My own country, Scotland, does not as yet have control over immigration. However, the policies which have been implemented by successive UK governments have been quite inhumane. I am proud to be a member of a party which has actively campaigned against the brutal incarceration of young children seeking asylum.
I voted in favour of this document because I believe that we should seize this opportunity to develop a common European asylum system that is fair and efficient. Asylum policies have a direct impact on those seeking protection, as well as on the European Union's ability to develop and create a genuine area of freedom, security and justice. It is necessary to ensure harmonised, fair and efficient procedures under the common European asylum system.
The proposal referred to Parliament for a directive regarding the possible provision of a unified procedure for the 27 States of the Union in granting the right of asylum is an important step, but the delicacy of the issue requires careful and thorough reflection. The ultimate goal is to ensure that States draw their laws closer to one another in accordance with the commitments made under the Treaty of Stockholm, simplifying and speeding up the procedures. Another goal is to provide a high degree of protection for asylum seekers, ensuring a rapid verdict in the first instance, free legal assistance and permission to stay in the country until the final ruling. Notwithstanding the good intentions, I voted against this draft directive as it is imprecise on some technical and procedural aspects and some of the definitions are ambiguous. In fact, it is formulated in such a manner that the directive would lend itself to easy abuse on the part of applicants. For these reasons, I decided not to support this version of the text as I do not agree with it totally.
in writing. - (FR) As part of its policy plan on asylum, the European Union aims to create a common European asylum system. Indeed, freedom of movement within Member States that are party to the Schengen Agreement now requires us to make a concerted effort to understand immigration issues. The report on the granting and withdrawing of international protection will reform the system that exists through Directive 2005/85/EC. The demographic pressures on Europe today require us to consider these issues with increased vigilance. Unfortunately, the report by Mrs Guillaume does not reflect those considerations, which led me, along with the Group of the European People's Party (Christian Democrats), to oppose it. Indeed, it leaves too much vagueness and laxity in the procedures, which creates the risk that this historic right will be misused. For example, the notion of 'family members' is too broad and risks being abused. After six months of procedures, it will be up to the Member State in question to prove that the applicant is not being persecuted, making the task much more complicated for the relevant authorities. Restrictions on the use of accelerated procedures will further increase all these difficulties.
in writing. - I voted for this report. The first days when refugees arrive in Europe are crucial in determining their status and European countries must, by 2012, improve their asylum procedures at that very first stage, according to the report. Notably, the adopted report calls on EU countries to enhance the minimum procedural safeguards, particularly as regards the right to free legal assistance, the right to information, and the right to personal interview; to give special attention to vulnerable applicants, like children; and the adoption, in codecision with the European Parliament, of a common list of safe third countries.
I voted against the report by Mrs Guillaume because it establishes criteria for the harmonisation of asylum procedures that are unrealistic in relation to those procedures currently in force in our Member States. We certainly want a common asylum system, but not at the cost of a utopian harmonisation. Parliament's vote today clearly shows the unease that is felt in this House, of which half rejected this demagogic approach, preferring a more responsible approach advocating the adoption of asylum systems that are effective and workable in practice.
All UN Member States have an obligation to protect refugees and asylum seekers. The EU gets away with ignoring this law by requiring Member States with EU borders to hold refugees and asylum seekers in camps to await a decision that is even more uncertain, given that suspicion is the norm, accelerated procedures have been maintained, and the number of officials in charge of these cases has been reduced.
On the other hand, I would note that this text makes some significant improvements, such as the end of the absurd 'safe country of origin' concept, the ban on detaining minors and the inclusion of persecution on the grounds of sexual orientation.
More than 10 years have already passed since work on the creation of a common European asylum system (CEAS) started immediately after the entry into force of the Treaty of Amsterdam in May 1999, on the basis of the principles approved by the Tampere European Council. During the first phase of the CEAS (1999-2005), the goal was to harmonise Member States' legal frameworks on the basis of minimum standards. There is still a long way to go before true harmonisation will have taken place, but we have to be conscious that only by improving and harmonising the procedures and related guarantees will it be possible to achieve a common system. With this in mind, a fundamental revision of the Procedures Directive is absolutely vital, so as to provide an accessible, fair and effective procedure, as much in the interests of asylum seekers as in those of the Member States.
in writing. - If the aim of the resolution is to create an accessible, honest and efficient procedure for granting asylum on the territory of the European Union, in that case, people looking for protection will be granted standard European Union guarantees and EU Member States will be able to distinguish asylum seekers from other migrants. I voted 'for'.
In the efforts to create a common European asylum system, the focus is on the rights of asylum seekers. However, this ignores the fact that the majority of these people are not genuine asylum seekers but economic migrants, who have no right to asylum under the Geneva Convention and who have taken up the authorities' time by providing incorrect information and employing a range of delaying tactics, giving rise to costs of billions of euro. In the other direction, very little progress is being made with regard to repatriation.
In the light of the flood of refugees from the overpopulated regions of the world, most of whom are motivated by economic considerations, who are importing the problems and conflicts of areas all over the world into Europe and who are not required to cooperate in the process, we must oppose unequivocally the introduction of stricter unilateral standards of protection which will attract asylum seekers and economic migrants like a magnet and only exacerbate the problem.
I voted in favour of this proposal because we must make every effort to ensure that we achieve a European asylum system that is even more efficient and has a positive impact on people. Asylum policies are very important as they have a huge impact on the European Union's ability to develop and create a common area of freedom, security and justice. Above all, we must achieve greater consistency between asylum instruments. Procedures must be harmonised so that they can proceed in a fair and effective manner. Furthermore, we must enhance the minimum procedural safeguards. We must ensure that asylum applicants enjoy the right to information, the right to be heard and the right to free legal assistance, and that there are no restrictions on these rights. All procedural instruments must be non-discriminatory and uniformly applied with due regard for minimum rights guarantees and principles. Particular attention must be paid to vulnerable asylum applicants. The interests of children must be adequately ensured and represented by applying the necessary procedures. I agree with the proposal providing for the opportunity to immediately deport a person who may be a danger to the Member State's national security or who has been forcibly expelled from a country for reasons of public security under national law. Such an opportunity is very important and necessary because it provides Member States with increased opportunities to stop terrorist networks from operating and to take appropriate preventive measures.
It was in May 1999, following the entry into force of the Treaty of Amsterdam, that work on the creation of a common European asylum system (CEAS) started, on the basis of the principles approved by the Tampere European Council. There has been significant progress towards it. The proposal now being tabled of a fundamental revision and recasting of the Procedures Directive represents another step forward. In fact, the discrepancies still remaining between national provisions and in the way they are applied were totally incompatible with a CEAS, and are the reason for these amendments. The goal of the CEAS is for an applicant to enjoy a high standard of treatment that is equivalent throughout the Union, irrespective of the Member State in which they lodge an asylum request. To that end, I agree that there is a need to establish a robust European legal framework that enables the creation of an adequate and effective CEAS. I voted for this report because I think that only improving and harmonising the procedures and related guarantees will enable the construction of a common system.
I voted in favour of the excellent report by my colleague and friend, Mrs Guillaume, on procedures for granting and withdrawing asylum in Europe. This text marks a major step forward in establishing a common European asylum system (CEAS) by 2012, thereby putting an end to the intolerable situation whereby, depending on the European country in which an asylum seeker applies for protection, his or her chances of being recognised as a refugee vary between 1% and 65%. Parliament has therefore spoken out in favour of greater justice and greater efficiency in the processing of asylum procedures. It proposes that each country observe the same enhanced rules on protecting rights and modernising procedures: free legal advice from day one, a framework for the time limit for appeals, special assistance for unaccompanied minors, and a faster examination of cases. Also, although I regret that the European right, which has a majority in Parliament, has managed to adopt amendments to the text which cast widespread, exaggerated suspicion on the sincerity of asylum seekers, I warmly welcome the adoption of this report. The ball is now in the court of those Member States that have yet to decide on our proposals.
in writing. - In favour. I am particularly happy that our centre-right colleagues agreed on the need for special protection, regardless of their general position on asylum. Lesbian, gay, bisexual and transgender people fleeing countries such as Iraq, Uganda, Honduras or Indonesia must receive particular protection taking into account cultural sensitivity. This is a major step towards fully complying with our engagements under international asylum law. The European Parliament is showing that asylum rules need updating to reflect reality: 76 countries criminalise homosexual acts and 7 foresee the death penalty (maybe 8 soon with Uganda). I regret that other progressive provisions did not pass, but today's text will ultimately bring more fairness for LGBT asylum seekers. The text adopted today is the European Parliament's formal position at first reading. Asylum rules will effectively be amended once EU governments examine the text and conclude an agreement with the European Parliament.
After years of debate and having signed the Treaty of Lisbon, the Committee has submitted to Parliament the first draft for a common asylum procedure between Member States.
The objective is to establish by 2012 a common area of security and solidarity based on harmonised asylum policies between Member States, despite the persistent differences between national regulations. In fact, these national differences are inconsistent with a common European asylum system and constitute an obstacle to its realisation.
In particular, the new law states that asylum seekers should be granted an equivalent level of treatment throughout Europe, irrespective of the Member State in which the application is made. It is important that we work towards a gradual improvement and harmonisation of procedures and effective guarantees of asylum, in order to implement a common European system. I hope that in the context of this review, we ensure an accessible, equitable and effective procedure, in the interests of both asylum seekers and the need for protection for Member States.
We have expressed such convinced opposition to the Parliamentary directive on the unified asylum procedure because, if implemented, it would, in effect, override the sovereignty of Member States. We consider it unacceptable to prevent Member States from denying asylum and favourable treatment to unwanted people throughout the European Union when there are European families who do not even enjoy the right to housing. Asylum seekers are also granted the right to legal advice, aid and representation totally free of charge. It also specifies that NGOs can play an active role in providing services, giving information on procedures for obtaining protection and offering guidance and advice to asylum seekers which should be supplied at border crossings or in reception centres. Bear in mind that all these benefits will be paid for by European taxpayers and will be granted not only to refugees but to all asylum seekers and, consequently, to any illegal or clandestine immigrant who requests it.
in writing. - (DE) I have voted against the report. It concerns the implementation of a well-organised, common and rapid asylum procedure in Europe based on uniform legal standards. However, the amendments tabled by the greens and the socialists will ensure that foreigners can live in the EU with almost no means available for exercising control over them. As a result, we will be doing a disservice to the genuine asylum seekers who are applying for asylum because their lives are at risk or on political, religious or ethical grounds, as we will be grouping them together with all the other migrants. That is not my idea of asylum policy. Asylum policy should be an act of humanity and solidarity. If we provide these people with a service, then they must offer something in return, for example, by acknowledging and respecting the structures of their host country.
The tourism sector has been increasingly important to European companies and people in recent times. As such, it is important that statistics for developing more effective tourism policies at European, national, regional and local level be as reliable as possible, since they are instruments for supporting the decision-making process in companies and in the private sector. I should also stress that it is important that the Commission welcome these suggestions in the terms in which they are proposed.
Tourism statistics play a major role in the development of more effective tourism policies at European, national, regional and local levels. However, these statistics are not only used to monitor tourism-specific policies, but also play a key role in the context of regional policy and sustainable development. I think that the European Union tourism sector needs to be strengthened through coordinated action at EU level which will complement Member States' initiatives. I welcome the aim to update and optimise the legal framework for European statistics on tourism, which will better address the challenges facing this sector, such as climate change, environmental constraints, global competition, demographic trends and seasonal distribution of tourist movements. This new common framework for systematically generating European statistics on tourism must be established by the Member States collecting, compiling, processing and transmitting harmonised statistics on supply and demand. I voted for this report as tourism is an important economic activity in the European Union, contributing to higher employment and economic growth.
It is to Europe that most of the world's tourists come: some 370 million international tourists visiting annually. About 7 million overseas tourists visit Ireland every year. The tourism sector is of great importance to European enterprises and to the economies of Member States. Currently, 1.8 million enterprises and 9.7 million jobs depend on European tourism. There are significant growth opportunities in the same sector, in terms of eco-tourism, heritage, sport and gastronomy. To get the best value from these opportunities, the tourism sector must be properly understood. To this end, I support this report on statistical information and tourism. Accurate information on local, national and European tourism will help the EU to develop effective policies and to encourage tourism in Europe.
Since the tourism sector is vital for Ireland and in the context of the country's geographical location, I especially welcome what the report contains about the special situation of islands and outer regions, and about the discussion of those special cases in the EU Action Framework for European Tourism.
I voted in favour of this report. Tourism is an important economic activity in the EU with a high potential for contributing to greater employment and economic growth, as well as to playing an important role in socio-economic integration in rural and less-developed areas. With some 1.8 million businesses, primarily SMEs, the European tourism industry employs approximately 5.2% of the total workforce (approximately 9.7 million jobs). I support the Commission's aim to define a new policy framework for tourism in Europe, drawing on the new competences introduced by the Treaty of Lisbon. The tourism sector faces major challenges, such as increasing global competition, demographic trends, climate change and environmental constraints, the seasonal distribution of tourist movements and the increasing use by customers of new information and communication technologies. I believe that it is necessary to strengthen the EU tourism sector by coordinated action at EU level that complements Member States' initiatives. This regulation, whose aim is to establish a common framework for the systematic production of European statistics on tourism by means of the collection, compilation, processing and transmission by the Member States of harmonised European statistics on tourism supply and demand, is very important because, if it is implemented properly, it will be possible to ascertain the true situation as regards tourism in the Member States and it will be easier to adapt to tourists' changing needs.
Tourism is an important sector of the European economy, with around 1.8 million companies, primarily small and medium-sized enterprises, employing approximately 9.7 million workers. It is estimated that the tourism industry produces more than 5% of the EU's Gross Domestic Product.
With the tabling of Communication COM(2010)352, the Commission aims to define a new policy framework for tourism in Europe, seeking to reinforce the sector through coordinated action at EU level that complements the Member States' initiatives. Therefore, in order for the new political framework to be successful, decisions must be taken, founded and based on reliable and comparable statistical data.
This report, which deserved my support, recognises the important role of statistics for developing better tourism policies at European, national, regional and local level, since they represent useful instruments for supporting the decision-making process. It also supports the establishment of a common legislative framework for the systematic production of European statistics on tourism by means of the collection, compilation, processing and transmission by the Member States of harmonised European statistics on tourism supply and demand.
Statistics plays an important role in the development of more effective tourism policies and in making business decisions. I support the text because, on the one hand, the changes that have taken place in the tourism industry in recent years have created the need to update the legal framework for European statistics on tourism. Once adopted, the proposal will improve the timeliness, comparability and completeness of the statistics transmitted, as well as make data processing more efficient.
The Simpson report, and the regulation to which it refers, propose the establishment of a common framework for the collection and distribution of European statistics on tourism through data gathering and processing, to be carried out by individual Member States with harmonised statistics on demand and supply in tourism using aggregated tables which are then transmitted electronically to the European Commission (Eurostat). Despite the commendable work of the rapporteur, I cannot vote in favour of the report because it does not change the quantity of work and data collection set out in the regulation. The compilation of tables proposed by the regulation is somewhat complex and the collection of so much information is, in my opinion, an unreasonable burden. I cannot, therefore, approve the bureaucratic burden and interference which this regulation would produce.
I voted in favour of this report because it is necessary to improve European tourism policies, particularly given the fact that the European tourism sector has recently had to endure a difficult economic situation. With the change in the legal framework following the entry into force of the Treaty of Lisbon, the European Union received more competences and the European Commission presented a proposal on the new policy context for tourism. The aim of this proposal for a regulation is to update and optimise the legal framework for European statistics on tourism, but there is concern that the proposal does not provide for the introduction of tourism satellite accounts (TSAs). These TSAs are crucial to progressively developing integrated systems of tourism statistics and to better understanding the true value of tourism, as well as its effects on jobs and the economy. Furthermore, with a view to enhancing the knowledge base for the development and growth of tourism, the Commission should draw up a programme of pilot studies on tourism. These studies would be carried out by Member States on a voluntary basis in order to develop a system for the compilation of data showing the effects of tourism on the environment
In several Member States, as is the case with mine, Portugal, tourism occupies an important place in the economy that has intrinsic potential for generating new sources of revenue and economic growth. Tourism represents the third largest European socio-economic activity, generating over 5% of EU Gross Domestic Product. European Union remains the world's number one tourist destination, with 40% of arrivals worldwide in 2008.
The EU aims to define a new policy framework for tourism, with the objective of reinforcing the sector so as to address the great challenges, such as climate change, demographic trends and globalisation, through coordinated action at EU level that complements the Member States' initiatives. Compiling data on tourism enables better knowledge of the volume represented by this sector, of its characteristics, of the profile of the tourists and of the various travel patterns, which contributes, not just to the proper formulation of policies for the sector, but also to better understanding of its socio-economic implications.
I therefore support the updating and optimisation of the current statistics system so that we can have reliable and comparable statistics.
We cannot deny that over the past decade, tourism has changed radically, thanks, among other things, to technological progress. It is therefore necessary to update the legislation on the collection of data and statistics.
In this regard, I agree with the Commission's proposal to introduce a new regulation which repeals some obsolete items. At the same time, however, I am in favour of the amendments to the regulation of Parliament, especially with regard to, on the one hand, the need to introduce harmonised statistics that reflect the purely social aspects of tourism and, on the other, the position opposing the adoption of actions delegated by the Commission on key issues and for an indefinite period.
Also, I consider it a serious shortcoming that the Commission has failed to take into account the introduction of tourism satellite accounts (TSAs), as this type of data would provide a more complete picture of the impact that tourism has on the labour market and the economy.
Finally, I am very interested in the proposal to introduce the voluntary collection of tourism statistics regarding the habits of people with disabilities or restricted mobility and the subsequent establishment of pilot projects in order to improve such persons' participation in tourism.
Europe occupies seventh place in the top 10 destinations in a statistical survey covering the 50 most popular countries in the world. This shows very clearly that Europe has great tourism and cultural potential, still offering opportunities to be utilised, including for European citizens. I think that one such opportunity is encouraging the participation not only of the elderly, but also of young people, families living in difficult circumstances and people with reduced mobility in the social tourism programmes developed by the Union. However, adequate statistics are required to do this, compiled using common collection methods, aimed at developing programmes targeted at these groups of tourists in every EU Member State.
in writing. - I voted in favour of the European statistics on tourism report today. It is a positive step to establish a regulation that will take account of tourism statistics from all Member States. The importance of tourism in European law was greatly elevated when it was made a competence under the Lisbon Treaty in December 2009. Going forward, Member States will have to ensure the accuracy of statistical data transmitted in order to achieve quality results.
While European-level coordination will be very beneficial for the European tourism sector, any pan-European initiatives should seek to complement Member States' initiatives and tourism strategies. By providing statistical data, the EU will be in a better position to help the tourism industry, including SMEs, and to improve the overall marketing of Europe as a highly desirable tourist destination.
The distinction between internal and national tourism is drawn in the report. Internal tourism covers the capacity of tourist accommodation establishments, and national tourism covers participation in tourism, including excursions.
I voted for this report because I believe that tourism statistics contribute to the development of more effective policy and represent a useful tool for supporting the decision-making processes of companies and the private sector. There is no doubt that this new regulation will improve the timeliness, comparability and completeness of the statistics transmitted, as well as the efficiency of the data processing.
According to the report's figures, Europe remains the world's number one tourist destination, and tourism is the third largest socio-economic activity in the EU, with some 1.8 million businesses, primarily small and medium-sized enterprises, 9.7 million jobs and production equivalent to 5% of EU Gross Domestic Product. For this very reason, it is an activity that should be properly monitored, regulated and supported, particularly in the specific context of the economic recovery and the need to increase production of saleable goods.
While this is the reality for the whole EU, it is especially important for Portugal, which is a country that has, for a long time, been very invested in tourism, as a particularly dynamic economic activity with vast potential for growth. In this context, and given the importance that a profound and realistic knowledge of the reality of tourism has for developing appropriate policies, the Commission's proposal intended to update and optimise the legal framework for European statistics on tourism that we voted on today is important.
This report is on an area that is fundamental to the future of the EU: tourism. Despite the crisis that has taken hold at global level, according to the World Tourism Organisation (WTO), in 2010, this sector saw growth of 2%, despite all the political upheavals in a number of areas of the world. At European level, as well as growing steadily, tourism encompasses 1.8 million businesses, the large majority of these being small and medium-sized enterprises (SMEs), providing 9.7 million jobs, ranking as the third largest socio-economic activity in the EU, and generating more than 5% of its Gross Domestic Product (GDP). Moreover, Europe is the top tourist destination in the world, with 40% of all tourist arrivals. This activity is vital to realising the objectives set out in the Europe 2020 strategy. This regulation updates the one currently in force, particularly with regard to the collection and processing of data on provision and accessibility for people with reduced mobility, which are essential to preparing the new EU tourism strategy. I welcome the adoption of this proposal, which, as well as creating a programme of pilot studies to be carried out by the Member States, will include data on rural tourism and green tourism, which cover over 50 000 lodgings, the overwhelming majority of which are managed by SMEs.
The usefulness of statistical information depends on its comparability in time and space, which entails the adoption of a common set of definitions and classifications. In the particular case of tourism, this sector includes concepts and definitions that have long been unclear, which has made it difficult to obtain reliable and credible information. It is therefore necessary to clarify and harmonise criteria and definitions that enable comparable data to be obtained. The existence of these statistics is of great importance in determining the direct and indirect impact of tourism on the economy, supporting the planning and development of new tourism options, or adapting existing ones.
The proposal included in the report is aimed at improving the timeliness, comparability and completeness of the statistics transmitted, as well as the efficiency of the data processing, including improved data evaluation. It is also aimed at adapting the legal framework so as to reflect the latest changes to the sector with the introduction of new variables, such as tourist movements over a single day. We therefore voted in favour.
We know that it is important to have statistical information, although its usefulness depends on its comparability in time and space, which entails the adoption of a common set of definitions and classifications.
In the particular case of tourism, this sector includes concepts and definitions that have long been unclear, which has made it difficult to obtain reliable and credible information. It is therefore necessary to clarify and harmonise criteria and definitions that enable comparable data to be obtained.
The existence of these statistics is of great importance in determining the direct and indirect impact of tourism on the economy, supporting the planning and development of new tourism options, or adapting existing ones.
The proposal included in the report is aimed at improving the comparability and completeness of the statistics transmitted, as well as the efficiency of the data processing, including improved data evaluation. It is also aimed at adapting the legal framework so as to reflect the latest changes to the sector with the introduction of new variables, such as tourist movements over a single day.
We therefore voted in favour of this report.
in writing. - My group supported the report on Statistics on Tourism, which updates and modernises the method for collecting European statistics on tourism, particularly in the light of modern trends such as low-cost flights and short-stay holidays.
Politicians need to acknowledge the great importance of the tourism industry to Europe. Individual Member States realise that more must be done to help this sector, which contributes greatly to economic growth.
For example, tourism is one of the largest sectors of the UK economy. It directly supports 1.36 million jobs - and an expected 1.5 million by 2020 - and nearly 3 million if indirect employment is included. These figures speak for themselves!
The UK is keen to participate actively and positively in discussions on tourism at EU level, supporting fully the need to improve the competitiveness of the European tourism industry and its capacity for sustainable growth. However, we must ensure that EU-level action does not encroach on the principle of subsidiarity.
Member States are competing with each other, despite being able to share best practice and cooperate on certain issues, such as improving transport links across Europe and other measures enabling easier consumer travel.
Let me end with a simple message - Visit Britain!
The Treaty of Lisbon has increased the EU's responsibility for tourism. It goes without saying that statistics provide fundamental information and allow interesting conclusions to be drawn not only at an EU level, but also at a national and regional level.
In my region, which is home to the German-speaking community in Belgium, tourism is not only an important area of competence, but also a crucial economic factor. For this reason, these statistics represent a significant element of policy making. However, it is also clear that the different levels - regional, national and cross-border - must work together to define the regions of Europe more accurately as a tourism location, particularly in border areas.
I voted in favour of this document because it is necessary to define a new improved policy framework for tourism in Europe. Tourism is an important economic activity in the EU with a high potential for contributing to greater employment and economic growth, as well as to playing an important role in socio-economic integration in rural, peripheral and less-developed areas, such as areas rich in industrial heritage. Statistics in this field are not only used to monitor tourism-specific policies, but also play a role in the wider context of regional policy and sustainable development. We need to address the main challenges facing the sector such as increasing global competition, demographic trends, climate change and environmental constraints, the seasonal distribution of tourist movements and the increasing use by customers of new information and communication technologies. There is a need to strengthen the EU tourism sector by coordinated action at EU level that complements Member States' initiatives. In order to implement successfully the new policy framework, policy makers at all levels of governance need to take well-informed decisions, based on reliable and comparable statistical data. Tourism is an important economic activity that has a positive impact on economic growth and employment in Europe, and therefore it is necessary to update and optimise the legal framework for European statistics on tourism, thereby strengthening the tourism sector at EU level. Consequently, implementing the measures mentioned will increase the competitiveness of European tourism and encourage its harmonious growth.
I think the proposal for a regulation on European statistics on tourism, being voted on in this House, should be considered of particular interest and also very useful. The tourism industry is, for Europe, a leading sector of great importance within the community because it occupies an important role in the individual economies of Member States. The tourism industry still has significant potential in terms of employment and it would therefore be useful to adopt measures to facilitate better organisation, which would allow the development of its full potential. The creation of a common framework for the collection and compilation of comparable and comprehensive statistics on European tourism can only be helpful in improving the situation. Understanding consumer demand will enable private and public companies to intervene to address the needs of the sector, improving performance and competitiveness. I support the proposed regulation because I believe that unified European statistics which are transparent, reliable and objective are an effective way to support this large industry which is of considerable importance for my country.
I voted for this report as I think that we must do our utmost to remain the number one tourist destination in the world. To achieve this, we need to make maximum use of every possible funding option. The development of a sustainable, responsible, high quality tourism sector requires the legal framework for European statistics in this area to be updated and improved. If we improve the quality of statistical reporting, based on reliable, comparative data, we will benefit from a solid foundation when it comes to making decisions on devising EU financial policies and instruments.
in writing. - I voted for this report which recognises the major role of statistics in the development of more effective tourism policies at European, national, regional and local levels. In the same manner, tourism statistics represent a useful tool to support decision making in business and in the private sector. Therefore, the rapporteur supports the aim of the proposed regulation to establish a common framework for the systematic production of European statistics on tourism by means of the collection, compilation, processing and transmission by the Member States of harmonised European statistics on tourism supply and demand. Once adopted, the proposal is likely to improve the timeliness, comparability and completeness of the statistics transmitted, as well as the efficiency of the data processing, including better validation of data. Furthermore, it is necessary to adapt the legal framework to reflect recent trends in the tourism industry by introducing new variables, for instance, concerning same-day visits.
Tourism is undoubtedly one of the economic sectors with the greatest potential for development. In the last few decades, tourism has grown steadily more important for European businesses and people. With around 1.8 million businesses, most of them small and medium-sized enterprises (SMEs), employing about 5.2% of the total workforce, that is, about 9.7 million jobs, it is estimated that the European tourism industry generates more than 5% of the EU's Gross Domestic Product (GDP). Tourism therefore represents the third largest socio-economic activity in the EU. Moreover, the EU continues to be the world's top tourist destination, having recorded 370 million tourist arrivals in 2008, or 40% of world tourist arrivals. However, there is still potential for further growth.
in writing. - It goes without saying that tourism possesses a high potential which creates an opportunity to increase employment and economic growth. Tourism plays an important role in social-economic integration of rural, peripheral and less developed areas which have a rich cultural heritage. Statistics in the field of tourism are not used only for monitoring of tourism policy but also play an important role in the broader context of regional policy and sustainable development. I totally agree with the rapporteur.
Meaningful statistics which provide answers to questions concerning the reason for successes and trends in the tourist industry could help to prevent many mistaken investments. Many cities have been wondering for years why their expectations concerning tourism remained unfulfilled after they were chosen to be the European Capital of Culture. However, the limited availability and comparability of tourism data is also a problem from the point of view of town planning. At the end of the day, if there is the potential for an increase in visitor numbers, it is important to organise things in such a way that this does not have a negative impact on the local population.
Too many uncertain factors, differing expectations and intangible attractions, such as specific weather conditions, have turned tourism forecasts into a game of chance. Flexible working hours and safety have an influence on tourism, in the same way as social changes do. The decisive factors will probably ultimately be the global economy and the price of oil. Even the best European tourism statistics cannot change these, which is why I have abstained from voting.
Today, the European Parliament adopted an important document on the legal framework for European statistics on tourism. The Member States must provide a regular set of data on the capacity and occupancy of accommodation establishments and on tourism demand. As European travel habits change (e.g. the increase in short haul flights), and the tourism sector switches over to certain innovations (e.g. online bookings), it is necessary to update the legal framework, regulating the collection of statistical information in the field of tourism. However, in my opinion, a particularly important provision, supported by the European Parliament, concerns the collection of data regarding people with limited mobility, and its impact on the ability of such people to obtain fully-fledged tourism services. We constantly discuss improving quality of life for disabled people and we must include tourism in this area. Only then will we be able to implement tourism policy effectively and protect the rights of consumers.
The report by Mr Simpson on European statistics on tourism is a text that will replace the directive on the matter, which is now 15 years' old. Moving with the times and redrafting its regulations is a prerogative of the European system, particularly in view of the importance and continuous development of the tourism sector in Europe over the last decade. That is why I voted in favour of the report. New requirements in the sector, which needs increasingly detailed, up-to-date and comparable data, make it essential to update tourism statistics. Access to facilities, services for disabled people and costs for essential goods are key data that require an up-to-date database that users can consult.
Tourism is of huge economic importance in the EU, and mechanisms that contribute to promoting it are desirable and should be encouraged. Statistics play an important role in developing more effective tourism policy at European, national, regional and local level. Indeed, they are a useful instrument for supporting the decision-making process in businesses and the private sector. This regulation is aimed at establishing a common legislative framework for the systematic production of European statistics on tourism by means of the collection, compilation, processing and transmission by the Member States of harmonised European statistics on tourism supply and demand. This proposal should improve the timeliness, comparability and completeness of the statistics transmitted, as well as the efficiency of the data processing, including improved data evaluation. This regulation also adapts the legal framework to reflect the latest changes in the tourism industry through the introduction of new variables, such as tourist movements over the course of a single day. I voted in favour of the report for those reasons.
Tourism is an important economic activity in the EU. Statistics are helpful for monitoring specific policies for tourism and are useful in the context of regional policies and sustainable development. Within the EU, the tourism statistics system is governed by Directive 95/57/EC. However, since the entry into force of this directive, the tourism industry and relative demand have changed significantly. The Commission has therefore set out a new proposed regulation aimed at establishing a policy framework for tourism by making use of the powers introduced by the Treaty of Lisbon. Its goal is to update and streamline the regulatory framework applicable to the European statistics on tourism in order to take into account the latest trends in the area. In this regard, it is necessary to not only strengthen the tourism sector through coordinated action at EU level, but also to create a common framework for the systematic production of statistics through the collection, compilation, processing and reporting by Member States of harmonised European statistics on supply and demand in the sector.
On the basis of the aforementioned, I hereby give my favourable vote to the proposed regulation.
in writing. - I voted in favour. Tourism is an important economic activity in the EU, with a high potential for contributing to greater employment and economic growth, as well as for playing an important role in socio-economic integration in rural, peripheral and less-developed areas, such as areas rich in industrial heritage. Statistics in this field are not only used to monitor tourism-specific policies, but also play a role in the wider context of regional policy and sustainable development.
In the EU, Directive 95/57/EC on the collection of statistical information in the field of tourism organises the system of tourism statistics. Eurostat publishes these statistics, which are collected and compiled by national statistical authorities. In order to successfully implement the new policy framework, policy makers at all levels of governance need to take well-informed decisions, based on reliable and comparable statistical data.
I voted in favour of this report because tourism is an important economic activity in the EU, with a high potential for contributing to the creation of jobs and growth. Tourism plays an essential role in the socio-economic development of rural areas, which are often marginalised and underdeveloped.
In this context, statistics not only monitor specific tourism policies, but are also useful in the broader context of regional policies and sustainable development. The document also addresses the main challenges that the sector is facing, such as increased global competition, demographic trends, climate change and environmental restrictions, the seasonal distribution of tourist movement and the increasing use of new information and communications technologies by customers.
I voted against the report because the proposed rules would require a monthly collection of data to measure the seasonal influences and the economic and social aspects of the sector, run mostly by small and medium-sized enterprises. This strategy's objective is to gain a thorough understanding of the dynamics, characteristics and volume of tourism, but it appears to me to be excessively cumbersome, bureaucratic and costly. In addition, the Commission asks for delegated powers and, therefore, the ability to modify elements of the proposal. The tables to be compiled monthly under the proposed regulation are complex and require the collection of an excessive amount of information.
I voted today in favour of the report under discussion concerning European statistics on tourism. I think that this report is an important one, given the influence of the tourism sector on the European Union's economy and the proportion of jobs it provides. 1.8 million businesses employ around 10 million people, accounting for approximately 5.2% of all jobs.
The European Union gives considerable support to the development of tourism in the various regions in order to increase the availability of different types of tourism. It is therefore necessary that we possess accurate and relevant statistics, both for the private and public sectors. The European Union is visited by over 370 million foreign tourists a year, a total of 40% of the tourists in the entire world. At the same time, this makes it more important that we have timely and impartial statistical data. Thank you.
Tourism is the third most important socio-economic activity in the EU, which means that its economic dimension, as a generator of jobs, is vital for the Member States. Moreover, its private aspect not only enhances the image that Europe presents to the world, but also promotes European citizenship. Following the entry into force of the Treaty of Lisbon, the EU has assumed new powers on tourism, as confirmed by Article 195 of the Treaty on the Functioning of the European Union (TFEU). This new legal framework allows the EU to support, coordinate and supplement action by the Member States, and to reduce the administrative burden. I am voting in favour of this report for these reasons, as I believe that it is vital to equip all stakeholders in the tourism sector with reliable statistical data so that they can adapt to the challenges that European tourism is facing.
European coordination, with the effective participation of the Member States, is crucial in order to implement this system and for a concrete evaluation of the competitiveness of the tourism industry. Knowledge of the volume of this sector, its characteristics, tourist profiles, spending in the sector and the benefits and/or problems it brings to national economies should form part of this extended study.
I am voting in favour of this resolution as it looks at important measures relating to the increase in cofinancing rates for action in the areas of international relations, governance, data collection, scientific advice, and the monitoring and implementation of the common fisheries policy. Since scientific knowledge depends on the sustainable development of activities, the increase in cofinancing rates relating to database collation, management and use becomes an asset. It is also worth highlighting the focus on the development of aquaculture, with measures for growth, along with tracking and monitoring from an environmental and health standpoint, which will enable its sustainability. With regard to measures for controlling their waters, carried out by the supervisory authorities of the Member States, these will only be successful if there is investment in technology and control systems that are more effective and less costly. Action relating to control measures for waters should also be considered for a higher rate of cofinancing, as a way of enabling and implementing greater compliance with the rules.
Regulation (EC) No 861/2006 sets out Community financial measures for the implementation of the common fisheries policy and the Law of the Sea, this being an important EU financial instrument in the area of fisheries. Several elements of the legislation have evolved since the adoption of this regulation.
The Commission is proposing to amend it, with the aim of ensuring consistency between all the elements of the legislative framework, and also of clarifying the scope of some of the financed measures. I voted for this report as it proposes making certain amendments to the Commission's proposal, which will contribute to clearer legislation. These amendments are based on recent developments in the fisheries sector and future prospects, namely, the possibility of increasing Union cofinancing from 50% to 60%, which represents an asset for the development of the fisheries sector in Portugal, and greater importance given to aquaculture, which justifies introducing the possibility of the collection, management and use of environmental data in this area, in addition to socio-economic data.
I supported this report as Regulation (EC) No 861/2006 establishing Community financial measures for the implementation of the common fisheries policy and in the area of the Law of the Sea is an important EU financing instrument where fisheries are concerned. It is one of the two principal means employed to put the CFP into practice, the other one being the European Fisheries Fund. Like the rapporteur, I believe that it is increasingly obvious in general that fisheries management has to be based on up-to-date scientific knowledge of stock status. This is a prerequisite for sustainable fisheries development. As regards control, there is undoubtedly greater awareness at the present time of its importance for the future and sustainability of the fisheries sector and as a means of fostering a culture of compliance with the rules. Member States and their control authorities are playing, and must continue to play, a central role in overseeing and enforcing control measures in their territorial waters. This is a key way to ensure compliance with the rules and respect for stocks.
I voted in favour of the report amending Regulation (EC) No 861/2006. In May 2006, the Council approved this important instrument for financing fishing activity. Now, however, we need to revise the regulation, to ensure consistency between all the elements of the legislative framework. Adapting to the times means making use of new technologies that can ensure a better service with less waste of economic resources.
To respond better to real needs, we think it appropriate to clarify certain articles of the regulation and clarify the scope of certain financed measures. Finally, I agree with the rapporteur on the need for fishery management based on updated and rigorous scientific knowledge of resources and greater control in order to make fishing more sustainable.
in writing. - (RO) I think that the importance of the aquaculture sector is steadily increasing. This report is proof of this, highlighting 'a new impetus for the strategy for the sustainable development of European aquaculture' and offering realistic prospects for this sector's development. Environmental and health monitoring and surveillance carried out in the appropriate manner therefore help to make this important sector more sustainable.
I voted in favour of the report on 'Community financial measures for the implementation of the common fisheries policy and in the area of the Law of the Sea'. I regret, however, that the proposal to increase cofinancing rates in the area of additional data collection, management and use to 60% of eligible expenditure has not been adopted.
Regulation (EC) No 861/2006 of 22 May 2006, which the Commission is proposing to amend, is that regulation establishing Community financial measures for the implementation of the common fisheries policy (CFP) and in the area of the Law of the Sea, and it provides for funding in the following areas: international relations, governance, data collection and scientific advice, and the monitoring and implementation of the CFP. This revision does not entail any fundamental change to the objectives, the type of activity financed, or the financial structure and budget. The rapporteur considers it important, however, to table changes that bring the legislation more into line with recent trends in the sector and its future prospects, particularly with regard to fisheries management supported by scientific knowledge of stock status and to investment in aquaculture.
That is why the proposal to increase cofinancing rates provided for in the context of basic data collection, management and use is being tabled. I am voting for this from a purely national perspective, in order to support the fishing industry in our country.
This report concerns a proposal for a regulation of the European Parliament and of the Council amending Regulation (EC) No 861/2006 of 22 May 2006 establishing Community financial measures for the implementation of the common fisheries policy and in the area of the Law of the Sea. Since 2006, several aspects of the aforementioned regulation have changed and become outdated, so their amendment is justified. This proposal is based on the regulation in force and is intended to safeguard coastal activities by financing the sector's modernisation, not least, equipment and computerisation. I am voting for this proposal for a regulation because the proposed amendments tabled by the Commission have been taken into account, along with other contributions that significantly improve the previous regulation, particularly in terms of financing for investment - which is crucial in order for us to have accurate and up-to-date scientific data that enable us, fundamentally, to take the measures required by each situation - and of increased cofinancing rates.
We value Parliament's adoption of the amendments to the Commission's proposal for a regulation included in the report. These amendments will enable financing for the Member States to develop diverse technology to be used in the fishing industry, along with equipment and software or IT networks which allow them to compile, manage, validate, analyse and develop sampling methods, and move towards the exchange of fisheries data. One new possibility for financing relates to studies regarding dependence on imports of fisheries products. Within the area of aquaculture, it will also be possible to fund the collection, management and use of environmental data, promoting environmental and health monitoring and surveillance in this sector, in order to contribute to its sustainability.
However, we cannot but regret the rejection of the amendments aimed at increasing, albeit modestly, the maximum Community cofinancing rate for the Member States in the area of the collection, management and use of scientific data on stock status, and in the area of monitoring. This therefore shows the inconsistency of an EU which, on the one hand, has encroached upon the powers of the Member States in this area, but which, on the other, refuses to strengthen the financing resources dedicated to these activities.
This report has amended Regulation (EC) No 861/2006 establishing Community financial measures for the implementation of the common fisheries policy (CFP) and in the area of the Law of the Sea. It constitutes an important European Union financial instrument in the area of fisheries. Together with the European Fisheries Fund (EFF), these represent the two main instruments for the application of the CFP.
The Commission also believes that, in some cases, experience has demonstrated the need to ensure that the provisions of the regulation be adapted slightly to better respond to needs.
It therefore offers us a limited scope for this revision, with the objectives and structure of the original regulation essentially being retained. However, the rapporteur, the Member from the Portuguese Communist Party (PCP), Mr Ferreira, has considered it appropriate to propose certain additional amendments, which although quite specific, could contribute to an improved alignment of this legislation with recent changes in the sector and with its future prospects.
However, I regret that not all of the proposals that he tabled have been adopted, especially the confirmation of the possibility of increasing Community cofinancing rates provided for in the area of collection, management and use of both basic and additional scientific data on fishery stock status, including the proposal to raise the maximum limit from 50% to 60%, and in monitoring activity.
in writing. - I was able to support Mr Ferreira's report. It is essential that there should be adequate funds for enforcement of the Law of the Sea, and this is one of the few fisheries-related areas where the EU provides some added value.
I voted in favour of this document, because it is being increasingly recognised across the board that fisheries management has to be based on up-to-date accurate scientific knowledge of stock status. This is a sine qua non of sustainable fisheries development. I therefore believe that it should be permissible to raise the cofinancing rates laid down in the area of basic data collection, management and use, with a proposed maximum of 75%. Given that aquaculture is being viewed as a sector of increasing importance - witness the report recently produced, debated and adopted on 'a new impetus for the strategy for the sustainable development of European aquaculture' - with realistic prospects for growth, relevant collection, management and user arrangements should apply to environmental data as well as to socio-economic data. Environmental and health monitoring and surveillance could accordingly be carried out. This would help make the sector more sustainable. At present, the sustainability of the fisheries sector is particularly important. Member States and their control authorities are playing, and must continue to play, a central role in overseeing and enforcing control measures in their waters: this is a key way of ensuring compliance with the rules and respect for stocks. If this work is to be carried out effectively, Member States have to acquire, or be in a position to develop and modernise, the technologies available. The investment entailed could make control systems more efficient and cheaper to operate.
The regulation is an important instrument for implementing the common fisheries policy. The control activities are playing a growing role in supporting sustainability and the continued existence of the fisheries sector. It is important that the Member States and their supervisory authorities enforce control measures in their waters to ensure that we have fisheries which comply with the rules and respect stocks. In addition, aquaculture is increasing in importance, which justifies the introduction of options for collecting, managing and using environmental as well as socio-economic data. I welcome the revision of the regulation, because it will guarantee that the measures referred to will be put in place.
The proposal to amend Council Regulation (EC) No 861/2006, establishing Community financial measures for the implementation of the common fisheries policy and in the area of the Law of the Sea is an important financial instrument aimed at protecting fisheries. I voted in favour of the proposal because I believe we need to change the current version of the regulation in order to bring its provisions in line with the Treaty of Lisbon. The review has allowed us to make improvements to the text, enabling us to respond appropriately and effectively to the needs of the sector. The growing importance of aquaculture justifies the introduction of provisions regarding the collection, management and use of environmental, socio-economic and health data, in order to contribute to its sustainability. A fundamental role is given to individual states, which have the duty to ensure compliance with the rules and control of the use of water, taking advantage of new technologies, in light of scientific developments.
in writing. - I voted for this report. The modifications made in this legislation should facilitate moves towards a policy of regionalisation for the CFP which I welcome.
The existing Regulation (EC) No 861/2006 establishes Community financial measures for the implementation of the common fisheries policy (CFP) and the Law of the Sea, and constitutes an important EU financial instrument in the area of fisheries. Together with the European Fisheries Fund (EFF), these represent the two main instruments for the application of the CFP. This regulation provides for financing in the following areas: international relations, governance, data collection and scientific advice, and the monitoring and implementation of the CFP. I regret, however, that the proposal to increase the potential level of cofinancing to 60% of eligible expenditure, particularly for measures relating to the monitoring of fisheries activities and to the collection, management and use of data, has not been adopted, as the adoption of this increase would be beneficial to the fisheries sector in my country.
in writing. - The amendment of Regulation (EC) No 861/2006 establishes the second main financial instrument of the common fisheries policy after the European Fisheries Fund. The so-called 'second instrument' provides funding for data collection, and control measures, scientific advice, common fisheries policy control systems and enforcement. It is necessary to clarify the scope of some of the measures financed and to improve the wording of certain articles. Furthermore, it considers, in the light of experience, that a number of minor adjustments should be made to enable the provisions of the regulation to be geared more effectively to real needs. The amendments to be tabled to Regulation (EC) No 861/2006 should help to allow the specified cofinancing rates of clearly defined common financing to be raised in the area of the Law of the Sea.
The financial action on the part of the Union concerning implementation of the EU's common fisheries policy and the Law of the Sea gives us the economic means to implement the common fisheries policy with funding targeted at those areas in need of development and coordination regarding the Law of the Sea. For this reason, I voted in favour of Mr Ferreira's report. The amendment of this regulation will help enforce the common policy and utilise funds for collecting data, international relations, and scientific and technical areas regarding fisheries.
in writing. - I voted in favour. Regulation (EC) No 861/2006 establishing Community financial measures for the implementation of the common fisheries policy and in the area of the Law of the Sea is an important EU financing tool where fisheries are concerned. It is one of the two principal means employed - the other being the European Fisheries Fund (EFF) - to translate the CFP into practice. It provides for funding in the following areas: international relations, governance, data collection, scientific advice, and CFP control systems and enforcement. In each sphere of activity, this regulation applies in conjunction with other regulations or decisions. That related legislation has changed in some respects since the adoption of Regulation (EC) No 861/2006, which consequently needs to be amended in order to bring all elements into a coherent relationship within the legislative framework. The Commission is also seeking to clarify the scope of some of the measures financed and to improve the wording of certain articles. Furthermore, it considers, in the light of experience, that a number of minor adjustments should be made to enable the provisions of the regulation to be geared more effectively to real needs.
Regulation (EC) No 861/2006 establishing Community financial measures for the implementation of the common fisheries policy and in the area of the Law of the Sea is an important EU instrument for funding fisheries.
This document is also one of the two main means used to implement the common fisheries policy. It provides funding for the following areas: international relations, governance, data collection, scientific consultancy, as well as control and implementation of the common fisheries policy.
The resolution adopted today recognises the importance of fisheries management based on up-to-date and rigorous scientific knowledge of resources. The document recognises the growing importance of aquaculture, an activity which generates feasible prospects of development of this activity, as well as others related to it, justifying the introduction of the possibility of applying guidelines regarding the collection, management and use of environmental and socio-economic data, thereby enabling environmental and health control in this sector which will contribute to its sustainability.
The document voted on today is aimed at adapting the financial measures for implementing fisheries policy to the evolution of the legislative framework, to changes in current needs, and to legal clarification on actions to be undertaken, particularly those included in Decision 2000/439/EC that have not yet been taken up by the text of Regulation No 861/2006. With regard to data collection, Parliament's proposal considers it essential to broaden the scope of implementation so as to include its management and the terms of its use. It is also vital to facilitate the conclusion of public contracts with international bodies, and to provide for the obligation to possess detailed information in order to carry out joint projects.
It would be desirable to increase the potential level of cofinancing, particularly as regards measures for monitoring fisheries activities, and the collection, management and use of data, to 60% of eligible expenditure. Aquaculture is no less important, and data for this should stress both the socio-economic and the environmental fields. Moreover, it is becoming increasingly necessary to make use of new techniques here, which requires the constant adaptation and modernisation of existing techniques.
I would like to congratulate my colleague in the Confederal Group of the European United Left - Nordic Green Left, Mr Ferreira (PCP), on his report, which was adopted today by a very large majority in the European Parliament.
This report confirms the importance of fisheries management based on up-to-date, accurate scientific knowledge of stock status. This is a sine qua non of sustainable fisheries development. Some of Mr Ferreira's amendments, for example, those enabling an increase in cofinancing rates (from 50% to 60%) in the area of collection, management and use of scientific data on fish stocks, were, regrettably, not adopted.
This report shows the contribution that the GUE/NGL Group can nevertheless make to debates in the European Parliament, and I know that we can count on Mr Ferreira to continue this fight for sustainable fisheries, giving priority to small-scale fishermen over industrial groups in the sector.
I voted in favour of the report by Mr Ferreira to improve the management of financial instruments for fisheries which govern the funding of a range of activities, among which are, typically, fishing controls. I therefore consider the general agreement on the text between the Council and the European Parliament to be a good compromise in terms of the common fisheries policy and the Law of the Sea.
I am voting for this report. I believe that the purpose of this report is important, as it aims to extend the transitional arrangements for another 18 months, until 1 January 2013, so that the new package of technical measures can be designed as part of the continuation of the common fisheries policy.
Since agreement on the draft regulation to simplify and clarify the Community rules on the conservation of fisheries resources was not possible in 2008, a regulation was adopted establishing a set of transitional measures for the period from 1 January 2010 to 30 June 2011.
This report, which merited my support, is aimed at extending this transitional period until January 2013, so that a new set of technical measures can be drawn up as part of the ongoing reform of the common fisheries policy. It also calls on the Commission to take the initiative during this new extension period for the existing regulation and to proceed, alongside the involved parties, with an assessment of the impact that the measures currently in force have on the ships implementing them and on the ecosystems covered. The results of this assessment should be considered when drawing up the new draft regulation. It is equally important that the future Commission proposal on technical measures clearly establish the competences of the Council and Parliament, in line with the ordinary legislative procedure.
I voted for the proposal because the absence of an agreement on the conservation of fisheries resources may produce undesirable consequences. The proposal to extend the validity of the 2009 Council Regulation on establishing transitional technical measures by 18 months, which means until 31 December 2012, will enable the Commission to prepare a new package of technical measures which will become part of the reform of the common fisheries policy. I think that the amendments are acceptable because the common fisheries policy must, on the one hand, conserve fisheries resources and, on the other, be beneficial to ordinary citizens, in this case, Ireland's small-scale fishers. This is precisely the reason why I think that a balance needs to be struck between catch limits, technical measures and the fishers' needs.
I voted in favour of this report because technical measures are very important in that they determine the activities of fishermen and have an impact on the future of fisheries resources. We all have an interest in reconciling the economic equilibrium of the sector, and therefore in ensuring a decent income for fishermen, with renewable and sustainable fish stocks.
in writing. - I voted for this report to support the fishing industry in Ireland and Europe over the longer term. Sustainable fishing must be our guiding principal. I found many very strong arguments in favour of the Gallagher amendments but, in the end, voted with my group to maintain political cohesion within the group.
I voted for the report on fisheries and establishing transitional technical measures. I regret, however, that the proposed repeal of the Commission's decision prohibiting fishing for hake or anglerfish using trammel nets along the Portuguese coast, without any scientific studies to substantiate it, has been rejected.
In 2008, the Commission tabled a draft Council regulation on the conservation of fish stocks through technical measures, which aimed to replace a previous regulation. As a similar proposal was not adopted for reasons of legal certainty and in order to maintain appropriate conservation and management of marine resources, Regulation (EC) No 1288/2009 was adopted, establishing transitional measures from 1 January until the end of June 2011.
In the light of the obligations arising from the Treaty of Lisbon, in 2010, the Commission withdrew its proposal for a Council regulation on the conservation of fish stocks through technical measures. The basic principles relating to these technical measures should now be incorporated into a new basic regulation on the reform of the common fisheries policy, and there is expected to be another proposal to this effect in 2011. As there is currently no other legislation in force, it is proposed that the validity of this regulation be extended for an additional 18 months, until 1 January 2013. Given the arguments of legal certainty and protection that have been made, I believe that this extension is worthy of support. I hope that this additional time will allow the impact of the measures in force to be assessed.
The fisheries sector is crucial for the European Union, not only because of the food issue, but also because of the environmental issue, as aquatic ecosystems are at risk. As Parliament is aware of the importance of this sector, it has often discussed this matter. In 2009, it adopted Resolution on the need to conserve fish stocks in the Atlantic Ocean and the North Sea. The regulation in force, which was adopted in 2008, established a set of transitional measures that were intended to be in force until June 2011, the provisional date for the entry into force of a new legal framework under the common fisheries policy. However, the Commission was unable to table a draft regulation. The Commission is therefore seeking the extension of the current regulation until 1 January 2013, by which time the EU is expected to have legislation for adoption by the Council and Parliament, in line with the ordinary legislative procedure set out in the Treaty of Lisbon. This legislation will be based on up-to-date scientific studies, so that it does not jeopardise the planet's marine resources. In view of this, I agree that the current regulation should remain in force until 1 January 2013.
The existence of adequate regulation in terms of technical measures is an instrument necessary for the sustainable use and proper conservation of fisheries resources. This regulation on transitional technical measures resulted from the lack of agreement in 2008 on the draft regulation aimed at simplifying and clarifying Community rules on the conservation of fisheries resources. It was intended to apply for the period from 1 January 2010 to 30 June 2011. It is now proposed that it be extended for an additional period of 18 months, or until 1 January 2013, with the aim of establishing a new set of technical measures in the context of the ongoing reform of the common fisheries policy, pending a Commission proposal during 2011.
We believe that this extension should not be made without correcting the shortcomings and problems raised by the current legislation. Unfortunately, the rapporteur and the majority in Parliament, following the Commission's position, have prevented that. This is a case of discrimination without any scientific justification against a section of the small-scale Portuguese fishing fleet, aimed at fishing for sole and hake using trammel nets, which is prohibited under the current rules. This will have negative economic and social consequences which could and should be avoided.
This regulation on transitional technical measures resulted from the lack of agreement in 2008 on the draft regulation aimed at simplifying and clarifying Community rules on the conservation of fisheries resources. It was intended to apply for the period from 1 January 2010 to 30 June 2011. It is now proposed that it be extended for an additional period of 18 months, or until 1 January 2013, with the aim of establishing a new set of technical measures in the context of the ongoing reform of the common fisheries policy, pending a Commission proposal during 2011.
We believe that this extension should not be made without correcting the shortcomings and problems raised by the current legislation. Unfortunately, the rapporteur and the majority in Parliament, following the Commission's position, have prevented that.
This is a case of discrimination without any scientific justification against a section of the small-scale Portuguese fishing fleet, aimed at fishing for sole and hake using trammel nets, which is prohibited under the current rules. This will have negative economic and social consequences which could and should be avoided.
in writing. - 'No more discards!' cries the Commission. 'Listen to the industry' is its pretended watchword. Then it seeks to reimpose fundamentally flawed regulations for a further 18 months. No less than 42% of West of Scotland haddock catches are dumped back into the sea because of these rules. Today's vote means that this obscenity will continue for another 18 months. London Labour backed the Commission: yet another shameful betrayal of our coastal communities!
I voted in favour of this report because, in 2008, in the absence of agreement on a draft regulation to simplify and clarify the Community rules on the conservation of fisheries resources, a regulation was adopted establishing a package of transitional technical measures intended originally to apply from 1 January 2010 to 30 June 2011. The purpose of the present proposal is to extend these transitional arrangements for a further 18 months, i.e. until 1 January 2013, so that a new package of technical measures can be drawn up - which will be the subject of a proposal submitted by the Commission in 2011 - as part of the ongoing reform of the common fisheries policy. The Commission must take advantage of this extension of the current regulation's validity to carry out an evaluation - with stakeholder involvement - of the impact of the current measures on the vessels applying them and on the ecosystems concerned. It will have to take the results of the evaluation into account in drawing up a new proposal for a regulation which will apply from 1 January 2013 and which, with the entry into force of the Treaty of Lisbon, will be adopted under the codecision procedure.
Extending the validity of the regulation for the conservation of fishery resources through technical measures for a further 18 months opens up the possibility of analysing and evaluating the current impact on the vessels and ecosystems affected by the regulation. The proposal is therefore very welcome as it will allow the best possible use to be made of the opportunities for improvement that have been identified. The results of the evaluation can then be incorporated by the Commission into the process of drawing up a new proposal for a regulation for the conservation of fishery resources through technical measures.
in writing. - I voted for this resolution but, in order to support the Scottish fishing industry, I want haddock exempted from the regulation.
In 2008, the lack of an agreement on a draft regulation on simplifying and clarifying Community rules on the conservation of fish stocks led to the adoption of a regulation establishing a set of transitional measures which were originally envisaged for the period from 1 January 2010 to 30 June 2011. With this legislative proposal, we are aiming to extend this transitional system for another 18 months, until 1 January 2013, in order to establish a new set of technical measures as part of the ongoing reform of the common fisheries policy, pending a Commission proposal during 2011. The Commission should thus make use of the new extension period for the current regulation to carry out - with the participation of the involved parties - an assessment of the impact of the measures currently in force on ships that implement them, and on the ecosystems affected.
in writing. - I voted in favour. In 2008, in the absence of an agreement on a draft regulation to simplify and clarify the Community rules on the conservation of fisheries resources, a regulation was adopted establishing a package of transitional technical measures originally intended to apply from 1 January 2010 to 30 June 2011. The purpose of the present proposal is to extend these transitional arrangements for a further 18 months, i.e. until 1 January 2013, so that a new package of technical measures can be drawn up - which will be the subject of a proposal submitted by the Commission in 2011 - as part of the ongoing reform of the common fisheries policy.
The lack of agreement in 2008 on draft legislation aimed at simplifying and clarifying the Community rules on the conservation of fishery resources meant that we approved a regulation establishing a set of temporary measures initially foreseen for the period 1 January 2010 to 30 June 2011.
The legislative proposal voted on today is to extend the term of the transitional arrangements for another eighteen months, that is, until 1 January 2013, with the aim of setting out a new set of technical measures within the framework of the ongoing reform of the common fisheries policy, on which the Commission will submit a proposal in 2011.
Parliament has also passed Resolution on the proposal for a Council regulation on the conservation of fishery resources through technical measures in the Atlantic Ocean and the North Sea. The text stresses the importance of an appropriate division of powers between the Council, Parliament and the Commission.
With today's vote, Parliament asks that the Commission's forthcoming proposal on technical measures to establish the essential elements of the rules be the responsibility of the Council and Parliament in accordance with a shared decision.
The proposal brought before Parliament's plenary sitting today is aimed at extending the transition period established in 2008 for the conservation of fish stocks. Given that the legislation in question expires on 30 June 2011, this series of measures should be extended for an additional 18-month period, until January 2013. The Commission will therefore have to make use of the new extension period to promote an impact assessment of the existing measures and of those that should be taken into account in developing the new proposal for the period from 1 January 2013, which is scheduled to be tabled during 2011.
With regard to the revision of the technical measures covered in the legislation, it is vital to extend the use of trammel nets along the coast to depths of between 200 m and 600 m until 31 December 2012, which will allow ships to continue to capture stocks of great economic importance to Portuguese national fisheries, such as anglerfish, in a sustainable manner.
I am voting for this report, considering the achievements in the negotiations, particularly with regard to increasing Parliament's budget by 2.3% compared to 2011, to funding for the Konrad Adenauer building in Luxembourg being limited, and to the withdrawal of the unit of assessment for the added value which provided for additional reductions to the value of EUR 13.7 million. Funding for needs arising from EU enlargement with the accession of Croatia and adjustment to the Treaty of Lisbon will be integrated into a charter or amending budget. However, I would like to emphasise that, in the light of economic and financial difficulties in the Member States, and the guidelines for the 2012 budget that Parliament has adopted, Parliament has stated the need to maintain budgetary discipline in its own budget, keeping it below the rate of inflation for the 27 Member States, and with the conviction that real savings will ensure that it functions properly and efficiently. I believe, however, that in the climate of austerity which the EU is experiencing, it is also important for Members to moderate their spending.
We are at the start of the procedure for voting on the 2012 budget. It is up to Parliament to propose an estimate. I consider the estimate we voted on today to be balanced, and I therefore supported it. For the first time, Parliament proposed a budget increase (2.3%) that is below inflation (2.8%). In these times of fiscal austerity, it seems to me that this is indeed necessary. Furthermore, I fully support the need to explore new funding opportunities in order to define a long-term budgetary strategy. I shall await the Commission's proposals on this matter.
I voted in favour of this report. I agree that the current financial, economic and social situation of the EU obliges the European Parliament and other EU institutions to respond with the quality and efficiency that is required and to employ strict management procedures so that savings can be achieved. The overall level of the European Parliament's Draft Estimates 2012 should increase 2.3% over the 2011 budget and this does not exceed the current inflation rate of 2.8%. In future, Parliament must make greater savings and tighten management and monitoring procedures.
I voted for Mr Fernandes's report. This report allows us to examine objectively the European Parliament's 2012 budget. This will definitely need to be a tight austerity budget. It is important for us to take inflation into account as well, which means that the 2012 budget actually entails a reduction in the amounts available. All expenditure items must be justified and authorised. Variable expenditure items must be processed as part of cost-benefit analyses so that any additional costs can therefore be avoided in the future. In 2012, we must improve the situation of young people. The targets that are set must relate primarily to young people. I should point out that young people require help in obtaining vocational training and in tackling the school dropout rate. In this respect, more money must be made available for projects targeted at young people. They need support to enable them to become integrated into the labour market.
in writing. - I support this report because it gives an adequate budget framework for the important work of the EU institutions during this time of economic crisis for European citizens. I did not, however, support the Group line on issues such as freezing the allowances of MEPs and provision of business class travel for MEPs. This, I feel, was appropriate in these times of crisis when ordinary workers are suffering huge pain with cutbacks.
I am voting for the report by Mr Fernandes on Parliament's budget, and I would congratulate him on the tremendous work that he has done. I would like to emphasise the efforts made towards restraint and austerity, which correspond to the priorities that he had established. As Parliament's powers have increased through the Treaty of Lisbon, it would be reasonable to have higher operating costs. However, Parliament's 2012 budget represents a decrease in real terms, with an increase lower than inflation in the EU, and with cuts of EUR 49 million compared to the initial proposal. The adopted budget has remained below 20% of heading 5, which has not happened for several years. The rapporteur has also had to fight against misinformation and demagoguery. Some people have, in bad faith, tried to insinuate that it was increasing Members' salaries. Parliament is not responsible for this matter: the salary of Members - which stands at 38.5% of the salary of a judge in court - is set by the Council, and the value of the other grants is set by the Bureau and not by Parliament, and cannot exceed the level of inflation published by Eurostat. Moreover, the budget line related to grants and payments, including funds for paying Members' salaries, is only increasing 0.55% compared with 2011.
I voted in favour of this report and would highlight that the 2.3% increase in Parliament's budget provided for is lower than the inflation forecast of 2.8% for the EU, which will lead to a 0.5% cut in real terms for 2012. However, I would like to denounce the demagoguery surrounding three proposed amendments aimed at modifying the rules on Members travelling to and from their country of residence and Parliament, and I voted against them. I do not like to shirk my responsibilities, so I used my vote, although the amendments were so misleading that I would probably be included in the numerous exceptions that they offered. I also regret the stance of certain fellow Members who, knowing in advance that a particular proposal would not be adopted, placed the burden of doing something 'politically incorrect' on others, and still others who 'preferred' not to participate in voting on the three amendments in question, despite participating in all the voting before and after them. It should also be remembered that, according to the current statute, no one is obliged to travel business class. Nonetheless, every week, I see my fellow Members, from all the parties, travelling business class, including on the flight to Portugal that followed that vote; there are a few rare exceptions, not of individual members, but on some sporadic journeys.
in writing. - I supported this report which presents the Parliament's view on the expenditure required for policy implementation and administration for the financial year 2012. The report seeks to ensure that funding is increased at least in line with inflation for critical social policy expenditure at this time of rising unemployment. The report proposes a maximum budget increase of 2.3%, keeping the increase below the EU rate of inflation. This is more than half the original administrative request for an increase of 5.2%. I also supported a number of amendments to this report opposing increases in MEP salaries and allowances.
The European Parliament is under an obligation to spend taxpayers' money in an appropriate and responsible way. In a time of economic crisis, it is particularly important to make economical use of taxpayers' money. Therefore, it is highly regrettable that Parliament is not prepared to commit to saving money, for example, by travelling economy class on flights shorter than four hours.
As Parliament has once again missed the opportunity of demonstrating to the citizens of Europe its clear commitment to making savings, behaving responsibly with taxpayers' money and giving up its privileges, I have voted against the report.
We obviously share the Committee on Budget's view that the European Parliament should now 'show its budgetary responsibility and self-restraint' and we welcome the report's call for the limited resources to be managed with 'rigour and efficiency'. However, as the amendments concerning freezing MEPs' salaries and allowances next year were rejected - and the result of the vote also meant that the construction of a building for the European Parliament's administration in Luxembourg was once again being welcomed, which, according to some calculations, will cost EUR 549 million - we were not able to support the resolution as it stands. We therefore chose to abstain in the final vote.
I voted in favour of the report on the estimates of revenue and expenditure of Parliament for the financial year 2012 - Section I - Parliament. I regret, however, that during the current crisis, Parliament has not felt able to lead by example and has rejected the proposals on revising the current system of salaries for Members, as well as proposals for not updating salaries and allowances in 2012.
In the negotiations on Parliament's budget for 2012, we fought to significantly reduce the original proposal of 5.7%. The final result was 2.3%, which represents a real reduction in the budget compared with inflation.
Even though this is a very big step in the right direction, we are nevertheless not entirely satisfied. We believe that it should have been possible to identify further savings. For that reason, we also pushed a proposal in the negotiations that has now received broad support from the whole of Parliament. In this proposal, we call for a more long-term review of Parliament's expenditure. For far too long, there has been a tendency within Parliament to always take new decisions with long-term financial consequences without looking at the whole picture. Parliament cannot simply make decisions every year concerning cost increases without also trying to find a way to finance them by reprioritising and improving efficiency.
Finally, we would also like to emphasise the fact that we are in favour of a review of the costs for MEPs travel allowances and other allowances. However, it is not possible to decide on changes to these just by reducing the budget appropriations. It requires an amendment to the Statute for Members. This is something that we will work for and support in a future context.
The 2012 budget is being debated at a time when many Member States are facing an extreme need for budgetary restraint and austerity. Therefore, the budget for the functioning of Parliament should, as the rapporteur points out: 'respond with the quality and efficiency that is required and [...] employ strict management procedures so that savings should be achieved'. The European public would not understand if, when asked to make sacrifices in their countries, the EU did not show restraint and efficiency in managing its own resources. The public is therefore asking us to manage the resources allocated to us properly, and make savings whenever possible. The report by my colleague, Mr Fernandes, makes some headway in this direction. For ethical reasons, especially when we are asking sacrifices of the European people, particularly the Portuguese, I have decided not to vote for any amendment that affects my salary status or the performance of my duties as a Member.
Despite the crisis of capitalism hitting workers and the general population hard, and austerity measures targeting those who have the least, EU budgets have not reflected the need to change the direction of the policies that are responsible for this crisis in the EU. This report does not refer to the guidelines for the EU general budget. However, it cannot be separated from the present situation.
In addition to the concerns that we raised during the debate in plenary, we are concerned that the intended framework will increase job insecurity, exacerbating the situation of workers who find themselves without a permanent employment contract after decades of service, as well as the 'transfer' of many workers to temporary employment agencies. For this reason, we are voting against the draft amendments, which open the way for insecurity by advocating savings in Parliament.
This report on Parliament's budget reflects the contradictions affecting most of the political forces represented here. Although it does not relate to the guidelines for the EU budget, these cannot be considered separately from the basic policies that guide their destiny.
Despite including adjustments to Parliament's expenditure by reducing the external provision of services and other minor expenses, yet also increasing headings for grants and travel expenses, Section I of the provision for 2012, concerning Parliament, represents an increase of 2.3% on the same section of the 2011 budget.
We are concerned that the proposed framework will increase job insecurity, exacerbating the situation of workers who find themselves without a permanent employment contract after decades of service, as well as the 'transfer' of many workers to temporary employment agencies. For this reason, we are voting against the draft amendments, which open the way for insecurity by advocating savings in Parliament, and which seek to promote the funding of European parties and European political foundations, although we believe that Members should set an example by changing their financial status, and we voted against a substantial increase in salaries.
For all these reasons, we voted against this report.
in writing. - With regard to the Fernandes report, even though I would, in principle, have voted in favour of Amendments 13 and 15, I abstained for a technical reason. This is that, essentially, the salary of an MEP is regulated by the Statute for MEPs, whereby a revision or update of MEPs' salaries is achieved by amending the Statute for Members and not through a vote in plenary with regard to the EU annual budget of any particular year.
I voted in favour of Amendment 15 not to increase Members' salaries and allowances because we are in a crisis.
I voted in favour of this report because the current financial, economic and social situation of the EU obliges the institutions to respond with the quality and efficiency that is required and to employ strict management procedures so that savings can be achieved. Understandably, the institutions should be provided with sufficient resources, but in the current economic context, those resources should be managed with rigour and efficiency. I also believe that Parliament must make greater savings and tighten management and monitoring procedures. We must continue to modernise and rationalise the administration, reducing dependence on external services and applying an effective human resources management approach, and all institutions must exploit all possible efforts towards limiting expenditure in preparing their own estimates of expenditure for the Draft Budget 2012, which would undoubtedly help save taxpayers' money.
The Member States of the EU are having to make tough decisions these days concerning their own national budgets. Expenditure is being scrutinised, and we also have to do likewise in the EU.
I am not in favour of increasing the Union's budget: on the contrary, it should be cut. In a tough economic climate, it is not right that the European Parliament should be planning to increase its expenditure by 2.3% next year. We need to find more areas to make savings in Parliament's generous annual budget of EUR 1.7 billion. Plans for the House of European History project now need to be put on ice. As for the StrasbourgBrussels rally, this costs European taxpayers around EUR 200 million each year. That is as much as the annual budget for the European Court of Human Rights. The Group of the Alliance of Liberals and Democrats for Europe, which represents centre and liberal parties in the European Parliament, has so far been the only one of Parliament's political groups to say that Strasbourg should stop being used. I urge the other parliamentary groups and, above all, the EU Member States, which will actually decide the matter, to demand the same.
The Danish Liberal Party voted against Amendment 3 in the Fernandes report on the estimates of revenue and expenditure of Parliament for the financial year 2012. The Danish Liberal Party is in favour of Parliament reducing travel costs, but it is important for Members to continue to be able to change their tickets at short notice. The proposal does not take this into account.
I voted in favour of the European Parliament's provisional budget for 2012, and I am delighted that it has been kept below inflation, hence sending a message of responsibility to our fellow citizens. In these times of great budgetary sobriety, it is important that the European Parliament sets an example in its management and achieves savings where it can. I particularly wished to express my perplexity and my concern about the way in which the House of European History project has so far been handled. As much as I share the objective of creating a place where the public can learn about the major phases of European integration since the end of the Second World War, I am nonetheless surprised by the relative approximation with which the necessary investments and provisional running costs are quantified and concerned about the opacity of certain decision-making procedures. I therefore abstained on an amendment tabled by the Europe of Freedom and Democracy Group calling for this project to be unconditionally cancelled. However, I voted in favour of an amendment tabled by the Group of the European People's Party (Christian Democrats) introducing greater transparency and responsibility in the handling of this issue and demanding appropriate parliamentary control.
in writing. - I voted against this resolution as I cannot support a 2.3% increase in Parliament's budget at a time when the Council has made cuts of 4.4% and the Commission will limit its administrative expenditure rise to 1%.
The crisis that has devastated the world, and the difficult economic and budgetary conditions in the Member States, are leading Parliament to demonstrate budgetary responsibility and restraint in the 2012 financial year, without jeopardising the ambitious goals that it has set, including legislative excellence. Parliament's budget for next year will increase by less than the rate of inflation. The budget should amount to EUR 1 725 billion, which means a 2.3% increase in 2012. This is lower than the 2.8% rate of inflation for the 27 EU Member States. It is this kind of concern that must always be present when discussing EU budgets, so that everyone in the Member States is able to have a say in EU policy and see that their contributions are being properly implemented.
Firstly, I would like to congratulate the rapporteur on the work that he has carried out. It concerns a matter that is always pressing but which, in the turbulent times in which we live, has become especially so. The economic and budgetary conditions that all the Member States are currently experiencing are not unfamiliar to Parliament, and it should show budgetary responsibility and restraint in the 2012 financial year while maintaining the level of quality of its work. The budget has been cut by 2.3% in real terms compared to the 2011 budget, and has suffered a total cut of EUR 48.9 million compared with the proposed estimates. This is particularly a result of cuts in expenditure on buildings. I would like to highlight the rapporteur's concern, which reflects the concern of his whole group, for committing to young people. To this end, the rapporteur proposes lowering the ceiling of heading 5 of the multiannual financial framework for 2012 by EUR 100 million, and raising other headings which favour young people by the same amount. This is a balanced report which takes due account of the budgetary restrictions needed at a time of crisis, and maintains the conditions for successful and good quality work. That is why I voted in favour of this report.
I voted in favour of this report as I believe that in the current crisis situation, Parliament and the rest of the EU institutions should act with responsibility and self-restraint, using rigorous budgetary management processes to promote the optimisation of resources and to make savings. I would like to publicly express my appreciation here for the excellent work that has been carried out by the rapporteur, my colleague, Mr Fernandes.
in writing. - I voted against. The reasons are that no real savings have been made on any budget line, that expenditure has often just been postponed to 2013, that our requested reduction of travelling costs will most probably fail, and that the negotiating procedure for this report was not transparent and aimed to exclude smaller groups with more critical views on the proposed budget increases.
The report adopted today aims at promoting rigorous management of resources, with a view to curbing public spending. Considering the well-known financial difficulties Member States are having, it is necessary to reduce costs and keep their growth below the current inflation rate. The reduction in the total amount should therefore be welcomed. The additional resources required to meet the needs of the Treaty of Lisbon and future enlargement should be identified in budget reconciliation procedures at a later stage.
in writing. - I abstained in the final vote on this report because at a time of austerity across the European Union, it seems ridiculous to support projects such as the European House of History. This may be a worthy project in its own right, but clearly it would be remiss of Parliament, which represents the people, to agree with this expenditure at this time.
I voted against the estimates for the EP's 2011 expenditure and income because the resolution contains a number of things which I cannot endorse. I object to yet another increase in Parliament's budget. Parliament is selling this exercise as a budgetary decrease, when, in reality, this is about a decrease in the curve of resources used. In these times of crisis and cutbacks, a freeze on spending would seem to me to be a more appropriate measure. The amendments tabled by some Members requiring a degree of frugality (not flying business class on flights under four hours; freezing allowances for secretarial expenses etc.) have all been voted down, which is regrettable.
In addition, I voted in favour of the Museum of European History project being scrapped, not because I find such a project uninteresting or unimportant, but because I do not believe that such a project should be set up by Parliament with funds from its own budget. Besides, the costs of the project which has been scheduled for Brussels are running totally out of control. For this reason, I voted in favour of the amendment which explicitly states that a closer eye needs to be kept on the cost centre.
in writing. - Given the tough austerity measures currently being taken across all Member States, I believe that it is inappropriate to provide funding for a European House of History at this time, which is why I voted against this report.
It was essential to take into account the current economic and budgetary difficulties in the vote on the Fernandes report on the estimates of Parliament's revenue and expenditure for 2012. Thus, the initial draft of the report, which made provision for the realisation of a House of European History with exorbitant running costs, was absolutely contrary to my firm belief in budgetary restraint where public money is involved. It is therefore necessary that all financial guarantees relating to this project are clearly identified before any work can start. The European institutions must respect real budgetary discipline, especially in the current economic crisis.
Given the difficult economic and budgetary conditions that the Member States are experiencing, Parliament should show budgetary responsibility and restraint in the 2012 financial year without, however, jeopardising its aim of legislative excellence. The budget in question has been cut by 2.3% in real terms when compared to the 2011 budget, and has suffered a total cut of EUR 48.9 million when compared with the proposed estimates. This is particularly due to cuts in spending on buildings, on the cost of the 18 new Members, and on the accession of Croatia. These two latter points will be the subject of an amending budget later. Investment in young people is a key priority at present for the Group of the European People's Party (Christian Democrats).
To this end, the rapporteur proposes lowering the ceiling of heading 5 of the multiannual financial framework for 2012 by EUR 100 million, and raising other headings which favour young people by the same amount. Finally, I would like to emphasise that the elimination of the budget line for the House of European History will not jeopardise its viability since the amount will be transferred to another heading, in line with a transparent process that is approved by the budgetary authority.
Mr Fernandes' report on the EU Parliament budget for the financial year 2012 involves savings, cautious spending plans and the greatest possible degree of transparency in the use of budget funding, together with support for ongoing environmental policies and the constant provision of information for the citizens of Europe. However, on the one hand, it is difficult to understand why there was no majority in favour of freezing spending on 'office costs' for 2012 and, on the other, the spending levels on the House of European History are far too high and should be urgently reviewed in the light of the current structural crisis.
I voted in favour of the own-initiative report by Mr Fernandes on the estimates of revenue and expenditure for 2012. I fully agree with the objectives outlined in the adopted text, which are: a stringent human resources management approach prior to the establishment of new posts, greater security within the European Parliament, a digital strategy with regard to social networks, the creation of a wi-fi service and a property strategy to manage more intelligently any expenditure on buildings belonging to Parliament.
I am voting for this resolution, which seeks to amend Regulation (EC) No 1924/2006 of Parliament and of the Council on nutrition and health claims made on foods, which have only been authorised by the Commission in line with this regulation. I am voting for this resolution as it relates to a health claim on the list of permitted claims concerning the use of baby milk in infants of six months or over, since docosahexaenoic acid (DHA), a type of acid, has been detected as having being added to milk formula.
I support the draft resolution regarding health claims on foods intended for children. Children's health needs to be better protected from all the nutritional advice given on foods, which is sometimes misleading, and which lead people to purchase them just because they claim to have beneficial nutritional or physiological effects. We must give consumers the guarantee that products on the market are safe and their labelling truthful and appropriate, in order to give the consumer the necessary information to make choices with full knowledge of the facts and to create equal conditions of competition in the food industry.
At present, in some Member States, there is a vast range of indicators used in the labelling and advertising of foods that refer to substances whose beneficial effect has not been demonstrated, or on which there is not sufficient scientific consensus. Therefore, we must ensure that the substances which claim to be beneficial are subjected to scientific tests and studies carried out by the European Food Safety Authority (EFSA).
This resolution concerned the authorisation and refusal of authorisation of certain health claims made on foods and referring to children's development and health. I voted against the resolution proposed in plenary as I consider it essential that claims for children between six and 12 months are able to be made and to be validated scientifically by the European Food Safety Authority (EFSA).
I voted against this initiative because, in accordance with the procedure laid down in Regulation (EC) No 1924/2006, the health claim that docosahexaenoic acid (DHA) intake contributes to the normal visual development of infants between six and 12 months of age could not be concluded from the experts' opinion communicated to the Commission.
What is more, a report published in June 2010 in the British Medical Journal found that 10 years after being fed with DHA fortified formula, children were heavier and had higher blood pressure. There is no clear scientific consensus on the effects of formula fortified with DHA on infants, which runs contrary to Articles 5 and 6 of the regulation in question.
As the claim is incompatible with the purpose and content of the draft regulation, I therefore voted against its adoption.
I agree that the claim that 'the ingestion of docosahexaenoic acid (DHA) contributes to the normal development of the eyes of infants up to 12 months old' should be added to the EU list of approved health claims, in accordance with the proposed Commission regulation. Generally accepted scientific knowledge shows that not only DHA in breast milk, but also synthetic DHA added to dairy foods for infants and other foods intended for infants, helps the development of infants' eyes. If we reject the inclusion of DHA in the EU list of approved health claims, it might set a dangerous precedent whereby the work of the European Food Safety Authority comes to nothing, simply because any health claims relating to any substances that have gone through the demanding and strict evaluation process of the aforementioned authority could be vetoed for ideologically motivated reasons.
I supported this resolution as I think that health claims can influence the choices made by consumers, which is why these claims must be used responsibly, based on the highest quality scientific evaluations. It is certainly true that the presence of DHA in breast milk has a positive impact on the visual development of infants up to 12 months. However, this does not automatically mean that synthesised DHA, included in other forms of milk for infants, has the same effect. In breast milk, DHA is accompanied by other co-enzymes and co-factors, which jointly produce this effect on visual development. At the moment, there is no consensus among the scientific community on the positive effects that DHA fortified milk formulae have on infants. This is why I think that it is premature for us to authorise the use of such a claim until we have tangible scientific proof for this. This kind of health claim may mislead consumers and have undesirable effects on their children's health.
in writing. - I condemn today's vote, which narrowly defeated the objection to a misleading health claim by a major manufacturer of baby milk. This is a defeat for families with young babies. I am disappointed that many conservative MEPs stood with big business interests on this issue. This vote opens the door to further aggressive marketing on food products which is not backed up by sound scientific evidence. DHA is naturally found in breast milk, and it helps the development of children's eyes. But the synthesised DHA added to formula milk is different. As the scientific evidence is still inconclusive, we cannot allow parents to be misled. Babies' health is too important to be left in the hands of a multinational company's marketing department. Today's narrow vote by Parliament not to reject the claim is very disappointing.
We did not want the statement that docosahexaenoic acid (DHA), a fatty acid found in breast milk, was good for the normal visual development of infants to appear on products for infants. There is no scientific data to support the opinion given by the European Food Safety Authority (EFSA), on which the European Commission relied to propose the authorisation to display this claim on food intended for infants. It was therefore necessary to apply the precautionary principle and, hence, not to authorise this claim. Unfortunately, by just 8 votes, Parliament decided to accept the Commission's proposal. This puts the issue of the independence and of the accuracy of the EFSA's assessments back on the table.
I voted in favour of the resolution on the 'authorisation and refusal of authorisation of certain health claims made on foods and referring to children's development and health', as there is no recognised scientific proof that synthesised docosahexaenoic acid (DHA) added to formula milks and other foods intended for infants, and which is different from the DHA found in breast milk, contributes to the visual development of children. I therefore believe that until there are conclusive studies, the nutritional claim should not be authorised.
The issue of potentially acceptable claims on the labels or advertising of types of food is very important because it can lead to false expectations or to the adoption of behaviour that has no scientific basis. In view of this, any claim that is to be added to the list of permitted health claims should be considered in the light of the most recent scientific state of the art, so that it can be properly founded. The Commission argues that this is true in this case, where it considers it proven that 'docosahexaenoic acid (DHA) intake contributes to the normal visual development of infants up to 12 months of age'.
This resolution of the European Parliament is about the draft regulation tabled by the Commission on the authorisation and refusal of certain health claims made on foods, relating to reduction of the risk of illness or the health and development of children. Nutrition for the public in general, and children in particular, has to be worthy of the utmost attention from all the European bodies, as people's healthy growth and quality of life are at stake. The promotion of foods using claims may mislead consumers and contravene scientific advice. Therefore, taking into account the arguments put forward by the rapporteur on this matter, which is as sensitive as it is important, I am voting against this draft regulation, as I believe that it does not adequately protect public health, especially that of children.
This document is opposed to adopting the draft regulation proposed by the Commission on 'on the authorisation and refusal of authorisation of certain health claims made on foods and referring to children's development and health', as it is not compatible with the objectives and content of the regulation on nutrition and health claims made on foods.
It relates principally to problems resulting from the addition, using a number of means, of docosahexaenoic acid (DHA) to breast milk, where it contributes to normal visual development in children aged up to 12 months.
However, the generally accepted scientific evidence show that the effects of this same synthesised DHA added to formula milk and other foods for infants are not clear. This means that there is no clear scientific consensus on the effect on infants of DHA-enriched formulae in a biological environment other than breast milk, whether it is used in formula milk or other foods for infants. That is why there is opposition to adopting the Commission's draft regulation.
Today, unfortunately, we have missed an important opportunity to reiterate that in no way should we discourage breast-feeding, not least using nutritional profiles which are supposed to give reliable information. In fact, there is no scientific evidence to show that adding docosahexaenoic acid (DHA) to milk substitutes improves visual development. I support the resolution because I consider it perfectly in keeping with the spirit of the international code on the marketing of milk substitutes issued by the World Health Organisation. Indeed, this code, among other things, seeks to ensure that no form of advertising or other form of promotion of breast-milk substitutes is allowed. It is widely recognised that breast-feeding has positive effects on both the child's health and on that of the mother, reducing the risk of breast cancer. Moreover, recent research published by UNICEF, as well as by the Italian Society of Prenatal Medicine, emphasises that neonatal deaths could decrease by 22% if babies were breastfed. I would have preferred to see all the energy that has been put into promoting artificial milk put towards support of mothers who would be happy to breast-feed their children if they received the necessary support.
Products for children such as formula milk must be able to benefit from claims if they have been scientifically validated by the European Food Safety Authority (EFSA) as in the case of docosahexaenoic acid (DHA), which contributes to the normal visual development of infants from six to 12 months of age. To prohibit all communication, even on recognised scientific effects, would considerably hinder research and innovation in this sector.
It should also be remembered that, after six months, all women either do not wish, or are unable, to breast feed, and they must be able to benefit from preparations for infants for which health claims have been evaluated scientifically. It is not about claiming superiority for formula enriched with DHA over breast milk. It is not about that!
Today, Parliament chose the path of reason by rejecting this resolution in favour of banning this claim and of heaping opprobrium on the work of the EFSA.
in writing. - I am voting for this resolution to reject the health claim that adding the natural fatty acid DHA to baby food contributes to the normal visual development of infants for a number of reasons. First, there is a difference between synthetic DHA and DHA in breast milk. Also, authoritative studies show that there is no proven benefit regarding visual development and also, some studies have shown negative effects of DHA fortified formula on some children's health. In short, there is need for more research
The delegation of the Dutch Party for Freedom (PVV) voted in favour of this resolution, because there are clear doubts about the health claims made for DHA. However, we would like the procedures for the recognition of health claims to be re-examined. The PVV strongly supports independent scientific research and, for that very reason, we want a transparent procedure which will not produce disputable outcomes.
I voted in favour of this document on the authorisation and refusal of authorisation of certain health claims made on foods and referring to children's development and health, because goods in the common market must be safe to consume, comply with standards, and be legal. Health claims made on foods must be substantiated and scientifically proven, especially when we are talking about children and their health. It is necessary to ensure that the substances for which a claim is made have been shown to have a beneficial nutritional or physiological effect. A claim should be scientifically substantiated by taking into account the totality of the scientific data available, and by weighing up the evidence. Health claims should only be authorised for use in the Community after a scientific assessment of the highest possible standard, and nutrition and health claims must not be misleading.
in writing. - I voted for this resolution, which challenges an authorised claim about baby food. The authorised claim is about DHA, a fatty acid found naturally in breast milk, which, in breast milk, is known to be important in the development of babies' vision. However, the synthesised DHA which is added to formula milk is different. Formula milk producer Mead Johnson has applied to the European Food Safety Authority (EFSA) and the Standing Committee on Food Chain and Animal Health (SCFCAH) for permission to use the health claim 'Docosahexaenoic acid (DHA) intake contributes to the normal visual development of infants up to 12 months of age'. The claim has been authorised, based on evidence supplied by Mead Johnson. However, an independent review of all the available evidence on DHA in formula milk in 2008 found that adding DHA to formula milk 'had no proven benefit regarding vision, cognition or physical growth'. Furthermore, no studies were submitted to EFSA that showed the effect of giving a baby follow-on formula supplemented with DHA after feeding the baby non-supplemented infant formula from birth. As this claim would only be allowed on follow-on formulas, this is crucial.
Public health and food security seem to me to be the cornerstones on which human society develops. When these requirements are met and guaranteed, health risks decrease and population growth takes place under controlled conditions which offer security. These were the criteria behind the EU regulation of 20 December 2006 regarding nutrition and health claims on foods. The principles still stated in this regulation today ensure a close relationship between experimented and verified scientific data and the authorisation of the use of certain foods.
The draft Commission regulation which we are discussing today does not provide all the necessary guarantees, nor the normal principle of caution in the absence of necessary scientific requirements, to ensure that nutrition and health claims are not misleading. This should incline us to deny approval.
DHA in breast milk carries out the function that scientific evidence has shown, but the synthetic version is not yet compatible with the aims and the substance of Regulation (EC) No 1924/2006. We cannot play around with health issues, especially when they concern children. For this reason, I share the opinion of the rapporteur.
I voted against the resolution rejecting the indication of the presence of DHA in milk substitutes for babies because I think it is right to advertise the reasons for which DHA is added. I want to mention here that DHA is an omega 3 fatty acid which is present in breast milk and has a positive effect on children's eyesight. I would point out that the EFSA, the European Food Safety Authority, expressed a favourable opinion to extensively indicating the presence of this substance. I have not appreciated the many e-mails received indicating the belief that we want to favour artificial milk over breast milk. We must always provide adequate information on substances added to food products, especially when they are for children.
This lunchtime, the European Parliament sent out a signal of unutterable weakness by rejecting a resolution that refused to add a health claim on foods intended for infants under 12 months with 328 votes for and 323 against, but with an absolute majority of 369 votes being required.
Yet this was a textbook case: to oppose the opinion given by the European Food Safety Authority (EFSA). In this case, the EFSA gave its authorisation to manufacturers of foodstuffs intended for newly-born infants to claim that the synthesised version of docosahexaenoic acid (DHA), a fatty acid naturally present in breast milk 'contributes to the normal visual development of infants up to 12 months of age'. This has not been scientifically proven, as confirmed by a letter sent this morning to the Members of the European Parliament by the World Health Organisation.
I very much regret this slap in the face for a considerable number of European stakeholders: the European Large Families Confederation, the European Consumers' Association, and the Standing Committee of European Doctors, which were simply asking for infants not to be considered ordinary consumers. I regret that Parliament simply forgot to make commonsense and ethics a priority of European food safety policies.
I voted against the draft regulation aiming to authorise the health claim that docosahexaenoic acid (DHA) intake contributes to the normal visual development of infants up to 12 months of age.
While a majority of Members voted in favour of this rejection, there were 40 votes too few to reach the qualified majority required to validate the rejection. However, Regulation (EC) No 1924/2006 of the European Parliament and of the Council prescribes that nutrition and health claims must not be misleading and must be based on scientific evidence. Further, even if generally accepted scientific evidence shows that DHA in breast milk contributes to the visual development of infants, there is currently no scientific consensus on a possible causal relationship between the intake of formula supplemented with synthesised DHA and better visual development of infants.
It seems to me that, in the absence of a scientific consensus, there is a need for more research into the possible effects, both beneficial and harmful, of DHA supplementation before the use of DHA in follow-on formulae and foods for infants can be claimed in the EU to be beneficial. Parliament failed, today, to take advantage of the opportunity to prohibit the forthcoming use of this claim pending more convincing scientific evidence. I regret that.
The supervision of health claims was introduced so that consumers would not be misled by false information. However, it should also serve to make consumers more aware. I have therefore voted in favour of the Commission proposal to include the health claim for DHA on powdered milk for children, as this provides positive information for mothers who, for serious health reasons, are unable to breast-feed their babies. It is necessary to give these women positive information on powdered milk at the point when they are deciding which product to purchase. We will not undermine the importance of breast-feeding for the development of the child in this way, as every mother is fully informed about this by the paediatrician.
in writing. - In favour, since the consensus resolution considers that the draft Commission regulation on the authorisation and refusal of authorisation of certain health claims made on foods and referring to children's development and health is not compatible with the aim and content of Regulation (EC) No 1924/2006, and opposes the adoption of the draft Commission regulation.
Docosahexaenoic acid, known as DHA, is a substance found in breast milk, and numerous scientific studies show that it plays a positive role in the development of eyesight in newborn children. I believe that specific information on products fortified with this ingredient, such as artificial milk, will allow the consumer to make a more informed choice when shopping.
I do not consider well founded the fears of those who argue that, by advertising this fortification, mothers would abandon breast-feeding in favour of this type of product. Breast milk contains substances and active ingredients which are fundamental and irreplaceable for babies, but unfortunately, not all women can breast-feed.
So I voted against this resolution because by preventing access to proper information, we are taking away one more aid for mothers, who, unable to breast-feed their babies, are obliged to resort to the use of these products.
in writing. - I supported this resolution as I believe that the health claims relating to DHA have not been scientifically supported and feel strongly that consumers should not be misinformed.
It is obvious that breast milk is the best food for newborn children. Not all mothers, however, are able to breast-feed their children, for reasons of health, for example. There is therefore a need for milk formula. In such a case, of course, it is to be hoped that the substitute is as much like breast milk as possible, as far as its composition is concerned.
This motion for a resolution questioned the importance of the ingredient known as DHA for children and their development. DHA seeks to replace the fatty acids in breast milk, which have been found to help the child's eyes develop and which at least some manufacturers of the substitute have added to their products. This motion aimed, in particular, to deny the fact that the consumer would be informed about DHA, on the product label, for example.
Although, in general, I would like to urge caution in the use of different marketing materials, I feel that, following the large number of scientific tests carried out, it must now be possible to inform the consumer accordingly. Politicians should also have faith in the decisions of the safety authorities. In this case, the European Food Safety Authority (ESFA) has stated, with reference to scientific evidence, that the product is safe. For these reasons, I voted against the motion for a resolution entitled 'Authorisation and refusal of authorisation of certain health claims made on foods and referring to children's development and health'.
in writing. - In light of the fact that the World Health Organisation maintains that 'no solid evidence exists to be able to say that adding DHA to infant formula will have important clinical benefits', I chose to vote against allowing companies to make unsubstantiated claims about the health benefits of DHA. There is a danger that these potentially misleading claims could result in an increase in formula milk being given to children who could lose out on vital nutrients, such as DHA, that are found naturally in breast milk.
The European Parliament today rejected the motion for a resolution tabled by the Committee on the Environment, Public Health and Food Safety calling for more research to be carried out before it can be claimed that docosahexaenoic acid (DHA) is a substance with beneficial properties for infants.
I regret that the resolution was not adopted without all the necessary scientific checks having been made, even though the systematic review of evidence regarding DHA and neurological development in infants published by the Cochrane Library in 2008 found that feeding term infants with milk formula enriched with DHA and other similar long-chain fatty acids has no proven benefit in terms of vision, cognition or physical growth.
Despite the doubts expressed by the Members of the Committee on the Environment, Public Health and Food Safety, the majority in Parliament has de facto authorised the European Food Safety Authority to declare that 'docosahexaenoic acid contributes to the normal visual development of infants up to 12 months of age'. However, the case of the controversial Mediator drug, in particular, should lead European institutions to exercise a modicum of prudence.
I am voting for this report since, in the face of an increasingly globalised world, the EU as a whole needs to opt for productive investment options, and I agree with the position stated in this report that the Commission and the Council should open negotiations to begin investing in third countries such as Canada, India and China. In view of this, I believe that it is vital that Parliament ensure the responsible conduct of European investors abroad, while protecting the rights of the EU to regulate in accordance with our public interest.
The future European policy must promote sustainable investments which will respect the environment, especially in the mining industries, and encourage suitable working conditions in the businesses targeted by international investments. I think that any investment agreement should be accompanied by a set of social and environmental regulations, both when negotiating a chapter as part of a free trade agreement and in the case of standalone investment agreements.
The European policy must protect biodiversity and support technology transfer and infrastructure improvement. I voted for this report as I believe that the European Union needs a coherent investment policy which will make a positive contribution to economic growth, sustainable development and employment.
The Treaty of Lisbon provides for exclusive EU competence in the area of foreign direct investment (FDI). This development, which has significant consequences, throws up a double challenge both for managing more than 1 200 bilateral investment treaties (BIT) already concluded by the Member States and to define a future European investment policy which meets the expectations of investors and beneficiary states while, at the same time, respecting the objectives of the EU's external action. When concluding BITs, the aim is to ensure that investors from developed countries have legal and financial protection. I agree that when developing future EU investment policy, investor protection must remain the first priority of investment agreements. The EU's future policy must also promote investment which is sustainable, respects the environment (particularly in the area of extractive industries) and encourages good quality working conditions in the enterprises targeted by the investment. Hence, the recent reform of the Organisation for Economic Cooperation and Development's guidelines to promote responsible behaviour on the part of international enterprises should be promoted by the EU.
I voted in favour of this report. We are all aware that, according to the Treaty of Lisbon, foreign investments are the exclusive competence of the EU. Based on these new powers, both the Commission and Member States can devise, together with Parliament, a policy for promoting high quality investments, with a positive impact on economic growth and employment. The crisis has led, as was only natural, to a reduction in the volume of foreign direct investments, which had reached EUR 1 500 billion in 2007. I also welcome the proposal to introduce the term 'EU investor' and I believe that the protection of all EU investors should be the top priority of investment agreements.
I share the rapporteur's view that not all kinds of investments require the same high level of protection and that, for example, short-term speculative investments do not deserve the same level of protection as long-lasting investments. Consequently, the scope of future European agreements must be limited to foreign direct investments (FDI) only. This is the reason why I supported this report, which is among the areas coming under the exclusive competence of the European Parliament.
Parliament wished to clarify the rules that the EU will have to introduce when negotiating future investment agreements. In addition to investor protection, the Commission must include in all future agreements specific clauses laying down the right of the third party and of the EU to regulate in the technological areas associated with protection of national security, the environment, public health, workers' and consumers' rights and industrial policy. This is a powerful signal, which has been conveyed to the Council and to the Commission on the eve of the opening of investment negotiations with countries such as Canada, India and, in the very near future, China. European investors must adopt responsible behaviour abroad, while protecting the right of the European Union to regulate investments in the public interest.
I voted for this report because I believe that the proposed investment policy will meet the expectations of both investors and the states involved, thus contributing to making the EU and its companies more competitive. A coordinated European international investment policy could have an important impact on job creation not only in the EU, but also in developing countries.
According to Articles 206 and 207 of the Treaty on the Functioning of the European Union (TFEU), foreign direct investment (FDI) is an exclusive competence of the EU. In addition to managing the bilateral investment treaties that have been concluded, it is up to the Union to set out a policy for future European investment that meets the expectations of investors and recipient countries, and which respects its objectives for external action at the same time. Protecting investors should remain the top priority in investment agreements. However, the Commission is called on to table a clear definition of the investments that should be protected. Future agreements should be based on best practice drawn from the experiences of the Member States, and they should take account of the needs of small and medium-sized enterprises (SMEs).
This report addresses the problems of future European international investment policy. Since the founding of the EU, many bilateral investment treaties (BITs) have been signed by the Member States: around 3 000 since 1959. With the entry into force of the Treaty on the Functioning of the European Union, this matter has come under exclusive EU competence, and is currently part of the preparation for a future European investment policy, which must be thoroughly debated. This matter is of the utmost importance, as we are at a turning point and are facing two challenges: providing the EU with the necessary tools to allow companies abroad to fulfil their investment programmes and, at the same time, ensuring that Europe remains a leader in global investment. We are living through times when business is very aggressive, so our criteria for choosing trade partners need to have been well thought out. I therefore agree with the rapporteur of this text with regard to respect for Parliament's prerogatives, and that negotiation processes should be sent in time so as to prevent unnecessary delays or serious disruption of EU relations with those countries.
Foreign direct investment (FDI) is defined as 'a long-lasting investment, representing at least 10% of the affiliated company's equity capital/shares and providing the investor with managerial control over the affiliated company's operations'. With the entry into force of the Treaty of Lisbon, FDI came under sole EU competence, the main roles of which are managing current bilateral investment treaties (BITs) and setting out a European investment policy 'which meets the expectations of investors and beneficiary states'. The implementation of a common investment policy is being advocated on the basis of these new responsibilities. It is disputable, at the very least, that FDI brings the much-vaunted gains for the 'beneficiary' countries. This is particularly the case if it is carried out under the jurisdiction of the EU, in defence of the interests that it usually defends.
The example of Portugal is particularly revealing. Since it is true that one of the serious problems that the Portuguese economy is facing is the continued fall in investment, as is reflected in low rates of economic growth and rising unemployment, there has been a great deal of FDI in the Portuguese economy over the years. Nevertheless, the reality is that a growing share of the wealth generated in Portugal is being transferred abroad.
In the definition given by the Court of Justice of the EU, foreign direct investment (FDI) means 'a long-lasting investment, representing at least 10% of the affiliated company's equity capital/shares and providing the investor with managerial control over the affiliated company's operations'.
With the entry into force of the Treaty of Lisbon, FDI came under sole EU competence, the main roles of which are managing current bilateral investment treaties (BITs) and setting out a European investment policy 'which meets the expectations of investors and beneficiary states'. Due to these new responsibilities, the rapporteur advocates the implementation of a common investment policy.
However, our position is different. In most cases, FDI does not solve the problem of development in the countries where it is carried out. We are all well aware of what multinationals do. They stay whilst they obtain massive profits and grants. Then, at the slightest sign of trouble, they look elsewhere and pay no heed to the unemployment and obstacle to development that they create. Portugal, unfortunately, knows this situation only too well.
Since the entry into force of the Treaty of Lisbon, the Commission has had exclusive competence to sign and negotiate agreements on foreign direct investment. The report by Mr Arif is paved with good intentions, as is the road to hell. He is particularly concerned about the capacity of sovereign funds to do harm, speculative forms of investment, which must not be encouraged, the exclusion of sensitive sectors, social and environmental clauses, compliance with the principle of reciprocity, and the regulatory powers of Member States, all of which are issues he wants to see at the centre of future European policy. I think he is right, especially on the latter point. The financial interests of foreign investors absolutely must not be allowed to take precedence over the power of Member States to adopt binding social, environmental and fiscal standards. Yet that is what the Multilateral Agreement on Investments, which was fortunately never adopted in the World Trade Organisation (WTO), was proposing.
Yet the Commission supported this villainy! It is therefore an understatement to say that I have absolutely no confidence in this institution to defend, comply with or enforce the principles set out in the report. To give it today the exclusive power to negotiate 'bilateral investment agreements' in the name of, and on behalf of, the 27 Member States is criminal.
I voted in favour of this report because it is necessary to build an integrated and coherent investment policy which promotes high quality investments and makes a positive contribution to worldwide economic progress and sustainable development. I believe that a common policy on investment will meet the expectations of both investors and the states concerned and help increase the competitiveness of the EU and its businesses and increase employment. Investment risk is generally higher in developing and less developed countries. Strong, effective investor protection in the form of investment treaties is key to protecting European investors and can improve governance and ensure stability. For investment agreements to further benefit these countries, they should also be based on investor obligations in terms of compliance with human rights and anti-corruption standards as part of a broader partnership between the EU and developing countries for the purpose of reducing poverty.
in writing. - (RO) I voted for this report as I think that we need to guarantee external competitiveness and uniform treatment for all EU investors. We must also have maximum influence in international investment negotiations. They must cover every type of investment. The EU must ensure that no EU investor will be treated worse than under the bilateral investment agreements signed between Member States. Liberalisation of investments and protection are becoming the fundamental instruments of a common international investment policy. However, Member States will continue to apply policies promoting investments which will supplement and be compatible with the common international investment policy.
in writing. - I voted for this report, which calls for better definition of investor protection standards and greater transparency in the arbitration system, the right to appeal against decisions by international arbitrators and the possibility to consult trades unions and civil society organisations. Until now, investment agreements were so focused on investor protection that companies could sometimes operate in developing countries without respect for environmental or social considerations. Such behaviour will no longer be tolerated. This is why the report calls for new rules and for corporate social responsibility to be a core element of any future agreement. The world has changed. The EU will increasingly receive foreign investment and we cannot push investor protection to the detriment of the general interest. The report calls for a real balance between public and private interests. It aims at effective protection of European investors from illegitimate expropriations or disguised legislation intended to cut them out of certain markets. It also guarantees that public authorities will always be able to regulate in favour of the general interest. I call for root and branch reform of the dispute settlement mechanism, which so far enabled private companies to take legal action against countries and sometimes attack their social and environmental law.
While Member States and their citizens are being asked to tighten their belts, this text urges the latter to ensure that the interests of foreign private investors are protected. It does not even provide for the obligation of protecting public services against all private investment. It has no regard for the goods belonging to all mankind, such as water. I am voting against the report.
Foreign direct investment (FDI) is under exclusive EU competence, as set out in Articles 206 and 207 of the Treaty on the Functioning of the European Union. The bilateral investment treaties that have been concluded need to be managed, and the Union should establish a European policy for future investment that meets the expectations of investors and beneficiary countries. It is important to protect investors, but the Commission is called on to submit a clear definition of the investments that should be protected. Future agreements should be based on the best practice of the past, and they should also take account of the needs of small and medium-sized enterprises (SMEs).
in writing. - As I understood, this report deals with international investment treaties. The main objectives of these treaties are to increase foreign investors' access to markets and to provide a high level of protection for investments and investors against arbitrary actions by governments of states receiving the investment. Before the entry into force of the Lisbon Treaty, there was a division of tasks in which the Commission negotiated market access of foreign direct investment (FDI) while the Member States signed investment protection agreements with third states. With the Lisbon Treaty, foreign direct investment has become an exclusive competence of the EU and an integral part of the EU's external trade policy. It is good that this report sends a strong signal to the Commission and the Council, which are about to start investment negotiations with third countries like Canada, India and, soon to come, China. Therefore, it is crucial for the Parliament to ensure responsible behaviour by European investors abroad while, at the same time, protecting the EU's right to regulate in the public interest.
I voted in favour of this resolution on international investment policy. As foreign direct investment (FDI) was brought under exclusive EU competence, every effort must be made to build a coherent and integrated investment policy that respects human rights and the principles of the rule of law. A common policy on investment will promote high quality investments, sustainable economic, social and environmentally friendly development, and will have a positive impact on economic progress worldwide. I believe that such a policy on investment will help Europe remain the principal actor in the field of foreign direct investment, and this will help revitalise economic growth, increase the competitiveness of businesses and promote job creation. I believe that the Commission must draw up the EU's investment strategy as a matter of urgency, because both foreign investment in the EU and EU investment abroad have a positive impact on growth and employment in the EU and other countries, including developing countries. Every effort must be made to ensure a high level of investor protection, which is an anchor of stability and good governance. Furthermore, legal certainty must be ensured for small and medium-sized enterprises, creating favourable conditions for them to invest in foreign markets. Investment agreements should be concluded in full compliance with anti-corruption standards and while making a commitment to respecting human rights.
Under Articles 206 and 207 of the Treaty on the Functioning of the European Union, foreign direct investment (FDI) is an exclusive EU competence. This development, which has serious consequences, represents a two-pronged challenge, namely, managing more than 1 200 bilateral investment treaties (BITs) and defining a European policy for future investment that meets the expectations of investors and beneficiary states, while also respecting the EU's external action objectives. Consistent, sound and effective investment policy requires a clear definition of FDI, and a clear definition of its scope and application. I voted in favour of this report and would like to emphasise the call by Parliament to the Commission that it makes provision for the establishment of a clear definition of the investments to be protected, including both FDIs and portfolio investments, stipulating that investments of a speculative nature, as defined by the Commission, should not be protected.
I voted in favour of the excellent report by my colleague and friend, Mr Arif, on the EU's foreign direct investment (FDI) policy. With this document, Parliament formulates two, in my opinion, major requirements when defining how to frame future international investment protection agreements that are binding on Europe. The first requirement is that all these agreements include clauses compelling European investors to behave responsibly abroad in economic, social and environmental matters. The second requirement is that all these agreements leave scope for the governments of the countries receiving this investment to legislate for the common good. In the past, some private investment protection clauses enabled the adoption, by the third country, of social or environmental legislation to be regarded as indirect expropriation, resulting in compensation. We need to put an end to these abuses. While this Parliament has, for the first time, a say on such matters, the Arif report has fired a warning shot across the bows of the Council and the Commission as they prepare to open negotiations with India, Canada and, soon, with China.
According to the Treaty on the Functioning of the European Union, foreign direct investment comes within the exclusive jurisdiction of the Union. This represents a challenge to be overcome at all costs, especially as regards the establishment of a European investment policy which will meet the needs of European investors and recipient countries and is able, at the same time, to comply with the objectives of EU foreign action.
The numerous investment agreements signed by the EU, whether bilateral or multilateral, must guarantee the protection of investors in all the appropriate sectors. Future EU policy should promote sustainable and environmentally friendly investments which promote good working conditions in businesses affected by foreign investment. All investment agreements must be accompanied by a set of appropriate environmental and social rules as a form of additional guarantee.
in writing. - Abstention. According to Articles 206 and 207 TFEU, foreign direct investment (FDI) is an exclusive competence of the EU. This development, which has significant consequences, throws up a double challenge, both for managing the more than 1 200 bilateral investment treaties (BIT) already concluded by the Member States (MS) and defining a future European investment policy which meets the expectations of investors and beneficiary states, while, at the same time, respecting the EU's external action objectives. Specifying this future policy, which will be integrated into the common trade policy, firstly involves an analysis of investment policies conducted so far.
These are critical times, in which the EU is being called upon to deal with an economic and social crisis. At this stage, the EU needs to concentrate its energies on growth and on generating investments and jobs. The extension of the competences of the EU to the foreign direct investment sector in the Treaty of Lisbon will allow us to lay the foundations for a single European policy in this sector. We must give European undertakings the tools needed to make safe and quality investments abroad. Protection for our undertakings abroad must be our priority. As the EU is the most 'open' market in the world, we need to adopt a framework to protect our businesses and the relevant conditions that will bring about a balance with our basic trading partners, so that European undertakings enjoy similar competitive conditions. I voted in favour of this particular report because I consider that it is a move in the right direction in terms of achieving this ultimate aim.
The Treaty of Lisbon has introduced far-reaching changes to the area of common trade policy. Firstly, under the provisions of the Treaty, common trade policy has been extended by, among other things, matters relating to foreign direct investments. Secondly, the decision-making procedure has changed - the Council now makes decisions by qualified majority, while Parliament has gained the right of codecision. This means that the assent of our Chamber will be necessary both in the case of the ratification of trade agreements and on questions of investment (concerning foreign direct investments).
The Union must create, as part of its common trade policy, a European investment policy which meets the expectations of investors and beneficiary states. Investment policy must also take account of the priorities of European Union foreign policy. In this context, there is also the question of regulation at international level, with particular reference to negotiations at the WTO. The new powers given to the Union by the Treaty of Lisbon also indirectly affect the competences of the European Parliament, placing it on a par with the Council in the decision-making process in the area of foreign direct investments.
The new consistent and integrated EU investment policy should have a beneficial influence on global economic progress and development. As one of the most important economic blocs, the EU has a strong negotiating position which, thanks to a common policy in the area of direct investments, can contribute to a growth in the competitiveness of the EU and its businesses and increase employment.
in writing. - I believe that the EU's right to regulate in the public interest needs to be protected and also that we need to ensure the responsible behaviour of European investors outwith the EU, which is why I supported this report.
The Treaty of Lisbon has brought foreign direct investment (FDI) under exclusive EU competence. This represents a two-pronged challenge: firstly, with regard to managing the Member States' current bilateral investment treaties (BITs) and, secondly, defining a European investment policy that meets the expectations of investors, the beneficiary states, and the interests of the EU. An integrated, coherent policy that promotes high quality investments, and which makes a positive contribution to economic progress and sustainable growth worldwide, is vital. To that end, we should move towards a clear definition of the investments to be protected, with the exception of those of a speculative nature, which should not be protected. It would be useful to introduce the term 'EU investor' and advisable to thoroughly define 'foreign investor'. By identifying best practices drawn from Member States' experiences, and by respecting basic standards such as non-discrimination, fair and equal treatment, and protection from direct and indirect expropriation, we will have the foundations for a coherent European policy on this issue. These measures and a definition of the sharing of responsibilities between the EU and the Member States will contribute to creating the conditions for small and medium-sized enterprises (SMEs) to invest abroad.
The report gives priority to protection for all EU investors. It also highlights the fact that new investments promoted by the EU must be viable and environmentally friendly and must encourage a high standard of working conditions. Finally, it creates a list of countries which will be privileged partners. I believe that all this will help to create a robust international investment policy in the European Union. That is why I voted for the report by Mr Arif.
The Treaty of Lisbon brought foreign direct investment (FDI) under exclusive EU competence. I was keen to support this report, which outlines the new international investment policy and reinforces the position of the EU as the largest recipient of FDI. This report sends out a powerful message: Europe must be a key player in the investments of tomorrow. The emergence of new economies has upset the balance between countries and their capacity to invest. European enterprises must position themselves in the new markets and the EU must help them to grow by offering them legal certainty and by reinforcing their integration into the global economy. FDI is an essential part of the activities of European countries, but are they always a driver of growth? I do not think so. FDI is only effective if it is framed by adequate policies, which put in place clear regulations. The report thus guarantees an economic and legal environment for enterprises, especially our small and medium-sized enterprises (SMEs) which, as a force for growth and jobs, are fundamental to our economic fabric. We need to be vigilant in order not to leave them at the mercy of the aggressive behaviour of foreign investors.
I am voting for this report because of the proposals of the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament for better supervision of pre-accession funds, given the experience in 2009; because of EU actions against tobacco as part of a global partnership; and because of the movement of other goods into or out of the EU, which costs taxpayers money, and deprives the EU budget of funds and actions for dealing with this problem. Finally, it will be important to monitor the work carried out by the European Anti-Fraud Office (OLAF) over the year, and not only in the debate on the annual report.
I agreed with this report, which calls for measures to be taken and resources to be provided to ensure that EU funds are not subject to corruption and also to ensure one-stop transparency of the beneficiaries of EU funds. EU taxpayers' money must be used appropriately and effectively. The Member States must have effective control mechanisms and adequate fraud detection capability. All money paid as a result of irregularities must be returned to the EU budget.
I wholeheartedly voted for the report and the proposals drafted by our fellow Member. Apart from criticism and ambiguity in the Commission's assessment, I support the rapporteur's idea that we can only draw conclusions with regard to the situation on the Union's financial interests and the results of the fight against fraud if we include the data from the annual report from the Court of Auditors of the European Union for 2009 and from the OLAF report.
Article 325 of the Treaty on the Functioning of the European Union obliges the European Commission and Member States to protect EU financial interests and fight against fraud in the areas in which the responsibility is shared between the Union and Member States.
I believe that, in general, the European Commission's report entitled 'The protection of Community financial interests - Fight against fraud - Annual Report 2009' does not give information on the estimated level of fraud and irregularities in individual Member States, but concentrates rather on the level of reporting. The results, in my view, cannot be regarded as empirical evidence of the level of fraud and irregularities, precisely because you cannot glean from it a comprehensive view of the actual situation in terms of fraud and irregularities in the Member States.
I therefore agree with the rapporteur, who believes that the most appropriate approach is to base conclusions on the situation regarding the protection of EU financial interests and combating fraud as in the annual report of the Court of Auditors on the implementation of the budget, which represents the most reliable source of information, while the reports of the Commission and the European Anti-Fraud Office (OLAF) chiefly provide information on specific cases.
Article 325 of the Treaty on the Functioning of the European Union (TFEU) imposes on the European Commission and the Member States the obligation of protecting the EU's financial interests and of fighting fraud. The Commission should continue its efforts to ensure compliance by Member States in their reporting obligations with a view to providing reliable and comparable data and making a distinction between irregularities and fraud.
This will enable European institutions to take action. However, it will only be possible if the information is transparent. If so, we will be able to make proper use of EU funds, thereby gaining credibility and the trust of European citizens.
Given the level of fraud compared to the number of irregularities in the own resources sector for the Member States of Austria, Spain, Italy, Romania and Slovakia, where fraud accounts for more than half the total amount of irregularities in each Member State, not to mention the deficiencies in national customs supervision, I think that customs supervision systems need to be strengthened.
At the same time, the European Commission must exercise its responsibility in ensuring compliance by Member States with their reporting obligations with a view to providing reliable, comparable data on irregularities and fraud.
Fraud, according to the rapporteur's very apt definition, 'is an example of purposeful wrongdoing and is a criminal offence', and an irregularity 'is a failure to comply with a rule'. This is the defining framework under which we should have zero tolerance for fraud and make it our goal, as he said with regard to the 2008 report, to achieve zero financial irregularities in the EU. As I pointed out in a question at the end of last year, following an investigation by the Financial Times, there are serious doubts as to the aim and effectiveness of the Cohesion Fund. These doubts cannot simply remain confined to the newspapers.
At the same time, this report too 'deplores the fact that large amounts of EU funds are still wrongly spent and calls on the Commission to take appropriate action with a view to ensuring prompt recovery of those funds'. This misuse of EU funds makes better administration necessary, as well as monitoring of how funds are spent. There must also be provision for effectively penalising Member States that do not make good use of the funds that they have received. That is the only way that we can move towards the target of zero fraud in the EU.
This motion for a resolution refers to the Commission report to Parliament and the Council on the protection of the Communities' financial interests - Fight against fraud - Annual Report 2009 (COM(2010)382), and is in line with Article 325 of the Treaty on the Functioning of the European Union (TFEU), which requires the Commission and all the Member States to safeguard the financial interests of the EU, and paragraph 2 of which requires the Commission to submit a detailed annual report to Parliament and the Council. Despite the improvements of recent years, it is vital that efforts to prevent any kind of fraud continue, even if it is also being combated by bodies of the Member States. I agree with the proposals tabled by the rapporteur, which should be complemented by the recommendations suggested during the debate, especially the need to clarify the terms 'fraud' and 'irregularities', since this represents conscious behaviour that is harmful to the interests of the EU; there should also be a better system for managing irregularities. I hope that, through the incorporation of the suggestions made, the 2010 report will be better than that for 2009.
The report presents a summary of the available statistics on irregularities reported by the Member States in various areas, including agricultural policy, cohesion policy, pre-accession funds and the recovery of the EU's traditional own resources. Innumerable irregularities were found in the areas mentioned in various Member States during 2009. Many of these irregularities are detected and/or reported belatedly, jeopardising the protection and proper usage of the public purse. We support the criticisms and observations made by the rapporteur as regards the need to implement an effective recovery system.
Frankly, at present, the overall recovery rate is low. However, we would stress that the fight against fraud and corruption should be carried out at a level that is as close as possible to where these phenomena take place, for various reasons, particularly reasons of effectiveness. It is therefore necessary to step up the fight against fraud and corruption in every Member State, as common legislation at EU level alone is not a panacea for this phenomenon.
This is a report on the EU's financial interests which presents a summary of the available statistics on irregularities reported by the Member States in various areas, including agricultural policy, cohesion policy, pre-accession funds and the recovery of the EU's traditional own resources.
Innumerable irregularities were found in those areas in various Member States during 2009. Many of these irregularities are detected and/or reported belatedly, jeopardising the protection and proper usage of taxpayers' money.
We support the criticisms made by the rapporteur as regards the need to implement an effective recovery system. At present, the overall recovery rate is far from the desirable level.
However, we would like to stress that, more importantly than having common legislation at EU level for combating corruption and fraud, each Member State needs to put the fight against fraud and corruption into practice.
In any event, we would warn against confusion between control and excessive bureaucracy, which undermines the rights of those who seek support, especially small social organisations, and small and medium-sized enterprises (SMEs).
I commend the work done by the rapporteur. Fraudulent irregularities within the EU emerge from the work, including an overview of OLAF. The Commission's work, however, is not exhaustive because it does not report the fraud data of individual Member States as underlined by the rapporteur. For this reason, I approve this proposal.
in writing. - Fraud within the EU strikes at the very integrity of the system. It is vital that the EU and its Member States continue the important work in this area and I was able to support this report.
I voted in favour of this report because the Member States must act primarily as protectors of taxpayers' money in their efforts to combat fraud. We must strengthen the applied reporting methodology and fraud detection capability in the Member States. The Commission's 'Protection of the European Union's financial interests - Fight against fraud - Annual Report 2009' does not provide information on the estimated level of irregularities and fraud in individual Member States, and it is therefore not possible to have an overview of the actual level of irregularities and fraud in the Member States and to identify and discipline those with the highest level of irregularities and fraud. The Commission's report fails to consider fraud in detail and deals with irregularities very broadly. Unfortunately, large amounts of EU funds are still wrongly spent and therefore the Commission must take appropriate action with a view to ensuring prompt recovery of those funds. Errors should not be tolerated and the Commission, in cooperation with the Member States, must draw up an appropriate report in line with the Treaty, to provide Parliament with a reasonable assurance that this objective has been attained and that action to combat fraud is being carried out properly.
This report provides a statistical summary about irregularities reported by the Member States in those areas where they implement the budget (agricultural policy, cohesion policy and pre-accession funds, i.e. around 80% of the budget) and about the collection of the EU's traditional own resources. I think that the protection of the EU's financial interests and the fight against fraud are especially important areas, and responsibility for them comes under the remit of both the European Union and Member States. The report also gives an estimate of the irregularities which have occurred regarding expenditure managed directly by the Commission, as well as an overview of the operational activities of the European Anti-Fraud Office (OLAF).
in writing. - I voted for this report, which strongly criticises the Commission for providing too little information on fraud and irregularities. This is considered a result of bad reporting by Member States. The fraud rates in France and Spain are, for example, considered 'suspiciously low'. In future, we want to see a clear division between irregularities and fraud, given that fraud is a criminal offence, whereas an irregularity is a failure to comply with a rule. The report also asks for a breakdown of estimated fraud and irregularities for each Member State so that disciplinary action can be taken against individual countries. Large amounts of EU funding is still spent incorrectly, says the resolution. Parliament calls on the Commission to take action to ensure prompt recovery of those funds, especially in Italy. In agriculture and cohesion policy in particular, the rate of recovery of outstanding amounts is 'catastrophic'.
I share the view of the rapporteur that the Commission failed to provide much-needed information in its report on the protection of the Communities' financial interests and the fight against fraud, even regarding the estimated level of fraud and irregularities in individual EU Member States, in connection with the management of EU funds. In view of what may, without exaggeration, be termed the gigantic scale of corruption in some Member States, including the Czech Republic, this is a very serious shortcoming. If we look at fraud and so-called irregularities at Union level, there is usually 'only' a specific segment of corruption and fraud in general at the level of individual Member States, but it is nevertheless a very substantial segment. In my view, there is an urgent need to consider whether the work currently carried out by the European Anti-Fraud Office is sufficiently effective, and whether that work should not undergo structural and methodology-related changes, including a more aggressive approach.
'Protection of the Communities' financial interests' groups together the fight against fraud and irregularities. It is important to make a distinction between irregularity, or failure to comply with a rule, and fraud, or purposeful wrongdoing, which is a criminal offence. In other words, the Committee's report does not fully make this distinction and deals extensively with irregularities while failing to explore cases of fraud in any great detail. Three areas, representing around 80% of the EU budget, are singled out: agricultural policy, cohesion policy and pre-accession funds. The implementation of these policies and of expenditure depends on Member States, which are responsible for the national tools for the fight against irregularities and fraud.
The commitment of administrations is too heterogeneous and the high level of outstanding irregularities in some Member States is not acceptable. Improvements are also expected in public procurement procedures, especially in terms of ensuring transparency and combating fraud.
This report highlights the number of irregularities and fraud cases in the spending of EU funds in each Member State. The increase in the number of reported cases was caused by the introduction of new communication technologies. I believe that everything must be done to place responsibility on and penalise the Member States with regard to fraud and irregularities. The necessary information on each Member State must be made available so as to increase the effectiveness of control and monitoring systems, and to ensure that we have a true picture of the situation. The Member States should introduce the Irregularity Management System in order to develop improvements in fulfilling their reporting obligations to the European institutions. Agriculture, cohesion policy and pre-accession funds are areas where rates of irregularity and fraud are particularly pronounced. It is therefore necessary to take measures to increase monitoring, detection and correction. We have to concern ourselves with creating a transparent and effective system for managing and spending EU funds.
in writing. - I know that the annual report examines how well EU finances are defended against fraud by the Commission and by Member States, as required in Article 325 TFEU. There are areas where Member States implement the budget (agriculture, cohesion, pre-accession funds) and for collection of the EU's own resources through customs and duties. It is important to conclude the agreement on the fight against tobacco smuggling between the EU and tobacco manufacturers.
Anyone who is involved in shoplifting will be caught and punished. In contrast, it is possible to divert millions of euro from the EU funding pot without running almost any risk at all. It is not only that the likelihood of being discovered is small. Even when it is finally possible to prove that a fraud has been committed, the Member States are not interested in instituting legal proceedings and recovering the money. The generous subsidy system continues to lay itself open to fraud and irregularities. There are many cases of fraud, in particular, in the eastern and southern Member States. Pre-accession assistance funding has proved to be especially susceptible. In the case of Turkey, the pre-accession assistance is not only benefiting a non-European country, but is also, in some cases, disappearing into the pockets of corrupt officials.
In order to prevent taxpayers suffering further harm, we must clear the decks. This report only represents one step in this direction. Ultimately, it is unlikely to be able to guarantee that European taxpayers' money will not be siphoned off to another EU state or even to regions outside the EU. I have voted accordingly.
This report on the fight against community fraud goes in the right direction, focusing on the need to demand greater clarity, and reiterating the absolute necessity to never lower our guard.
Italy is, unfortunately, among the countries most affected. The vast majority of these episodes takes place in Southern Italy and relate to the theft or misuse of funds intended for development in these areas. The purpose of these funds is to encourage the growth and development of deprived areas. However, if these episodes of fraud occur precisely where there is greater need for investment, then you can well understand how the resulting damage will be doubled.
Therefore, more and more attention is needed in this area, in the form of continuous monitoring and timely information, which would immediately bring potential abuse to our attention. This report highlights these issues, which is why I have decided to vote in favour.
On 5 April, the European Parliament adopted a resolution on the protection of the Communities' financial interests and the fight against fraud. It is the European Commission's and the Member States' duty to protect the EU's financial interests by fighting deceit, fraud and corruption. The document which has been adopted contains statistics on this problem, many of which are alarming. There is a lack of appropriate data, supervision systems do not always work properly and many governments do not seem willing to cooperate. Fraud and corruption act principally against the interests of the taxpayer, and I think every effort should be made to achieve their complete elimination. I support the opinions of the European Parliament and its requirement for the Member States to exercise real control over the spending of funds from the EU budget and also to provide full and reliable information in this area. Equally important is the introduction of open and transparent public procurement systems and improved supervision of simplified customs procedures throughout the Union. These measures will not only be helpful in detecting and combating cases of corruption now, but will also significantly reduce their occurrence in the future.
I voted in favour of the report on the protection of EU financial interests and the fight against fraud because it is a topic of interest for all Member States, which we must all confront in order to better coordinate our efforts against speculation or inappropriate management of national and/or EU resources. The text lists a series of statistics on fraud, irregularities and inconsistencies found in various Member Countries and EU institutions themselves. The data serve as a warning to those who protect the financial interests of the Union and who try to give detailed and reliable information in order to give an exhaustive picture of the international situation concerning irregularities and fraud with a view to protecting public interests.
This Commission report on the protection of the Communities' financial interests - Fight against fraud - Annual Report 2009, submitted in line with Article 325(2) of the Treaty on the Functioning of the European Union (TFEU), does not, in general, provide any information about the estimated level of irregularity and fraud in each Member State, but rather focuses on the level of communication. It is therefore impossible to have a clear idea of the true scale of irregularities and fraud in the Member States, or to identify and discipline those with the highest levels of irregularities and fraud. I agree with the rapporteur that the most appropriate approach is to base conclusions with regard to the situation on the protection of EU financial interests and the fight against fraud on the Annual Report by the Court of Auditors for the year 2009, which he finds to be the most reliable source of information, with the Commission's and the European Anti-Fraud Office's reports serving mainly as auxiliary information on reporting tendencies and as case studies. I voted for this report for these reasons.
in writing. - In favour. Article 325 of the Treaty on the Functioning of the European Union imposes on the European Commission and the Member States the obligation of protecting the EU's financial interest and fighting against fraud in areas in which the responsibility is shared between the European Union and the Member States. Pursuant to Article 325(5), the Commission, in cooperation with Member States, each year submits to the European Parliament and to the Council a report on the measures taken for the implementation of that article. The report from the Commission to the Council and the European Parliament on the Protection of the European Union's financial interests - Fight against fraud - Annual report 2009 (COM(2010)382) provides a summary of statistics on irregularities reported by the Member States in those areas where Member States implement the budget (agricultural policy, cohesion policy and pre-accession funds, i.e. around 80% of the budget) and for the collection of EU's traditional own resources. It also gives an estimate of irregularities in the field of expenditure managed directly by the Commission and an overview of the operational activities of the European Anti-Fraud Office.
I voted in favour of this report because too often, we lack reliable information on irregularities and fraud related to EU spending in Member States. Too often, there is no real check on the collection of customs duties and the recovery of money spent incorrectly. It is important now to take concrete steps to clearly distinguish between irregularities and fraud, as fraud is a criminal offence, while irregularities are the failure to comply with a rule and could easily be unintentional. We must have a breakdown of these for each Member State so that disciplinary action can be taken against individual countries.
The European Anti-Fraud Office conducts several hundred investigations annually into matters concerning evasion of payments to the EU and misuse of the EU's financial resources. Concealing the scale of the fraud will not do any good. Quite the opposite, when this happens, we are not aware of the dangers and, as a result, we do not guard against them.
I am worried by the current situation of the low recovery rate of money which has been wrongly spent. Money recovered from the beneficiaries in the years 2007-2009 represents only 10% of total recoveries. This is not acceptable. We must introduce an effective system for recovery and carefully monitor progress made in this area. Control of fraud must not be restricted only to European institutions, but should be ensured in individual Member States. It is they which should design and periodically evaluate systems of public procurement to enable the prevention of corruption.
Furthermore, the Member States should maintain transparency and responsibility in the area of public procurements. Efforts should also be made, both in the Union and in the Member States, to ensure that procedures are simple and that they curb excessive bureaucracy.
in writing. - I voted in favour of this report as the fight against fraud is not only in the EU's financial interest but is also crucial to protecting consumers.
This report, which has been approved by all the European political groups, highlights the estimated scale of irregularities and cases of fraud in each Member State relating to the spending of EU funds. According to the Commission, the increase in the number of reported cases was caused by the introduction of new communication technologies. I am voting for this report, and I believe that the Commission should do more to place responsibility on and discipline the Member States with regard to fraud and irregularities. The necessary information on each Member State must be made available so as to increase the effectiveness of control and monitoring systems, and to ensure that we have a true picture of the situation. At the same time, the Member States should introduce the Irregularity Management System in order to make improvements in fulfilling its reporting obligations to the European institutions.
Agriculture, cohesion policy and pre-accession funds are areas where rates of irregularity and fraud are particularly pronounced, and it is therefore necessary to take measures to increase monitoring, detection and correction. It is crucial that all the European entities, but particularly those of the Member States, work together in order to create a climate of transparency and rigour in the spending of European funds.
I voted in favour of the report on fraud linked to European expenditure in the Member States. This report criticises the increase in suspicions of fraud, both in number and volume, compared with the total number of irregularities found in certain Member States (Poland, Romania and Bulgaria), and calls on the Commission, the relevant Union agencies and Member States to take measures to ensure that European funds are not subject to corruption and to adopt dissuasive sanctions where corruption and fraud are found. This would seem to be a minimum requirement.
Through this report, Parliament also draws attention to France and Spain, 'expressing its concern' at the suspiciously low suspected fraud rates in these countries, and calls on the Commission to provide information on the fraud detection capability in these countries. The fight against corruption is fundamental. However, it must not obscure the complexity of procedures. Genuine simplification should allow greater access to funds both for the local communities and small organisations that need them. It would, without doubt, facilitate the management of funds and ensure better parliamentary control.
An effective solution must be found as quickly as possible for the problem of the high error rate in the allocation of EU funding. We must immediately put in place strict measures to prevent public funding from being obtained fraudulently. The EU and the Member States must work together to ensure that EU funding brings the maximum benefit to the citizens of Europe, because ultimately, this is in the interests of both sides.
The report states that the Integrated Administration and Control System is being undermined by inaccurate data, incomplete cross-checks and a lack of follow-up. These problems must be resolved. Clear provisions and complete transparency with regard to participation and allocation of funding, combined with strict rules governing controls, are the best means of ensuring that fraudulent practice is stopped before it can even start.
I voted in favour of the text presented by Mrs Ivan on the protection of EU financial interests and combating fraud in areas where responsibility is shared between the Union and Member States. I think, especially in light of recent events, that it is important to pay attention to this problem and ensure a continued commitment to enable homogeneous and uniform opposition to fraud throughout the EU.
in writing. - We in UKIP are opposed in principle to European political parties. The only authentic way of representing the opinion and views of the electors of the Member States is a national political party. Nonetheless, it would be wrong if only the parties of the European superstate were eligible to benefit from taxpayers' money, if that is what is on offer. That is why UKIP reserves the right to participate in a European political party. It would be wholly wrong if many millions of Britons and other peoples in the continent's nation states who oppose the European project should have their voice stifled by the political establishment.
I am voting for this report as it is a big step in the creation of a common legal basis for regulating their funding. This report is a step in the right direction, as it does not recognise a European statute for the parties' human resources, and it differentiates between the conditions for establishing a party and its funding. The inclusion of references to political foundations is also positive.
I voted in favour of this resolution on the application of the regulations governing political parties at European level and the rules regarding their funding. This is an important document contributing to European political party development in order to activate public interest in EU affairs. So that EU citizens support and trust these parties, it is necessary to strengthen a single and transparent framework for the funding of political parties at European level. By adopting this resolution, the European Parliament is openly supporting transparent funding, which is a fundamental element of democratic values and good governance. It is very important for European political parties that promote democracy in the Union to be awarded a common and uniform legal status. The adoption of a European statute based on EU law, which would help harmonise fiscal aspects of the EU's political parties, seems more important than ever for the parties in order to achieve their respective goals. I agree with the rapporteur's opinion that this document will help make the EU's political party system work more effectively.
The European Union comprises a tableau of different nations, cultures, opinions and beliefs which, in the current social and political climate, must be represented uniformly and supported equally in legislative forums, whether national or European. The concept of representativity forms the basis for building Europe and it will have to be maintained and supported because this is the only way in which the project of a united Europe can have any meaning.
I think that relaxing the funding regime for political parties at European level may help strengthen and promote in the future the principle of representative democracy and, consequently, the interests of all European citizens, who contribute to the Union budget. In the process of moving from the concept of a European 'polis' to the sense of a European political identity, we must strive towards simplifying direct contact between European citizens and political parties. Mrs Giannakou emphasises in her report that this cannot be achieved without reviewing the status and funding of European parties. The focus must be placed, as is well set out in the report, on cutting the red tape to do with the procedures for granting funding, combined, however, with the introduction of harsh penalties in the event of irregularities or non-compliance with existing regulations. This is why I voted in favour of this report.
I supported the report presented by Mrs Giannakou, which proposes, in particular, that political parties and European foundations have a legal personality of their own, with the establishment of a common legal and fiscal status based in EU law. It calls on the European Commission to make specific proposals in this regard. In addition, it confirms that a political party at EU level may receive funding only if it is represented in the European Parliament by at least one of its members.
I voted in favour of this important report. The Treaty of Lisbon envisages an important role for political parties in establishing a common European civic space, and therefore it is very important for them to have a uniform legal status and to ensure that funding is as transparent as possible and accountable to society. At present, many political parties operating in Europe are relatively closed, and there is little change in their leadership, which consequently weakens the role these political organisations play in ensuring the involvement of citizens in the adoption of political decisions. By reforming the regulation of party activities, the European Union could use this opportunity to promote the revitalisation of European political parties. I believe that when establishing new unified rules on party activities and funding, we should include democracy criteria regarding the formation of parties' internal structures and specific democratic safeguards. Should political organisations fail to implement these, they would be deprived of some of their opportunities, such as being awarded public funding.
I agree with the rapporteur that European political parties are basic instruments of parliamentary democracy, even if, at this stage, they are only umbrella organisations of the affiliated national parties. I also support the idea that only those parties represented by at least one MEP are eligible for funding. I believe that the idea of asking the Commission to propose a draft statute for European political parties, in accordance with the TFEU, is correct. I advocate, along with the rapporteur, that we need changes to the financial regulations governing the funding of European parties and political foundations, and that funding must be allocated in full at the start of the year.
It is a sentiment shared by all European citizens and, at this level, whether you are pro-Europe or against the integration of Europe changes nothing. There is an urgent need to re-appropriate European issues. Political parties at European level have considerable scope for action. They must devise fresh perspectives and give fresh impetus to the instruments of a democratic Europe. We must therefore relax the conditions under which political parties at European level exist in order to release energies. We need to give a clear status to these new spaces for debate and, finally, a genuine perspective to the activity of political parties at European level in the forthcoming elections.
I rejected this report for a number of reasons. Many of the proposals on the direct funding and status of European political parties conflict with the national parties. MEPs are elected by the various countries via national parties. After their election, thanks to their national parties, they can form European groups, but while pursuing their party interests domestically. This report does not support this idea.
The development of European political parties is vital for generating public interest in EU affairs. Dealing with the issue of regulating European parties is a deeper concern, linked to how to create a transnational civic space composed of free and equal citizens, and what a 'collective founding', in the form of a 'civic contract' among diverse peoples, might entail for the future of integration. Devising a reform package for European political parties as a means of mobilising the democratic energies of individual and organised citizens is not an easy task, not least due to the EU's systemic complexity.
Strengthening European political parties is a means of enhancing participatory governance in the EU and, ultimately, of strengthening democracy. The EU's future rests on European political parties, complicated as it sounds. Creating a safe and transparent environment for the operation and funding of European political parties marks a first step. We need a European space where political parties actively put citizens at the heart of the European Union's concerns and help them in their everyday life, at a time when it is noticeable that European citizens are detached from the Union.
European political parties, which play an important role in shaping democracy in the EU, should be given a common and uniform legal statute. European political parties should be bodies with legal personality, in order to be capable of overcoming the difference between European political parties and European authorities, from the perspective of taxation procedures. As far as the establishment of European parties is concerned, it is right and proper that the statute of European parties regards European, national and regional elected representatives as being equal, as long as the regional representatives are elected members of regional parliaments. In addition to this, every European political party should have at least one representative who is a Member of the European Parliament. In the end, that is also a condition for a European political party to qualify for funding from the European Parliament.
in writing. - UKIP is, in principle, against European political parties. They are a waste of hard-pressed taxpayers' money. There is no need for them, and the authentic way of representing the opinion of the peoples of the Member States remains the national political party. Nonetheless, it must be clearly understood that UKIP reserves the right to participate in a European political party so that it, too, might benefit from those taxpayers' money, the better to represent the many millions of Britons and other people across the continent who oppose the European Union and all its works and whose voice is stifled by the ruling political class.
in writing. - I strongly support this report as another step in the building of real European political parties which can act on a pan-European basis. The only way to overcome the democratic deficit whereby the citizens of Europe do not feel part of the European project is to build real European politics. Crucial to this are pan-European political parties.
I abstained, despite the fact that the report proposes a solution to the problem caused by the fact that European political parties operate as NGOs based in Belgium. European parties, with their own ideological and political attributes, must acquire a clear legal personality. Under certain conditions, they may help to galvanise the citizens into action and seek decisions for the benefit of the people, not the financial strong. However, I have reservations about certain points in the report, in so far as they might be used as restrictions on the free and independent organisation and action of European parties. Their internal operation and organisation and their political action must depend on their own political choices, without external restrictions. The rules governing the political and legal recognition of parties and their necessary funding must facilitate their action, so that they can freely create alternative policies, which is the very essence of democracy. They must also ensure that they act, without any influence from restrictive political frameworks and strong economic interests, as spokesmen for the people of Europe.
The EU operates as a representative democracy, in line with the Treaty of Lisbon. At European level, political parties have a vital role in creating European political awareness and expressing the will of the EU public. However, European political parties are only umbrella organisations for national parties, and will not ultimately be in direct contact with voters in the Member States. Strengthening European political parties also involves their adoption of a political, legal and fiscal statute, including autonomous legal personality founded directly on EU law. Better regulation of European political parties, and their associated political foundations, will also bring benefits in terms of transparency. Transparent funding is a key element of supporting democratic values and promoting good governance, with the expectation that this can also help to reinforce public confidence in political parties.
Political parties at European level are a nonsense. A 'political space at EU level', which many defend, does not exist. Ideas can be expressed and real and political debates can be had only within an entity in which citizens share the same values, the same language and the same culture, namely the nation.
This report argues that political parties at European level must be the place for 'expressing the will of the citizens of the Union'. This is an unrealistic objective. The record of abstention beaten at every single European election should serve to remind us that the supranational level is not that of a fair and effective democracy. The huge European subsidies granted to these parties is a scandal. The growing sense of estrangement and lack of interest on the part of the citizens are palpable, but the European Parliament and, more generally, the European institutions, are determined to create a European political space from scratch.
I voted in favour of this report as it advocates safe and transparent standards for the functioning and funding of European political parties within the EU. The future European statute of political parties will be an important step towards greater public participation, a more representative democracy, and a Europe that is closer to its people.
With regard to the report on regulations governing political parties at European level and the rules regarding their funding, we chose to vote against the paragraph in the text that proposes that the European political parties should be allowed to participate in referendum campaigns in the Member States if the referendums have EU relevance. The European political parties, which are, to a large extent, financed by EU funds, are currently only permitted to campaign in European Parliament elections. We believe that the current rules are reasonable. National elections or referendums should be decided without the involvement of parties that are financed via the EU's budget or other external funding.
Our democracy is based on representativeness, which is put into practice through political parties. These are, for that very reason, democratic instruments representing the legitimate interests of the public, both closely, such as through local government, and at a more distant level, through their representation in the European institutions. It is no coincidence that the Members of the European Parliament are organised into political parties, and thus seek to represent the interests of the public in line with an agenda of priorities defined by their political orientation. As the rapporteur says, 'creating a safe and transparent environment for the function and the funding of European political parties is an act deeply democratic', so I believe that the initiative to establish a clear regulatory framework on their recognition and funding is a positive step.
Political parties and their associated political foundations are vital instruments in a parliamentary democracy. They contribute towards giving shape to the political will of the people. They are also crucial in training and selecting their candidates. The Treaty of Lisbon provides for this role to be carried out by the political parties and their respective foundations, with a view to creating a European polis, a political space at EU level, and a European democracy, of which the European Citizens' Initiative is a key constitutive element. European political parties and political foundations have become indispensable actors in the political life of the EU, particularly as they shape and make known the positions of the different 'political families'. I agree with the criteria for accessing funding, in particular, the percentage of revenue and the representativeness of the respective political party.
There are a number of considerations set out in the report that have caused us to disagree with it. The participation of political parties at European level in referendum campaigns in the Member States is one such consideration, even if the subject of the referendum is directly linked to issues concerning the EU.
We also disagree with the proposal made that European political parties should begin a process of examining the conditions for the direct recruitment of individual citizens as members. These considerations add up to a position of principle that is unfavourable to the creation of political parties with European scope. This process is inseparable from the neoliberal, federalist and militaristic nature and objectives of the current integration process, in which, moreover, it has an instrumental role.
We voted against this report because of our opposition to the creation of Europe-wide political parties, and of our position on the capitalist integration of the EU. The same goes for the proposals being made on the respective political foundations.
However, in the specific case of this report, there are also other reasons for our vote against. For example, we believe that it is wrong for political parties at European level to participate in referendum campaigns in the Member States, even if the subject of the referendum is directly linked to issues concerning the EU.
We also disagree with the proposal made that European political parties should begin a process of examining the conditions for the direct recruitment of individual citizens as members.
To give political parties at European level a legal status and a legal personality based solely on EU law is to transform them into a supranational entity on top of the domestic laws governing the political parties of which they are composed. It is to create, artificially and dogmatically, a twenty-eighth political space that is only virtual. I am also against tightening the rules governing the creation of these parties, with a corresponding easing of the financial conditions to which they are subject, and against any link between the recognition of the 'European' status of a party and its access to public funding. They are trying, by any means at their disposal, to reduce the club so that the privileged few who are members can more easily enjoy its financial and political advantages. Finally, the right of political parties at European level to participate in referendum campaigns on European affairs is, in my view, ambiguous.
Some of my fellow MEPs approved, thinking of possible referenda on the entry of Turkey into the EU, which will, in any case, not be staged. I, personally, imagined unacceptable interference in referenda on accession or on the adoption of the euro by a country, referenda associated with the right of each nation, and each nation alone, to self-determination. I voted against this report.
This report had my full backing as it goes some way to encouraging the emergence of a European democracy based on parties with a properly clarified legal status and legal personality. This has the undoubted advantage of reinforcing their legitimacy in the eyes of citizens who still feel that the EU is too far removed. It is also about promoting transparency of operation, which I regard as essential for an assumed democracy. Finally, their funding will be more transparent, which can only increase their legitimacy, and I welcome this.
I agreed with this report because creating a safe and transparent environment for the functioning and funding of European political parties is a deeply democratic act. We need a space, a European space, in which political parties would unite the EU's citizens and help them in their everyday lives. The fact that specific rules will be adopted, enabling this objective to be achieved, has two consequences. On the one hand, up-to-date and public information will be provided quickly on the formation of European political parties and their situation in Europe. Citizens will be aware that when participating in the work of a European political party, they must follow European Union law and that political parties have rights and obligations. On the other hand, the European statute of European political parties paves the way for the creation of a transnational party system. It is a crucial first step towards more participation, more democracy and finally, more Europe.
It is important to develop the European political parties. An age-old concern of the European Parliament has been the fact that the public has shown little interest in EU affairs. This has been evident in the poor turnout in parliamentary elections. In the last European elections, a mere 40.3% of Finns who were entitled to vote actually went and voted.
There has been a substantial increase in the funding for European political parties and foundations in recent years. This current year, the parties will be receiving financial support worth a total of EUR 17.4 million, and the foundations will get EUR 11.4 million. Now we need to take special care that this money, which comes from European taxpayers, is spent openly and as sensibly as possible. Neither in the future should there any longer be any increase in financial support.
'Political parties at a European level contribute to forming European political awareness and to expressing the will of citizens of the Union'. With these words, Article 10(4) of the Treaty on European Union sets out the role that European political parties must have. Although this role is given to them by the Treaty of Lisbon, they cannot always fulfil it in the optimum manner. I believe that the European political parties can and should contribute more effectively to the political and social life of Europe in order to increase public interest in the internal affairs of the Union. In light of these considerations, it is vital that European political parties be given recognised legal status, and single, uniform tax policies which allow true convergence of organisation. Indeed, I believe that the statute on political parties at a European level could pave the way not only towards the involvement of the population, but also to the creation of a truly transnational party system which would be vital to guaranteeing greater democracy in Europe.
For 7 years now, the major European political groupings have established themselves as European parties, joined together within the groups represented in this House. However, the visibility and activity of these trans-European parties is seriously constrained by the pervasiveness of national allegiances. Without calling into question the latter, which are essential for the democratic aspirations of the Union, we must endeavour to foster the emergence of a European supranational debate as the only means that will enable Europe to move forward. The report by Mrs Giannakou specifically aims to promote the establishment of political parties at European level, and it therefore had my backing. It calls on the Commission to implement legislation creating a status for such bodies, facilitating their funding and enabling them to integrate better into the daily political life of citizens. This regulation would create a privileged space to ensure that trans-European interests see the light of day, while offering prudential rules guaranteeing an open and transparent debate.
in writing. - I voted for this report, which I see as a major step towards creating a legal statute governing political parties at the European level.
As the political parties are represented at European level, the institutions expect them to inform public opinion on European issues. I voted in favour of the report establishing a common legal and fiscal status for the European political parties. This has been made possible by the Treaty of Lisbon, which grants the EU a legal personality. This status is necessary for convergence in relation to the budget and the organisation of the political parties at European level and their foundations.
Foundations affiliated to political parties contribute to debates on political issues of general interest. The financial rules are clarified in order to have reliable and transparent information on their funding and functioning. One important rule is the condition on funding that requires the party to be represented by at least one Member in the European Parliament.
I voted in favour of this report as I believe that, if it can be said that there is no democracy in our countries without political parties, it should also be said that there will not be true European democracy without European political parties. As I would argue that the funding of national parties by businesses and their lobbies should be completely banned, with public funding guaranteed by the state, I also believe that European parties should be funded from the EU budget and barred from receiving 'donations' from legal persons.
Advocating secure and transparent standards for the functioning and funding of European political parties in the EU is of the utmost importance. The future European statute of political parties will have a big role in making this a reality, as it will generate greater public participation, a more representative democracy and a Europe that is closer to its people.
in writing. - I am convinced that creating a safe and transparent environment for the function and the funding of European political parties is a deeply democratic act. We need a space, a European space, of acting political parties that bring citizens into the core of the Union and help them in their everyday life. The adoption of specific rules makes this target possible and it is twofold: on the one hand, it provides current, quick and public information on the formation of the European political parties and their common European status. Citizens are aware that participating in a European political party signifies that they are participating in a body covered by the law of the European Union and that political parties have rights and obligations. On the other hand, the European statute of European political parties paves the way for the creation of a transnational party system. I voted 'for'.
At Wednesday's sitting, the European Parliament adopted the Giannakou report on the status and rules regarding the funding of political parties at European level. In my opinion, European political party development is a crucial tool, thanks to which we can raise the interest of public opinion in European Union affairs, which, in my opinion, will result in greater turnouts at European Parliament elections. In addition, political parties are a platform for dialogue with the citizens, which takes place through numerous seminars and political discussions. By introducing the possibility of funding European political parties, the Maastricht Treaty and the Treaty of Nice enabled them to operate independently of parliamentary groups. However, despite this undeniable step towards improving the status of European parties, their main sources of funding are still individual membership subscriptions and, to a small extent, donations. I would like to express the hope that the document which has been adopted will lead to a significant improvement in the position of political parties at European level.
I voted in favour of this important resolution, because political parties at European level are an important factor for integration within the Union, which aims to create a European polis, a political space at EU level, and a European democracy. European political parties have to cooperate closely with their members in national and regional parties, and therefore they should enjoy favourable working conditions and should be allocated funding. It is necessary to ensure maximum transparency and financial controls for European political parties financed by the general budget of the European Union. Above all, the Financial Regulation must be supplemented with provisions purely intended to regulate the funding of European parties and foundations. Furthermore, it would be advisable to make an exception, whereby the funding would be made available to these parties at the beginning of the financial year at 100%, not 80%, and the independent resources that the parties are required to demonstrate would be reduced to 10%. To ensure that funding allocated is used transparently and as intended, the regulation must provide for penalties for violating funding procedures. Given the fact that European political parties play a political role at EU level, I agree with the proposal to give them the right to participate in referendum campaigns, which are directly related to EU issues, and to allow them to use the money they are allocated to finance these campaigns. Only strong and effectively functioning European political parties can help to connect EU institutions with citizens more strongly, and therefore the Commission should propose a draft statute for European political parties as a matter of urgency.
European Parliament elections should become more democratic. EU citizens should be given the opportunity to vote not only for national, but for European lists. European political parties and political foundations are gaining increasing importance in the political life of the European Union. However, it is still difficult for them to acquire more popularity and support because they are merely umbrella organisations for national parties and not directly in touch with the electorate in the Member States. We must improve the conditions in which European political parties operate, because this would equate to an improvement in the EU's representative government and the strengthening of democracy. I voted in favour of this report because I believe that it is an important step - probably the first one - towards strengthening political parties at European level. I agree with the rapporteur that we need to establish a legal framework for the activities of European political parties as a matter of urgency. The funding of European political parties' work must be transparent. To ensure this, it should be made possible to carry out checks on funding.
The democratic system on which the EU is based focuses on the citizen as a reference point around which all decisions are made. The citizen is represented by the political parties which, in order to act as guarantors of the will of their constituents, must adopt common rules of transparency and uniformity. That is why I voted in favour of implementing the regulations on the statute and the financing of political parties at a European level. An EU regulation of this scale offers the opportunity to obtain extensive information on European political parties, guarantees against internal corruption and stimulates citizens' interest, facilitating their participation in EU politics.
This report is based on the assumption that the development of European political parties is critical to the mobilisation of the public interest in EU matters. Underlying the debate on the European parties' statute is a deep concern about co-constituting a transnational civic space composed of free and equal citizens, and what collective funding, in the form of a 'civic contract' among diverse peoples, might entail for the future of integration. Designing a reform package for European political parties as a means of mobilising the democratic energies of individual and organised citizens is a difficult but noble task, particularly due to the EU's systemic complexity. However, this disadvantage can be converted into an advantage if the 'constructive mission' of the European political parties is clarified, along with the way in which clear and serious dialogue on their political development can contribute to the emergence of a more pluralistic democracy. I voted in favour of this report as I believe that creating a safe and transparent environment for the functioning and funding of European political parties promotes the quality of European democracy.
I voted in favour of this report as I believe that, if it can be said that there is no democracy in our countries without political parties, it should also be said that there will not be true European democracy without European political parties. As I would argue that the funding of national parties by businesses and their lobbies should be completely banned, with public funding guaranteed by the state, I also believe that European parties should be funded from the EU budget and barred from receiving 'donations' from legal persons.
The deepening of representative democracy and the creation of a political space at EU level undoubtedly strengthen the role of the European political parties and their respective foundations. The adoption of a common and uniform legal status for all European political parties and the foundations that are associated with them, founded directly on EU law, represents a very important first step in this direction. I therefore welcome the adoption of this report, as it stresses the importance of the European political parties as indispensable actors in the political life of the EU, putting forward concrete proposals with a view to creating a safe and transparent regulatory environment for the functioning and funding of European political parties.
The European political parties contribute to creating European political awareness and expressing the will of citizens. At a time when we are striving to increase the participation of citizens in the EU's activities and to strengthen its democratic character, we ought to take steps to improve the regulatory environment of the European political parties. I am supporting the report by my fellow Member Mrs Giannakou. The European political parties must be permitted - and even encouraged - to participate in European referendum campaigns. I also think that it is essential for them to offer the option of participating individually and directly to citizens who wish to do so. Furthermore, the financial rules applying to the political parties must be modified. We must encourage self-financing by increasing the current donation limit per year and per person. Other rules must also be relaxed - I am thinking, in particular, of authorisation for the carrying-over of funds to the following financial year. While making such modifications, however, we must also retain all the current transparency requirements and bring in sanctions - primarily financial ones - something which is currently lacking in the Financial Regulation.
in writing. - In favour. European political party development is critical for the activation of public interest in EU affairs. By transcending the centrality of the oft-raised questions 'who governs and how', it calls attention to the question 'who is governed'. Underlying discourses on European party regulation is a deeper concern of how to co-constitute a transnational civic space composed of free and equal citizens, and what a collective founding, in the form of a 'civic contract' among diverse peoples, might entail for the future of integration. Designing a reform package for European political parties as a means of mobilising the democratic energies of individual and organised citizens is not an easy task, not least due to the EU's systemic complexity. But this may be turned into an advantage, should one clarify the 'constitutive mission' of European political parties and how an informed and principled dialogue on their political development can facilitate the emergence of a plural demos, whose members can direct their democratic claims to, and via, the central institutions. Strengthening European political parties is a means of enhancing participatory governance in the EU and, finally, strengthening democracy.
It is not an easy task to work out a package of reforms for Europe-wide political parties that will allow them to mobilise the democratic impulses of individuals and citizen organisations. However, the creation of a secure and transparent framework for the operations and financing of Europe-wide political parties constitutes a profoundly democratic act. We must foster the creation of a European space for political parties' activities which puts citizens at the heart of the European Union and helps them in their daily lives.
The approval of specific rules can achieve this goal and has a double advantage. On the one hand, it provides updated, rapid and public information on the formation of political parties at European level and their common European status. In this way, citizens know that participation in a political party at European level is covered by EU law and that political parties not only have rights but also duties. On the other hand, the European statute of political parties at the European level opens the way for the creation of a transnational party system.
The approval of this resolution is a first, indispensable step towards the greater participation of citizens in Europe.
Obviously, I share the view that political parties and political foundations related thereto are essential tools of a parliamentary democracy. Indeed, they ensure that members of parliament are accountable, they help shape the political will of the citizens, they draw up political programmes, they select and train candidates, they maintain a dialogue with citizens and enable citizens to express their opinions. On top of that, the Treaty of Lisbon expressly provides for this role to be played by political parties and their affiliate foundations. They are an important part of the political space at EU level and of the European democracy, of which the European Citizens' Initiative is an essential part.
However, I voted against this report in the final vote, in order to show my total disagreement with the rejection of Amendment 10. In terms of the funding and donations scheme, this amendment stripped legal entities and businesses of the right to make annual donations of up to EUR 25 000. The fact that the European Parliament is allowing this unfortunate practice to continue will open the door to companies and lobbying organisations exerting a strong influence over political parties and European foundations by granting them financial support. I do not want that, hence my protest vote.
I am voting for this report as it promotes better conditions for governing the Single Market and involving partners in it. However, it is important to put people at the heart of these policies and to give Parliament greater political importance in matters related to the Single Market.
I supported the report by our colleague, Mrs Kalniete, as well as the two reports by Mr Busoi and Mr Correia de Campos. These three reports were drawn up following the proposal for a Single Market Act published by the European Commission. The objective of Michel Barnier, Commissioner for the Internal Market, is to relaunch the Single Market but, above all, to bring it closer to the citizen. This is an objective which I fully support. The Single Market Act must be seen as an opportunity to demonstrate to citizens that European integration, and the Single Market in particular, is being carried out in their interest, not against them. Guaranteeing access to a basic banking service - or, more generally, safeguarding the quality and accessibility of services that are essential for our fellow citizens - is a step in this direction.
One of the main challenges in relaunching the Single Market is ensuring effective political leadership, commitment and coordination, and therefore, comprehensive guidance from the highest political level is crucial for the relaunch of the Single Market. The European Commission must play a greater coordinating role, and the President of the Commission should be given the mandate to coordinate and supervise the relaunch of the Single Market, in close cooperation with the President of the European Council and the competent authorities in the Member States. I agreed with this report because I believe that it is necessary to improve political coordination at all levels in order to properly implement Single Market priorities aimed at boosting economic growth, competitiveness, the social market economy and sustainability in the Union.
I supported the rapporteur's proposals and the approach adopted in the Commission communication 'Towards a Single Market Act', as well as the idea that an annual Single Market Forum is required. Local and regional authorities should have greater involvement in creating the Single Market, while dialogue with social partners and civil society will help restore confidence in the Single Market.
I, too, believe that the use of regulations instead of directives would create a clearer regulatory environment and reduce implementation costs. I also believe that it is useful to carry out an assessment of the state of the Single Market at every spring session of the European Council. We also need a legislative proposal from the Commission on resolving disputes using alternative mechanisms by the end of this year.
I voted in favour of this report because, in my opinion, in order to successfully revitalise the EU Single Market, it is especially important to provide for and strategically plan not just specific measures to achieve the objective, but also effective ways of using those measures. One of the most important measures which has been stressed over and over by many representatives of the people and interest groups, as well as Professor Monti himself, is ensuring political leadership in this project which is particularly important for the whole of the EU. This would allow the importance of the completion of the internal market to be stressed throughout the European Union. Another measure that is equally important, in my opinion, is the strengthening of dialogue with social partners and civil society. When drawing up Single Market legislation, which could have an impact on the labour market, social partners should always be actively involved in preparatory work. It is also particularly important to involve and strengthen partnership with local and regional authorities in the process of establishing the Single Market because in practice, it is precisely at this level that most legislation must be applied.
Finally, I completely agree that simply adopting measures is not enough if we want to bring Europe closer to its citizens. It is very important to constantly inform European citizens about the achievements of the internal market and the benefits it provides so that they know what rights and opportunities they are offered by the European Union and one of its cornerstones - the common internal market.
I voted in favour of this report. Governance and partnership are two key issues in reviving the Single Market. Parliament's role in drafting legislation on the Single Market, in particular, can be further strengthened. The Treaty of Lisbon has already made a great contribution in this direction, but it is not enough. I think, in particular, of those files on which Parliament has expressed a position which is strong and clear but divergent from that of the Council and governments of the Member States. Take, for example, the age-old question of the indication of origin of products, the 'Made In' label, particularly in the textile sector regulations which I have been following personally. Although Parliament has the power to block the adoption of an act if it does not agree with the Council, sometimes this is not enough. We need a change in mentality and attitude from everyone involved.
The strengthening of European economic governance, coordination for the implementation of the Europe 2020 strategy and the relaunch of the Single Market are key to revitalising the European economy. The Single Market should be competitive, making a positive contribution to the daily lives of workers, students, pensioners and the public in general, along with businesses, especially small and medium-sized enterprises (SMEs). One of the main challenges to relaunching the Single Market is ensuring political leadership, commitment and coordination. I believe that there can only be good governance of the Single Market if there is good quality and up-to-date information on how it functions. This requires the use of suitable instruments for monitoring and evaluating Single Market policies in order to link the different stages of the policy cycle, from conception to implementation. It is also important for the Member States to become engaged in the assessment and monitoring of Single Market rules.
The Commission's report on the Single Market Act follows on from Mr Monti's report on 'A new strategy for the Single Market'. That is the context of this report. The objectives are clear: strengthening free competition, and speeding up the process of liberalisation and privatisation of various sectors of economic activity and social life. The report's rhetoric seeks to obscure its real intentions, and the claim that it is seeking to strengthen 'a highly competitive social market economy, aiming at full employment and social progress and a high level of protection and improvement of the quality of the environment' is symptomatic. It is full of contradictions and demagoguery, also mentioning that 'companies, especially [small and medium-sized enterprises] (SMEs), and Europeans' will be 'at the heart of the Single Market'.
Indeed, they are sure to be at the heart of the negative consequences, which have become so evident during the recent decades of the Single Market. The conclusions of the Council of 25 March, and the 'Euro Plus Pact', adopted there, are illustrative of the war being openly waged against workers, young people and pensioners, and, in the end, against the general public.
This report is part of the package relating to the Commission communication on the Single Market Act, the proposal of which follows on from Mr Monti's report on 'A new strategy for the Single Market'.
It is thus aimed at strengthening free competition and speeding up the process of liberalisation and privatisation, although the whole document is phrased in a way that seeks to obscure its real intentions, stating, for example, that the intention is to strengthen 'a highly competitive social market economy, aiming at full employment and social progress, and a high level of protection and improvement of the quality of the environment', and adding that it therefore aims to place companies, especially small and medium-sized enterprises (SMEs), and Europeans at the heart of the Single Market.
In fact, however, you only have to read the conclusions of the Council on 25 March, and particularly the 'Euro Plus Pact', to see clearly what is intended: war against the world of work, collective bargaining, trade unions, retirees and their right to pensions. The key objectives are to speed up the process of concentration and accumulation of capital to the benefit of monopolist groups, ending any attempt to protect SMEs, workers and public services. Hence, our vote against.
The report presented to us by our fellow Member from the Group of the European People's Party (Christian Democrats) (PPE) has some findings which are certainly shared by our group, such as the need for greater involvement of the regions and for more transparency. However, this is not enough to gain my vote in favour since I do not agree with the majority of points it makes. For example, I do not agree with the conviction that the Commission should play an even more important role, nor with the overly frequent references to the issue of infringement proceedings, nor with the mandate given to the President of the Commission to coordinate the revitalisation of the Single Market.
Of all the reports on the Single Market that have been adopted today, and against which I voted, only the Kalniete report stands out somewhat from the pack. It has the courage to talk of something other than further integration and consolidation of the Single Market, which has gone on for 25 years without Europeans seeing tangible benefits from it.
It talks, for example, of listening to citizens and proposes that, each year, we identify the principal sources of discontent and frustrations among citizens and take them into account. That would be a novelty! 'No to the liberalisation of public services' is what those citizens would say who are exasperated by delays in postal services, soaring energy prices, the deterioration of rail services, and so forth. And it would be stopped! People are sick of unfair competition; they have had enough relocations and imports that are killing off our jobs.
We would protect our markets and our industries by sending the WTO packing! Abandon the 'Euro Plus Pact', for which our wages and our purchasing power are less important than the survival of a currency which has only brought us trouble! And it would be done! Yet, considering how long demonstrators have been marching outside your windows saying such things, who have you been listening to, apart from the lobbyists and the wheeler-dealers?
This report is of great importance, because it concerns the question of how the internal market, which is one of the EU's main priorities, can bring increased benefits for European citizens and businesses by ensuring that those involved work more efficiently together.
In addition to dialogue and partnership between the stakeholders, such as the national parliaments, the local and regional authorities and the social partners, and increased coordination, there is a need for the existing regulations to be simplified and implemented more efficiently by the Member States.
In the context of this report, I welcome the recognition of the important role played by EURES (the European Job Mobility Portal), in particular, with regard to making the free movement of employees easier, because this contact point is of major significance, especially in border regions. The measures for small and medium-sized enterprises, which are to be provided with clear information about the internal market, are also extremely important.
in writing. - The Kalniete report rightly emphasises the importance of authorities below the Member State government level in implementing rules relating to the Single Market. I fully support this sentiment and consider that, when Scotland wins back her independence, it will be appropriate for those levels of government below the Scottish national government to be fully involved in implementing Single Market rules.
I voted for this report because it proposes adopting a directive that would involve national governments and regional authorities more in the drawing up of a new directive, through consultation with employers, unions and other associations. It calls on the Commission to indicate the implementation timetable for the Single Market Act and to publish regular updates of tangible progress in order to make the EU public more aware of the Act's implementation and highlight its benefits. It is proposed that partnership with local and regional authorities needs to be broadened from cohesion policy to Single Market policies. Single market rules are very often implemented and enforced by Member States' authorities at regional or local levels. The experience with the implementation of the Services Directive has clearly shown that involvement of regional and local authorities can be extremely important for ensuring that Single Market legislation is properly implemented and applied. The dialogue and partnership element of Single Market governance should be strengthened through stronger involvement by national parliaments. The entry into force of the Treaty of Lisbon offers a window of opportunity for the national parliaments to engage with Single Market rules throughout the legislative cycle and participate in joint activities with the European Parliament. This could speed up the adoption of subsequent transposition measures at Member State level. A constant exchange of information with national parliaments on the progress of transpositions could also facilitate the transposition process.
All measures aimed at the development and integration of Member States are worthy of attention. There is no doubt that the current system of economic cooperation - the European Union Single Market - makes life easier for all citizens, among other things, by lifting trade barriers and enabling the free flow of people. However, new proposals need to be introduced successively to prevent stagnation occurring within the system. Let us consider whether political leadership would not be a good idea for revitalising the Single Market.
The President of the Council of the European Union, working together with the President of the European Commission, would be authorised to coordinate and supervise this process of revitalisation while maintaining, however, the involvement of the Member States. Partnership as a factor in managing the Single Market should be based on dialogue with the parliaments of Member States, and also on cooperation with local and regional authorities. Working together would help in implementing directives properly and would produce the expected results.
I support the final form of the report on governance and partnership in the Single Market, and especially its key priorities. In my opinion, regular assessment of the situation on the internal market will improve the way it functions. A better functioning internal market is also promised from the more broadly conceived, more interactive and more transparent public consultations of the draft legislation. If we can persuade Member States to publish comparison tables for legislation relating to the Single Market, there is a chance that we will be able to reduce the deficit in the implementation of directives relating to the Single Market to 0.5% in the case of legislation not yet adopted, and to 0.5% in the case of legislation incorrectly implemented.
However, the fundamental precondition for success is for the Commission to take a more active approach towards enforcing the transposition of EU law than is currently the case, for example, with the directive on services on the internal market. This directive is one of the cornerstones of a functioning internal market. Unfortunately, however, many states have implemented it late and often incorrectly, in a bid to apply the principles of economic nationalism, and the Commission turns a blind eye to this. I have voted for the adoption of this report.
The report I have supported embodies many of the principles which I personally consider foundational for the European Union. I refer, in general terms, to the type of dialogue that must be established as soon as possible between citizens and institutions at different levels. This dialogue takes on specific and diverse connotations in relation to the life of all of us Europeans, but it becomes much more relevant when one considers the creation of a Single Market aimed at revitalising the entire European economy and improving communications between legislative bodies and the direct beneficiaries. I think the priorities in our pursuit of shared growth should be to proceed in this direction, while looking at new methods of governance and monitoring various kinds of procedures while, at the same time, streamlining our citizens' access to public administration.
Last October, the Commissioner for the Internal Market and Services, Michel Barnier, presented his 'Single Market Act', a collection of 50 proposals for boosting growth in the European Union. The European Parliament was then invited to give its view on the various parts of this paper. Part 3 of the Act calls on the Member States and the institutions to implement the measures necessary to bring the citizens and the Single Market closer together. In particular, this rapprochement will be achieved by launching a mutual evaluation system for the 2006 Services Directive and by increasing consultation and dialogue with civil society, both when preparing and implementing texts and in resolving problems. I voted for Parliament's resolution because it welcomes the commitments made by the Commission and highlights the importance of improving the clarity of European texts or of using its power to impose sanctions in order to oblige the Member States to respect their commitments.
in writing. - I voted for this report which states that one of the key challenges in relaunching the Single Market is ensuring political leadership, commitment and coordination. The 50 proposals for relaunching the Single Market encompass numerous portfolios, crucially involving the competences of several commissioners in the Commission, and touch upon the jurisdiction of various committees in the European Parliament. In the Council, the Single Market Act is furthermore split into different Council configurations whose role and effectiveness vary a great deal. National institutions also differ a lot in the ways that they are configured and in their organisational cultures.
in writing. - (RO) Member States must adopt a firm joint stance in order to improve the functioning of the European Single Market and prevent the return of economic protectionism, which would result in fragmentation of the internal market and affect competitiveness. The aim of the European Single Market Act is to develop administrative cooperation between Member States, also by means of expanding the role of regional authorities with a view to establishing coordination at their level. Unfortunately, it is relatively difficult to register such programmes at regional level as a result of the economic disparities between EU regions. In order to revitalise the less developed regions, we need to focus on human capital. The region's prosperity is determined firstly by the productivity of its inhabitants and their skills, in addition to the level of capital investment and their innovative capacity. However, there are major differences even between regions in the same Member State.
I think that adapting the European Single Market to the needs of European citizens is achieved primarily through improving worker mobility. The free movement of labour can make a significant contribution to narrowing the disparities between regions. Another key aspect is the provision of ongoing education and training for workers. Specialist workers and those who have retrained for another career can meet the market's specific needs much more easily, thanks to their high level of mobility.
in writing. - (FR) The economic and financial crisis has demonstrated the failure of euro-liberalism, the dogmatic framework of the Single Market. Far from changing course, EU leaders are rushing headlong down the same path and consolidating the mechanisms which inherently underpin unbridled liberalisation. The 'governance' proposed on the pretext of improving coordination aims to bypass and punish national parliaments opposed to this dogma being applied. This report is harmful for the European economy and shows contempt for popular sovereignty. I shall vote against it.
The Single Market has always been one of the pillars of Europe's economic development. I believe that one of the key challenges in relaunching the Single Market is ensuring political leadership, commitment and coordination. These 50 proposals to relaunch the Single Market encompass numerous portfolios, crucially involving the competences of several commissioners in the European Commission and touch upon the jurisdictions of various committees in the European Parliament. However, it is important for the Member States to establish their own priorities and develop their own agenda in line with the priorities of the Single Market.
It is important for us to strengthen the internal market, in particular, during an economic crisis, when the impact of the crisis is being felt. We need to return to a secure labour market. This can be guaranteed primarily with the support of small and medium-sized businesses, which are one of the main engines within the national economies. As the rapporteur has spoken out in favour of increased supervision and assessment of internal market policies, I have not voted for the report. It is not clear how this can be achieved and what consequences it would have for the individual states.
I have voted against the report on governance and partnership in the Single Market because I find it too unbalanced. Some outstanding issues are not assessed with due attention.
We should not believe that the great Single Market is the solution to all of Europe's problems, as it appears to be in some parts of this report. I believe that some features and peculiarities of the various Member States should be taken into account. Not all countries are the same and a measure that may be useful in one country might possibly cause serious damage in another Member State.
In addition, the system of penalties for offences should be carefully considered, since it runs the risk of exacerbating already difficult situations with still more damaging measures. We still have to remember all the problems which the infamous Services Directive has caused and continues to cause, at least in Italy, for example, among itinerant tradespeople and seaside businesses. I would not like these problems to recur with increasing frequency.
I voted in favour of this resolution because the establishment and operation of governance and partnership processes is one of the main factors ensuring the effective functioning of the market. Attention is drawn to the fact that partnership needs to be broadened from cohesion policy to Single Market policies. I believe that national parliaments and regional authorities must be more involved in drawing up the directive. This is very important for ensuring that EU legislation is properly implemented and applied in the Member States. Moreover, this would facilitate the transposition process. In order to take account of the needs and interests of society, there should be consultation with employers, unions and other associations. It is noted that a governance framework is established through interaction between the state, civil society and the private sector, and it is therefore particularly important for the governance of the Single Market to be based on the principles of transparency and accountability. For governance structures to function effectively, the Member States must regularly supply the Commission with clear and precise information in relation to the implementation of directives. I agree with the proposal to reduce the transposition deficit of Single Market directives to 0.5% for outstanding legislation and 0.5% for incorrectly transposed legislation by the end of 2012.
I voted in favour of this report as I agree with the key points on governance and partnership of the Single Market that are set out in it. In particular, I agree with the need to strengthen political leadership and partnership. Indeed, one of the key challenges in relaunching the Single Market is ensuring political leadership, commitment and coordination. The 50 proposals for relaunching the Single Market encompass numerous portfolios, crucially involving the competences of several commissioners in the Commission and touch upon the jurisdictions of various committees in the European Parliament. Moreover, in the Council, the Single Market Act is shared between various parts of the institution, whose roles and effectiveness vary widely. Strengthening political dialogue, commitment and coordination is essential to ensuring the relaunch of the Single Market. In order to ensure leadership, I also agree with the rapporteur, who suggests that the President of the Council be mandated to coordinate and oversee this process, in close cooperation with the President of the Commission, setting the spring session of the European Council as the time for the annual evaluation of the Single Market.
A competitive European Single Market without obstacles should be finalized in order to bring concrete advantages for employees, students, pensioners and citizens in general, and for businesses, particularly SMEs. Good governance and legal certainty are crucial to achieving the Single Market's economic and social objectives, including the free movement of workers, promotion of a high level of employment, the guarantee of adequate social protection, the fight against social exclusion, a high level of education and vocational training, and the portability of pensions. The European executive must continue to promote a one-stop shop, integrating all existing services into one single access point and providing citizens and businesses with information and support concerning their rights in the Single Market, as well as practical information on national rules and procedures.
I call on Member States to increase public awareness of the one-stop shop and its constituent services. The European Commission has to incorporate fundamental rights into all Single Market legislation.
Implementation of the fundamental economic freedoms of the Single Market must not affect collective bargaining rights and the right to strike as defined by national legislation.
The full realisation of a competitive Single Market, without barriers, and with definite advantages for the daily lives of workers, students, pensioners and the public in general, along with businesses, is essential to relaunching the European economy and stimulating growth, competitiveness and sustainability in the EU. All stakeholders - the public, the European institutions, the Member States - should therefore make an effort to ensure the relaunch of the Single Market, and coordinate their respective activities closely and effectively, particularly in order to improve the transposition, implementation and application of the respective rules, to develop a clearer regulatory framework, to ensure greater involvement by the regional and local authorities in this process, to promote open, transparent and regular dialogue with their social partners and civil society, to strengthen administrative cooperation between the Member States, and to develop tools that enable the functioning of the Internal Market to be monitored properly.
Following the Monti report on relaunching the Single Market, the Commission has submitted the paper 'Towards a Single Market Act', drawn up under the leadership of Commissioner Barnier, for public consultation. On the basis of the contributions received and the priorities set, the Commission will propose a definitive version of this Act, which will contain a dozen priority measures for completing the Single Market. That is why it is important for Parliament to look at its priorities and to send a clear message to the Commission beforehand. This 'governance and partnership' resolution, which I supported, calls for stronger political leadership, an improvement in the implementation of legislation relating to the Single Market, and the introduction of tools for good governance (reducing the transposition deficit, alleviating administrative burdens, partnership with local authorities, stronger involvement of national Parliaments, dialogue with civil society, and so on). One priority that has been identified is an alternative method of conflict resolution. On this point, I am disappointed that we neglected collective redress. This omission is a missed opportunity for the European Parliament to affirm its commitment to introduce such an instrument quickly.
in writing. - In favour. The rapporteur has suggested that one of the key challenges in relaunching the Single Market is ensuring political leadership, commitment and coordination. The 50 proposals for relaunching the Single Market encompass numerous portfolios, crucially involving the competences of several commissioners in the Commission and touch upon jurisdiction of various committees in the European Parliament. In the Council, the Single Market Act is furthermore split into different Council configurations whose role and effectiveness vary a great deal. National institutions also differ a lot in the ways that they are configured and in their organisational cultures.
I voted in favour of this resolution because I believe that the improvement of the single market, through the active support of Member States and all stakeholders, is essential for the European Union. The active participation of stakeholders can be achieved only with a change in the current single market policy that provides leadership and a commitment to its improvement. I am in full agreement with the rapporteur when she considers that merely enhancing the role of the Council, as the institution leading the implementation of the single market, is not enough.
We need a more targeted approach to the choice of legislative instruments, which, in addition to the Institution, would give the President of the European Council the mandate to coordinate the relaunch of the single market, in close cooperation with the President of the Commission. In fact, we must ensure top-level political guidance and invite Member States to set their own priorities and develop their own agenda in accordance with the priorities of the single market in order to take true ownership of its implementation.
in writing. - I supported the twelve measures contained in the Single Market Act, in particular, focusing on the digital agenda and innovative procurement. I hope to see this translated into effective legislative measures by the Commission.
The implementation of the Single Market is now emerging as one of the measures for overcoming the economic and financial crisis, and thus promoting increased competitiveness and full EU integration. It is imperative to create a European space where the potential of small and medium-sized enterprises (SMEs) can create added economic value, as suggested in the Commission communication - The Single Market Act. I believe it is essential to support Europe's SMEs, along with the full liberalisation of the free movement of people, goods and services, so as to maximise the gains of the Single Market. The rapporteur sets out five priorities that the EU should focus on, of which I would highlight the following: the creation of a European patent and a unified system for resolving disputes, which is essential for innovation and creativity; new instruments for funding innovation for SMEs; the development of e-commerce by increasing the confidence of companies and the public with measures against piracy and counterfeiting; better access to capital markets; and the elimination and harmonisation of administrative and tax barriers in cross-border activities, the review of public contracts and public and private partnerships, and encouragement of cross-border contracts.
A more competitive Single Market provides a perfect opportunity to stimulate economic growth in European countries affected by the crisis. The economic and social objectives of the Single Market - the free movement of workers, combating social exclusion and pension portability - are something worth fighting for. However, for a true Single Market to become a reality, there needs to be good governance and legal clarity. The Single Market's management structures must be as simple as possible, because otherwise, the effectiveness and transparency of the Single Market will suffer. I agree with the rapporteur that we must choose more appropriate legislative measures.
More efforts should also be made to improve administrative cooperation between the Member States. This would help solve urgent problems implementing specific directives and also establish mutual trust between the Member States' institutions and a more effective Single Market in the long term. I feel it is important for the relaunch of the Single Market to promote job creation and to create a business friendly environment. A successful Single Market should encourage entrepreneurship and remove obstacles hindering the establishment of new SMEs. This is particularly true for Lithuania, where there are approximately 31 SMEs per 1 000 inhabitants, which is clearly lower than the average in the EU 27 (40).
I am very pleased at the adoption of three resolutions on relaunching the Single Market which strengthen governance and the role of businesses and growth, as well as that of citizens, in this policy. More than 20 years after the signing of the Single European Act, the freedom of movement of individuals, goods and capital throughout Europe is testament to the success of an ambitious policy serving citizens and growth, a policy from which everyone can draw benefits every day. However, it would not have been enough for us just to take stock, as Europeans are expecting specific proposals from us to respond to future challenges. In stating our priorities, we have drawn up a collection of balanced measures embodying a clear political, economic and social model. In relation to this particular resolution on governance and partnership, I wished to vote in favour of a report which gives the project a political dimension. In order to make sure that people are better informed, the supervision of the relaunch will, from now on, be undertaken by the President of the Commission. In this way, the Single Market is represented by a European body, which will allow European citizens to be federated around a single project and will strengthen European membership.
The practical findings of recent decades are being used to revitalise the internal market and form the basis for the incorporation of important corrective measures. In order to prevent future delays in the implementation of national measures, the instruments provided for in the Treaty of Lisbon will be used and the national parliaments will be included in the entire legislative process at a European level. However, the second proposal, in particular, is the essential one. Its aim is to guarantee the proper implementation of the measures at a regional and local level, where they will have the greatest impact on the citizens, and to ensure that the intention behind the preparation and adoption of the directive at a European level is made clear to the European citizens.
I voted in favour of Mrs Kalniete's report. It is important to focus on the revitalisation of the Single Market, focusing on activities with a high potential for growth and job creation that will provide concrete and immediately visible results for European citizens. I also think it is right to focus on streamlining legislation to make the EU's internal market more accessible to small and medium-sized enterprises and, above all, establish renewed EU action for the liberalisation of regulated professions and for the mutual recognition of qualifications.
I am voting for this report because, amongst other progressive measures, it introduces a link between the Single Market Act and the Europe 2020 strategy, it mentions the need to protect the rights of workers, it focuses on job creation, and it allows the portability of pensioners' rights. Despite all this, the social dimension of this report still lags behind what was hoped for.
I supported the report by our fellow Member, Mr Correia de Campos, as well as the two reports by Mrs Kalniete and Mr Busoi. These three reports were drawn up following the proposal for a Single Market Act published by the European Commission. The objective of Michel Barnier, Commissioner for the Internal Market, is to relaunch the Single Market, but, above all, to bring it closer to the citizen. This is an objective which I fully support. The Single Market Act must be seen as an opportunity to demonstrate to citizens that European integration, and the Single Market in particular, is being carried out in their interest, not against them. Guaranteeing access to a basic banking service - or, more generally, safeguarding the quality and accessibility of services that are essential for our fellow citizens - is a step in this direction.
in writing. - (LT) I voted in favour of this report. The fragmentation of the internal market is reducing EU citizens' confidence in it because they are unable to take advantage of their freedoms. The Commission's communication presents a toolbox, which should help to achieve a Single Market that is integrated and functions without obstacles, and which could boost Europe's economic recovery and its competitiveness. I would like to highlight one particularly important aspect - the importance of the creation of a single energy market. A single energy market is especially important for EU competitiveness both within the EU and externally. The creation of such a market would help reduce external dependence and make energy prices more affordable, fair and competitive for our citizens and businesses. Legislative and non-legislative initiatives on energy should aim at safeguarding the supply of energy through a diversified energy network, new infrastructures of renewable energy and coordinated research and development on new energy sources. Such initiatives should be taken on a basis of close coordination between the Commission, the Member States and the relevant sectors of the industry. A real deepening of the Single Market benefiting citizens, business and European competitiveness must be strengthened by creating infrastructure projects that have added value for the whole of Europe, and which are funded and managed at EU level in order to ensure our energy independence and security.
I voted for this report because we need to make progress. There are really too many obstacles hampering citizens wishing to study, work or go and shop in another Member State. It is also still just as difficult for small and medium-sized businesses. European citizens also need more information, not to mention simpler, more comprehensible and more clearly communicated legislation.
Europe is not just a market; it is also a community of citizens - that is a statement that we often hear. What is the reality, though? Few citizens believe in it. Hence, this report on a Single Market for Europeans, adopted today in response to the Single Market Act put forward by the Commission last October. Alongside the reports dealing with businesses, growth and the governance of the Single Market, this report addresses the expectations of citizens, consumers and users of public services. Among the ideas mentioned are greater transparency of banking charges, but also real recognition of professional qualifications and portability of pension rights. The negotiations allowed us to include a reference to the horizontal social clause which was established by the Treaty of Lisbon and which now has to be transposed concretely into legislation. Finally, the report once again takes up the concept, advocated by Commissioner Barnier, of a 'toolbox' for services of general interest - in particular, social services of general interest - which are currently a major concern of citizens and service providers in the national territories. Although it is non-legislative, this report has the merit of including citizens in the well-known necessity of completing the Single Market.
In 2010, the Commission adopted a proposal to renew the confidence of European citizens in the Single Market with the objective of reinforcing a 'highly competitive social market economy, aiming for full employment and social progress'. In my view, efforts to implement the Single Market have focused on the market itself and its organisation, while ignoring the concerns and rights of citizens, workers and consumers.
Particularly essential is the establishment of a single energy market, which should be in a position to encourage European competitiveness by reducing energy prices and dependence on foreign sources. Legislative initiatives on energy should be implemented in close coordination between the Commission, Member States and the relevant sectors of industry.
Another fundamental issue is transparency in bank charges, costs and the real conditions for mortgage loans, in order to protect consumers and investors and ensure access to credit for individuals and small businesses.
Finally, I believe that any true widening of the Single Market for citizens, businesses and Europe's competitiveness will be founded on the ability to develop EU-funded infrastructure projects. I therefore encourage the Commission to present legislative proposals in this area.
I share the view that a functioning Single Market is the key driver which will enable the European Union to reach its full potential in terms of competitiveness, smart, inclusive and sustainable growth, and the creation of more and better jobs. The Single Market strategy should strengthen social welfare and workers' rights and ensure fair working conditions for all citizens. I voted in favour of the legislative initiative. I think that the European Commission must take measures to increase citizens' mobility. I welcome the idea of drafting a green paper on the recognition of professional qualifications and of creating a 'mobility scoreboard' for measuring this indicator within the EU.
I voted in favour of this report because, in my opinion, in order to restore European citizens' confidence in the Single Market and support for the idea of the European Union, it is necessary to take further action to strengthen citizens' social rights and their implementation. Areas mentioned in the report requiring further action, both at national and EU levels, include the creation of new jobs, taking account of demographic and labour market changes in the Member States, as well as workers' rights and ensuring fair working conditions, which is particularly important, while also promoting movement of workers between the Member States.
The report also stresses the need to strengthen the rights of citizens as consumers and as public service users, and the need to organise appropriate information campaigns, during which they would be informed about their rights and freedoms. Attention is also drawn to the reform of the framework for recognising professional qualifications and the need to guarantee the portability of pension rights, while also encouraging the Member States to coordinate their pension policies more effectively.
The communication proposal for restoring European citizens' trust in the Single Market, drafted by the Commission, is slightly unclear when examining it in correlation with the EU 2020 strategy. Many of the proposals featuring in it overlap with various other initiatives. In these circumstances, more consistency, greater effectiveness and better governance are required for a renewed Single Market to foster, within the EU, economic growth, employment and competitiveness, as well as respect for the rights of citizens and consumers. The Council and Member States have to support together the European and national commitment to deepening and strengthening the Single Market. Efforts to achieve the Single Market have been concentrated on its organisation and too little on the concerns and rights of citizens, workers and consumers, which might explain European citizens' reluctance and lack of enthusiasm towards the internal market. Citizens need to feature at the heart of the Single Market.
This point is clearly stated in the document's introduction. On the other hand, the proposals to attain this objective are too weak to achieve it. The Grech report, adopted by Parliament in May 2010, recommended a holistic approach to relaunching and strengthening the internal market, encompassing key sectors such as industry, energy and infrastructure.
The completion of the Single Market represents a valuable tool with which to relaunch the European economy, particularly as regards job creation. The reports on this subject, which we have approved here today, represent, in my opinion, an important step towards an integrated and functional Single Market. The Commission has made 50 proposals to allow us to work and trade together in a better way.
I voted in favour of this report which aims to ensure effective economic freedom, while protecting the right to work, the full implementation of the principle of equal pay and free movement of workers (which also includes full recognition of professions within the Member States). I therefore agree with the priorities identified by the rapporteur, such as strengthening the supervision of the European market, the establishment of an action plan to combat piracy and counterfeiting and the development of a communications policy which will highlight the activities carried out by the EU.
in writing. - This report is part of a package of three reports with which the Parliament has answered to the broad Commission communication on the Single Market Act (SMA) containing 50 legislative and non-legislative proposals and divided in three different chapters, one focusing on Citizens, one on Business and one on Governance. The objective of the SMA, was supposed to give implementation to the Monti report which had as main concern to re-launch the Single Market.
I voted for this report but abstained on some amendments as they were part of the negotiated package on the compromise amendments. I hope this report puts the citizens at the heart of the Single Market and strengthens its social dimension.
We voted in favour of the report on a Single Market for Europeans. The report contains many important proposals for the development of the Single Market. A particular priority for us is to ensure that labour market rights are respected in connection with revitalising a more competitively oriented Single Market. However, the report also contains proposals to call on the Commission to identify and eliminate the tax obstacles faced by European citizens and to further develop immigration policy in respect of migrants and seasonal workers. In our opinion, both of these are national matters. A number of amendments to the report were also tabled, the spirit of which we support, but we do not believe that this report warrants this type of amendment.
I agree with this report. The creation of a Single Market has always been one of the main objectives of the process of European integration and, today more than ever, we feel the need to strengthen it through concrete measures which aim to address three crucial aspects.
We must strengthen the single European market in order to make it highly efficient and competitive and we must renew it within the framework of EU policies in order to combat the effects of the financial crisis. I thoroughly agree with the proposals made by the European Parliament on strengthening consumer and business confidence. What emerges as a top priority for the realisation of this project is the adoption of urgent measures to facilitate the mobility of citizens which would make the market more open to European workers and promote full employment. We can no longer consider developing a Single Market without greater citizen involvement. For example, improving access to banking services and mortgages for the protection of investors, consumers and financial institutions, or resolving the outstanding issues concerning the free movement of workers, such as the mutual recognition of professional qualifications.
I voted for Mr Campos's resolution as I feel that the final text he has proposed is balanced. Furthermore, I welcomed the fact that the proposals from both the Grech and Monti reports were mentioned again by the rapporteur.
Restoring European citizens' confidence in the proper functioning of the Single Market ought to be the European Commission's prime concern. In any case, dividing the proposals into three different chapters does not provide a complete overview of the Single Market Act. Indeed, this criticism was included in Mr Campos's final report.
In addition, as shadow rapporteur for my political group for the opinion of the Committee on Economic and Monetary Affairs on the report 'A Single Market for Europeans', I tabled an amendment which requested that Member States still applying restrictions on their labour markets to workers from the new Member States lift these barriers for the sake of the obvious economic benefits, especially during an economic crisis. I am pleased that this amendment enjoyed the support of most of my fellow Members.
Too often, the European Union is distant from its citizens, its policies seem far removed, and the European project lacks meaning in the eyes of Europeans. If the Single Market is only to be a conduit for rampant liberalisation, deregulating public services, social systems and workers' rights by submitting them to fierce competition, this is a cause for concern, even though it has and may have several positive specific consequences for consumers and in the everyday lives of our fellow citizens. With Mr Correia de Campos's report, the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament have fought for better regulation when it comes to strengthening the Single Market, and for this strengthening to serve the general interest of Europeans and not just that of businesses. Such interests include consumers' rights, the protection of workers' rights against the tendency towards social dumping, with an explicit recognition of collective labour agreements in all the Member States of the Union, the call for a recognised framework for public services, and universal access to these services. The integration of the Single Market must now go hand in hand with the advances of a social Europe, which is needed more than ever at a time when the recession continues to affect Europeans.
in writing. - I voted in favour of the 'Single market for Europeans' report. It is the duty of the European institutions to facilitate a highly developed, highly competitive social market economy that will seek to create full employment and stimulate social progress. I believe that the Single Market is one of the key drivers for European growth.
Market fatigue is a cause for concern and this must be examined in detail. Most importantly, this report reaffirms citizens' fundamental social rights in the field of collective action, labour law, employment protection and industrial restructuring in line with primary European law.
I am in favour of the short-term strategies suggested in this report, including the enhancement of European market surveillance, the creation of a single integrated mortgage market and the removal of tax obstacles and double taxation. Implementing a sound e-commerce policy will increase citizens' and consumers' confidence when shopping online. I would like to also welcome the proposal to create an action plan to reduce illegal counterfeiting of goods. This will contribute to a rapid return to growth in the goods sector.
I voted in favour of this report as it contributes to the idea of a Single Market that is friendlier and more attractive to the European public. It should be stressed that the text includes measures safeguarding respect for social values and rights in EU legislation, so that these can never be subsumed by the market approach.
This is one of three reports being debated and voted on today relating to the Internal Market and the consolidation of the Single Market. Although the rapporteur also tries here to gloss over the consequences of his support for liberalisation by advocating the social clause in all legislation on the Single Market, in line with Article 9 of the Treaty on the Functioning of the European Union (TFEU) and the Charter of Fundamental Rights of the European Union, the truth is that he is not unaware that neither the Commission nor the Council comply with it. Many Member States do not comply with it either, as is the case with Portugal. There is more and more praise for free competition, and more professions of faith in the market, liberalisation and privatisation, one example of which is the insistence on implementing the Services Directive.
The link with the conclusions of the Council on 25 March and, above all, with the newly renamed 'Euro Plus Pact', is clear. Germany originally thought this up and dubbed it the 'Competitiveness Pact', and it declares war on workers, on their social rights and on the people in general, whilst denouncing the dependence of countries that have weaker economies and where civilisation is truly moving backward. We therefore voted against, as we did the two other reports.
This is another report on the Internal Market, and it is part of the package relating to the Commission communication on the Single Market Act, the proposal of which follows on from Mr Monti's report on 'A new strategy for the Single Market'.
Although the rapporteur also tries here to hide his true support for liberalisation by advocating the social clause in all legislation on the Single Market, in line with Article 9 of the Treaty on the Functioning of the European Union (TFEU) and the Charter of Fundamental Rights of the European Union, the truth is that he is not unaware that neither the Commission nor the Council comply with it. Many Member States do not comply with it either, as is the case with Portugal. In this way, the intention is to strengthen free competition and speed up the process of liberalisation and privatisation, which again the report does not hide, by insisting on the implementation of the Services Directive.
Thus, it appears to be in line with the conclusions of the Council on 25 March, and particularly the 'Euro Plus Pact', which declares war on the world of work and social rights by insisting on speeding up liberalisation. The key objectives are to speed up the process of concentration and accumulation of capital to the benefit of monopolist groups, ending any attempt to protect SMEs, workers and public services. Hence, our vote against.
In his report, our Portuguese fellow Member has included recommendations we support such as the need to move to a Single Market that favours consumer rights issues and especially making customs checks of goods from third countries a priority. In addition to these positive aspects, however, there are points of significant divergence on how Member States should comply with the directives and too many references are made to social forms of entrepreneurship. I will, therefore, abstain from voting.
This report concerns the 19 initiatives proposed by the Commission which will put European citizens at the heart of the internal market and, at the same time, will work towards a sustainable social market economy. I particularly welcome this report, among other things, because it will benefit European citizens, especially those who live in border regions.
The proposed measures will make the everyday lives of citizens and businesses in border regions easier. The report supports the initiative to recognise professional qualifications and the 'Youth on the Move' initiative. In addition, tax obstacles will be identified and eliminated and decisive measures will be taken to prevent double taxation. Furthermore, the report calls for fair working conditions for all Europeans and also full portability of pension rights.
These measures will make citizens the centre point of the internal market. Their specific needs will be matched by specific measures.
in writing. - I voted in favour of this report, which rightly highlights the need to 'respect the principles of subsidiarity and Member State sovereignty'. It is just a pity that not all Member States are prepared to recognise where sovereignty lies. In 1953, the Lord President of Scotland's highest civil court confirmed that, unlike in other parts of the UK, in Scottish constitutional law, sovereignty lies with the people. How unfortunate therefore it is that all the unionist parties blocked attempts by the Scottish Government to promote this principle by way of a referendum on Scottish independence.
I voted in favour of this document because there is a need to enhance European market surveillance, provide better access to basic banking services, establish a single integrated mortgage market and remove tax obstacles and double taxation. The rapid and effective implementation of an e-commerce policy is also required in order to increase citizens' and consumers' trust while shopping online. Furthermore, there is a need for an action plan against counterfeiting and piracy as a major preventive tool, to guarantee that goods circulating in the Single Market are safe to consume, of the appropriate standard and legal. The Commission and the Member States should develop an effective communication policy on the Single Market Act, based on a policy audit of its tangibility to citizens. We also require a system of benchmarks, based on the horizontal social clause, to assess the relevance of all Single Market measures based on their social impact, tangibility and feasibility, to be used as a basis for future policy. Our citizens must be at the heart of the Single Market project.
There is no doubt that the Single Market, which we are talking about today, is one of the greatest achievements of economic integration in the Union, but it should be remembered that our responsibility is not to encourage stagnation, but the relentless pursuit of perfection. A coherent whole depends on the constituent parts, which, just like the pieces of a puzzle, form a construction which is robust, strong, and stable. The constituent parts in the Single Market are the people, whose rights and responsibilities should always be our priority. Our objective is healthy and continuous development which will activate economic growth, and such growth is possible only thanks to improvements in economic and social issues and better governance. We should give thought to whether policies ought not to be truly citizen-centred. Development and valorisation of human capital is essential, and a real deepening of the market should bring benefits for every European - employee, consumer and entrepreneur.
The report on the Single Market for Europeans contains many positive proposals, such as support for the mobility of citizens or elimination of the dual taxation of European citizens, but it also contains many proposals which bear the stamp of over-regulation and which would ultimately put a brake on the Single Market and cause it to stagnate. Personally, I do not support the proposals for a more regulated and controlled Single Market for retail finance, nor do I support the proposal for an automatic extension of the measure to regulate roaming, as this regulatory measure was only temporary and should have brought about the realignment of roaming prices. Where there is a failure of market mechanisms, the regulation of final retail prices should be the instrument of last resort, as in the case of the Roaming Regulation. The calls of politicians for an automatic extension of this regulation is more of a politically populist gesture than a rationally justified step reflecting the changes that have taken place in the EU in the field of telecommunications since 2007. The proposal to launch a 'European cross-border business of the year' television competition is, in my opinion, a senseless waste of European resources. I have therefore decided to abstain from the vote on this report.
I voted in favour of this report because I am firmly convinced that the existence of a Single Market would constitute the most significant manifestation of a strong and cohesive Europe. Promoting social enterprises, ensuring the free mobility of European citizens and promoting up-to-date banking services for everyone are but a few of the focal points on which we must concentrate our ideas, resources and projects. With reference to the first point, in particular, I wholeheartedly welcome the call for the Commission to publish a Green Paper on the recognition of professional qualifications across the various EU Member States. This would be an important step towards making the role of education and training more tangible in an increasingly open European context.
Last October, the Commissioner for the Internal Market and Services, Michel Barnier, presented his 'Single Market Act', a collection of 50 proposals for boosting growth in the European Union. The European Parliament was then invited to give its view on the various parts of this paper. Part 2 of the Act lays the foundation for reconciling Europeans with the Single Market. Jacques Delors once said: 'One cannot fall in love with a Single Market'. That is certainly true, but we can nevertheless try to make it useful for citizens. For this reason, I supported the European Parliament resolution, which welcomes the balance given to the relation between workers' freedoms and the demands of a social economy. This part of the Act thus reserves an important place for those elements that are essential for Europeans, such as public services, communication infrastructure, solidarity and employment, as well as consumer protection. This balance reflects the full awareness of the Commission that the market cannot act against the citizens, but must act to serve them, in the short as well as the long term.
in writing. - I voted for this report. Efforts to achieve the Single Market have been concentrated on the market and its organisation and very little on concerns and rights of citizens, workers and consumers, which can explain the Europeans' reluctance and fatigue regarding the Internal Market.
Citizens need to be placed at the heart of the Single Market. This is clearly stated in the introduction of the document; however, the proposals to implement that goal are too weak to achieve it.
While admitting that Europeans overwhelmingly reject the Single Market, this report reaffirms a central place for it in the Community system. The stated desire to strengthen social legislation and to consider citizens' concerns, while certainly a positive thing, is inapplicable to the principle of the Single Market, given the free and non-distorted competition we see currently. This report is contradictory and misleading. I shall vote against it.
The Single Market has always been one of the pillars of Europe's economic development. Efforts to stimulate the Single Market should focus on the concerns and rights of the public and companies, providing them with tangible benefits. There also needs to be a reference to social rights in legislation relating to the Single Market, and measures need to be proposed to encourage mobility for the public and ensure the portability of their pension rights. This is the only way that we will be successful in terms of a complete and functioning Single Market.
More than half a century ago, the countries of Europe united in order to establish a Single Market. We believe we established it a quarter of a century ago. Today, however, there are still many issues that we have to address in order for the Single Market to function effectively and for the European Union to be competitive. I believe that of all the measures discussed and mentioned in the document we have adopted, two aspects are particularly important: lifelong learning and reducing unemployment for young people and the establishment and functioning of a single energy market. On the subject of young people, it is precisely this section of society that will live in the Europe we are creating. It is therefore important to create every opportunity for young people to properly adapt and engage in the creation of their future. An energy market is a new area of EU policy. Smart energy networks will undoubtedly play a major role in the economy of the future, and therefore we must not delay and devote sufficient attention and resources to establishing and improving them.
I agree with this resolution because most attention should be paid to basic social rights and to ensuring consumer rights and the free movement of workers, goods and businesses. The Single Market must create conditions for sustainable growth and higher employment and citizens must be at its heart. Consequently, it is very important to avoid distortions of competition. The Single Market will remain competitive if all social rights are respected. We must guarantee and constantly strengthen social welfare and workers' rights, and provide decent working conditions. I agree with the proposal making it impossible to work in the territory of a Member State without complying with its provisions on wages and working conditions. The principle of equal pay for work of equal value must be implemented fully. Barriers to the free movement of workers must be removed. We must open the labour markets in the Member States to all European workers, but the regulation of these markets must be implemented in compliance with those Member States' labour market rules, including the Scandinavian collective agreement model. It is very important to give the Member States the right to decide for themselves whether they should grant non-EU citizens the right to reside in their territory. For the Single Market to be socially oriented, industry must be restructured in a sustainable manner, and there must be constant consultation with social partners. It is very important to ensure that the public sector has opportunities to involve businesses more effectively in its work, so that citizens can receive high quality, innovative public services, and universal access to these can be guaranteed.
I voted in favour of the report on the Single Market for Europeans because I believe that Europe should adopt a common regulatory framework which meets the needs of citizens and redresses the imbalances and divergences of the internal market. Following the economic crisis, Europe needs a market where workers and consumers are at the centre of policies. The text on the Single Market for Europeans calls for greater coordination between European institutions, Member States and businesses in order to strengthen policy, planned by the European Parliament, and to ensure it meets all the needs of the European market.
I voted in favour because I agree with the main priorities submitted to the Commission by Parliament. The most important of these proposals is the call for measures to be taken to increase the mobility of European citizens, in particular, by publishing a Green Paper on mutual recognition of professional qualifications, including an assessment of the existing framework and, if appropriate, to propose a legislative initiative to reform this framework in 2012, at the same time assessing the feasibility and the added value of EU-wide professional identity cards and a 'European skills passport' in 2011. This is a positive measure which is grounded in the current situation, and which is aimed at increasing mobility within the EU. I would also stress the call for the Commission to table a legislative proposal on guaranteeing access to certain basic banking services by June 2011 and to improve the transparency and comparability of bank charges by the end of 2011, as well as the call to table a legislative proposal to remove obstacles encountered by mobile workers in order to ensure the full portability of pension rights.
The Single Market for Europeans is primarily about jobs and creating other new ones, which will help develop an environment in which businesses and citizens can fully exercise their rights, A more ambitious approach is needed on the proposal relating to the Posting of Workers Directive, aiming at a revision of the directive which will ensure, along with the economic freedoms, protection of the most advanced labour law and industrial relations standards and practices, as well as respect for the rights of collective representation and bargaining, collective action, including the right to strike, and the full implementation of the principle of equal pay for work of equal value.
It is vital to develop a European transport network through a common framework of European funding, boosting competitiveness and integration, and facilitating citizens' and workers' mobility through the provision of affordable services. I think that providing workers with training and qualifications is of paramount importance, as they are vital to job creation, social integration and the success of the Single Market. I call on Member States to eliminate barriers hampering the mobility of workers from new Member States, bearing in mind the positive impact of worker mobility in the context of the financial and economic crisis.
The full realisation of a competitive Single Market, without barriers, is essential to relaunching the European economy and stimulating growth, competitiveness and sustainability in the EU. Efforts to relaunch and strengthen the Single Market should also focus on the concerns and rights of the public, consumers, users of public services and companies, providing them with tangible benefits with the aim of completely restoring their confidence in the European project and giving them proper information about the opportunities offered by the Internal Market. In this context, measures should be adopted that can increase the mobility of Europeans and ensure the protection of consumers, along with strengthening social wellbeing and safeguarding workers' rights.
I voted for the Correia De Campos report, which relates to 19 initiatives on citizens and the Single Market contained in the Single Market Act proposed by Commissioner Barnier. I supported this report, which reminds us how essential it is to put citizens at the heart of the Single Market once again. Too often, up to now, efforts to complete the famous 'great market' have been concentrated on the Single Market and its organisation. We should carry out this exercise once more in the light of the concerns and rights of citizens, workers and consumers. I call on the Commission to support the key priorities contained in this resolution. In particular, I would like to mention here three urgent objectives so as to make the Single Market more attractive in the eyes of our fellow citizens: improving mobility (whether, for example, in terms of recognising professional qualifications or in terms of the transferable nature of pension rights for mobile workers), extending the 'roaming' regulation - in particular, proposing a limit on the retail price of roaming data transfer - and finally, the accessibility of basic banking services and the transparency and comparability of banking charges across Europe.
in writing. - In favour. On 11 November 2010, the Commission adopted a communication proposal to renew Europeans' trust in the Single Market. This Single Market Act will be under discussion until 28 February 2011. The overall approach proposed by the Commission is a continuation of the report by Mario Monti to the President of the European Commission, 'A new strategy for the Single Market'. Its purpose, in accordance with Article 3 of the Treaty on European Union, is to strengthen 'a highly competitive social market economy, aiming at full employment and social progress, and a high level of protection and improvement of the quality of the environment' by placing companies, especially SMEs, and Europeans at the heart of the Single Market. The Commission communication 'Towards a Single Market Act for a highly competitive social market economy' contains 50 proposals for improving our work, business and exchanges with one another', and Chapter II in particular, 'Restoring confidence by putting Europeans at the heart of the Single Market', contains 19 initiatives on the social dimension of the Single Market.
The full implementation of the Single Market is the decisive step for the European Union to fully achieve its potential in terms of intelligent, inclusive and sustainable growth.
This requires harmonisation of national legislation to encourage the free movement of people, goods, services and capital. A prosperous and dynamic internal market depends on our capacity to put forward policies which can support growth, employment and innovation.
With today's vote, Parliament is once again demonstrating that the public must be central to the renewal of the Single Market, since they are the key actors capable of activating virtuous circles of growth and innovation. The completion of the Single Market policy is closely linked to integration with other policy areas such as competition, industry, energy and transport.
It is important that we have entered into such a wide-ranging discussion on the common, single European market, which has been operating for 20 years, but has not fully achieved its potential. In spite of all the legislation, recommendations and mutual assurances, we cannot say we have fully put the Single Market into effect, yet without a Single Market, Europe will not be united at all. Creating the Single Market is something which has the potential to strengthen the idea of the Union. Why is it still not possible to create a market without barriers, despite the universal agreement of Member States that precisely this course of policy should be followed?
Strongly-rooted national particularisms - and they are too strongly rooted - stand in the way of building the Single Market. We must lift protectionist barriers to be able to revitalise the Single Market. I agree with the view that the structures and processes of managing the Single Market are too complicated. This results mainly from the fact that there are too many differences within the Union. Strengthening the single currency and adopting it throughout the Union is necessary for the creation of a new quality in the Single Market.
The Single Market cannot exist just for large firms, but should also be for small and medium-sized enterprises, and especially for consumers. Transparency and harmonisation are our goal. Creating a truly Single Market is our priority, which is why the European Council and the European Parliament should assess the state of the Single Market every year, as this will allow us to monitor the extent to which we have succeeded in achieving the goals we have set.
This report seeks to strengthen measures to put citizens at the heart of the Single Market project, focusing on 19 initiatives targeted at the needs of European citizens. I believe that it is essential to restore the confidence of the European public in the European project, and in order to do this, efforts must be concentrated on the concerns and rights of citizens, consumers, users of public services, and companies. It is necessary to create a holistic approach to the Single Market which is able to respond to the democratic deficit being felt by both the European public and by public and private bodies.
Encouraging mobility through the elimination of administrative and tax barriers and the harmonisation of qualifications, investment in cross-border projects in several areas, the coordination of customs activities and monitoring of national markets, and the expansion of the Roaming Regulation, are examples of the measures that I believe are key to forging closer relations between the public and the European project. However, it is worth emphasising once again that the social aspect of the Single Market should be complemented by political governance and by partnership between the EU and the national bodies, and by the economic dimension, which will facilitate economic growth and make Europe more competitive.
I am very pleased at the adoption of three resolutions on relaunching the Single Market which strengthen governance and the role of businesses and growth, as well as that of citizens, in this policy. More than 20 years after the signing of the Single European Act, the freedom of movement of individuals, goods and capital throughout Europe is testament to the success of an ambitious policy serving citizens and growth, a policy from which everyone can draw benefits every day. However, it would not have been enough for us just to take stock, as Europeans are expecting specific proposals from us to respond to future challenges. In stating our priorities, we have drawn up a collection of balanced measures embodying a clear political, economic and social model. This particular resolution on a Single Market for Europeans puts the citizen at the heart of our concerns. By encouraging mobility and exchanges, regardless of place of origin, age or profession, this report marks a step towards a European labour market. The social protection measures addressed in the resolution are, furthermore, vital for regulating this market and for supporting the model of a social economy based on solidarity.
I am voting for this report because it focuses on the need to support projects that bring added value to Europe, on the need for a new industrial policy, and on regional development, by investing in clusters by region. I am also voting for it because it promotes a Single Market for energy, by reducing energy dependence, and by creating more competitive infrastructure and prices for end consumers.
I voted in favour of this resolution on a Single Market for Enterprises and Growth. The Single Market is the cornerstone for businesses and consumers alike, and particular attention should be paid to small and medium-sized enterprises, which have the highest potential for further development and increased employment. I support the rapporteur's opinion that stimulating e-commerce and the creation of a digital Single Market represent another important aspect of the Single Market. This is a very complex process, bearing in mind the differences in tax systems, contract law and requirements for conducting a business across the EU Member States, but efforts must continue in this area. There is also a need to coordinate fiscal policy, because the introduction of a common consolidated corporate tax base would make the Single Market a better business environment for European enterprises.
In order to achieve the EU 2020 strategy goals, the Single Market must provide the conditions necessary for smart, sustainable and inclusive growth. The European Union's economic governance needs to be improved in order to create the economic conditions required for businesses to take advantage of the opportunities provided by the Single Market, allowing them to grow and become more competitive. The removal of barriers to mobility and the harmonisation of institutional regulations, with the aim of fostering integration, economic growth and European solidarity, are major benefits for the Single Market. I voted for this report to encourage confidence in the Single Market at every level and to remove the current barriers preventing businesses from accessing the market. A Single Market based on free and fair competition is the European Union's crucial economic reform objective and offers Europe a key competitive edge in a globalised economy.
A Single Market that functions smoothly and is based on free and fair competition is the principal objective of EU economic reform. Currently, the internal market remains fragmented, and lingering administrative and regulatory obstacles are having a negative impact on all businesses, in particular, small and medium-sized enterprises, which are unable to fully benefit from all the advantages offered by the Single Market. The regulation of copyright licensing in the EU has not been resolved, which has a direct impact on counterfeiting and piracy. This leads to reduced business confidence in e-commerce and fuels the fragmentation of intellectual property protection rules, which stifles innovation in the Single Market. It is particularly important to properly address the issue of public procurement, which accounts for 17% of EU GDP. Hitherto, cross-border procurement has accounted for a small share of the whole public procurement market, because SMEs still have limited access to public procurement markets. Services are a crucial sector for economic growth and employment, but the Single Market for services is still underdeveloped, particularly due to gaps and difficulties encountered by the Member States with respect to the implementation of the Services Directive. I agree with the proposals made in the Commission communication 'Towards a Single Market Act', but I believe that in order to ensure the effective functioning of the Single Market, the Member States must improve the implementation of EU initiatives that have already been adopted, such as the Small Business Act, which would help address many of the administrative and regulatory problems that EU enterprises face today.
To maintain its position as a world economic leader, Europe must constantly support and stimulate economic development. The European Single Market is of fundamental significance for both businesses and consumers. We should give particular care to small and medium-sized enterprises, which drive economic growth and provide significant numbers of jobs. Innovative measures and suitable financial instruments should be used to improve their competitiveness, access to information and participation in research programmes. An interesting idea is the proposal to create project bonds, which will allow businesses to raise funds. The digital Single Market should also be an important part of the economy. Efforts should be made to stimulate electronic commerce in particular, because it contributes to increasing cross-border trade. I also think it is essential to create an EU patent and a unified litigation system. I am certain that a well-functioning Single Market will contribute to sustainable economic growth, so I endorse the resolution.
I voted in favour of this report because I believe that in order to successfully revitalise the EU Single Market and to increase the global competitiveness of the EU as a whole and to create new jobs, it is necessary to adopt and implement many measures that would promote sustainable business growth and development. I also believe that it is very important for these measures to be coordinated with measures for regional development, and for these to be complementary, so as to avoid a concentration of industry, businesses and services in certain regions, while other more remote regions are left to the mercy of fate. The report also touches on a myriad of other issues affecting citizens' daily lives, the competitiveness of businesses and also the creation of new jobs in Europe - the carrying out of research and promotion of new technologies, as well as the development and expansion of transport, energy and telecommunications infrastructure.
In addition, the report touches on an issue that is important for Lithuania, drawing attention to the need to upgrade energy infrastructure in Eastern European countries so that they can be linked successfully to Western European energy networks. The affordability of energy for consumers throughout Europe is also highlighted in this area. The report also encourages cooperation between the Commission and the Member States to establish and promote the use of more effective and cleaner transport systems, as well as develop international e-commerce, also improving online payment systems.
The European Union is one of the world's leading economies, the engine of which is made up of small and medium-sized enterprises. The EU must pay particular attention to these organisations who have felt the effects of the economic crisis most of all, not least because SMEs have the greatest potential for growth and employment.
It goes without saying, therefore, that European efforts should be aimed at encouraging sustainable economic growth. I voted in favour of this report because it has the merit of identifying the right priorities to build a stronger Single Market, able to better meet the needs of EU companies and create higher growth rates.
So I agree with the guidelines outlined in this document which, in my opinion, can actively contribute to the transformation of the Single Market in an innovative environment, favourable to businesses, based on digital economy and the effective free movement of services. To this end, I agree with the need to encourage e-commerce able to promote cross-border trade, the coordination of fiscal policies and greater streamlining of cross-border public contract procurement, points on which the European SMEs lag behind.
We voted in favour of the report on a Single Market for enterprises and growth. The report contains many important proposals for the development of the Single Market.
However, we do not support the idea that differences in fiscal provisions may result in significant obstacles to cross-border transactions or that the coordination of national tax policies, as proposed by Mr Monti in his report, would bring substantial added value to enterprises and citizens. On the other hand, we are in favour of coordination between the Member States to prevent tax avoidance and tax havens for enterprises. Tax rates remain a matter for the Member States.
I voted in favour of this report. In order to create a functional Single Market in which healthy and productive competition is the rule, I believe that the measures described in this report are essential
I strongly agree with the need to create a single digital market, because the lack of adequate rules affects the efficiency of the European market in no small way, especially in recent times, given the technological advances of other countries that are our economic competitors. We must consider the enormous potential of e-commerce, especially as regards the growth of cross-border trade and, as I said before, the resulting increase in competitiveness that it would bring to the market.
Furthermore, I agree with the need to act on two other fronts; the services sector and SMEs. Proper implementation of the directive on services and on reforming the regulatory framework on standardisation so that it extends to these is indispensable. In addition, we are waiting for the European Commission's proposed legislation. Finally, as I have said in other debates, we must identify new incentives and give more support to small and medium-sized enterprises, the backbone of our market and creators of so many jobs.
in writing. - (RO) I think that Europe will benefit from the improvement in access for all companies, including small and medium-sized enterprises, to information about the financial support for innovation which they can apply for, so as to become more involved in research programmes and, in particular, in public/private partnerships intending to run the research and innovation programmes. I think that the potential offered by these enterprises has not been tapped sufficiently. This is why the EU must support this sector in extending its activities, including at cross-border level, and in taking advantage of all the current opportunities available within the Single Market.
in writing. - I voted in favour of this report on a 'Single Market for enterprises and growth' because I believe it will greatly enhance our internal market for the benefit of all citizens. This report will, in reality, seek to strengthen industrial competitiveness, sustainable development and job creation.
The European Union has a unique economy, boasting 500 million consumers. By maintaining, enhancing and promoting Europe's internal market, this will ensure greater movement of goods and services without barriers to trade between Member States. It is critical during times of austerity to increase growth in our economy.
I agree that further steps should be taken to ensure adequate implementation of the Services and Professional Qualifications directives. Through proper implementation of these directives, European citizens will be able to travel to other European Member States for work and to provide services without high administrative burdens. One of the core objectives of the European Union is to have an area without barriers.
This report is also in favour of supporting SMEs which require a lot of support at this time.
As Europe is the largest economy in the world, implementing the Single Market is key to giving citizens and companies a feeling of confidence and security. The crisis that the world, in general, and Europe, in particular, are experiencing leads us to reflect on the future of the EU and the measures that we must adopt in order to relaunch the European economy. In October 2010, the Commission adopted a communication called 'The Single Market Act', following Mr Monti's report, 'A new strategy for the Single Market'. Among its objectives was the implementation of measures providing businesses with stronger, more sustainable and more equitable growth. I am therefore pleased that this report has been adopted, as it aims, among other things, to reduce the bureaucratic burden on small and medium-sized enterprises (SMEs) by giving them access to credit, by investing in innovation and the modernisation of services, such as through electronic management, and by implementing a digital economy. These are fundamental pillars of the Europe 2020 strategy, which will contribute greatly to making the Single Market more competitive and stimulating its growth.
This is another report from the package on consolidating the Single Market. It contains shameless praise for the market and free competition, when faced with the obvious disaster that was caused by these policies and their terrible consequences, which are today being felt by workers, small and medium-sized enterprises (SMEs) and the people in general, particularly in countries with weaker economies. Let us focus on the examples given in some quotes from the report, such as on the area of energy, for example: 'points out the importance of a fully operational internal market for energy [...]; stresses that the internal energy market should contribute to maintaining energy prices affordable for both consumers and businesses'.
The contradiction and falsehood here is obvious. One only has to look at what is happening in Portugal to realise that liberalisation has led to privatisation, high prices for businesses and consumers, and profits of more than EUR 1 billion for the shareholders of EDP - Energias de Portugal, S.A., and a similar amount for Galp Energia, SGPS, S.A. and other companies in the sector. However, the same might be said of sectors like the postal services, telecommunications or the financial sector.
This is another report from the Commission's communication package on the Single Market Act, whose proposal follows on from Mr Monti's report entitled 'A new strategy for the Single Market'.
It is another paean to free competition, although it glosses over its contents to disguise the dynamite contained in this gift sent to workers, small and medium-sized enterprises (SMEs) and especially the people of countries with weaker economies.
Let us look at some examples of the items included in the report, especially on energy:
'points out the importance of a fully operational internal market for energy [...]; stresses that the internal energy market should contribute to maintaining energy prices affordable for both consumers and businesses'. Moreover, one only has to look at what is happening in Portugal to realise that liberalisation has led to privatisation, high prices for companies and consumers, and profits of more than EUR 1 billion for the shareholders of EDP - Energias de Portugal, S.A., and a similar amount for Galp Energia, SGPS, S.A. and other companies in the sector.
Something similar might be said of other sectors including postal services or telecommunications, not to mention the financial sector. We therefore voted against the report.
in writing. - The four Irish Fine Gael MEPs voted for the report on the Single Market Act for enterprises and growth because we support the overall thrust of the resolution, but we do not support CCCTB, as we have explained in previous explanations.
in writing. - The Buşoi report calls for a business friendly Single Market and quite rightly stresses the importance of SMEs. In one part of the EU, Scotland, tens of thousands of small businesses have benefited from the Scottish Government's Small Business Bonus Scheme and I hold this up as an example of best practice for other European nations.
I voted in favour of this report because in order to successfully revitalise the EU Single Market and to increase the global competitiveness of the EU as a whole and to create new jobs, it is necessary to adopt and implement many measures that would promote sustainable business growth and development. Today, Europe has become the world's biggest economy. The Single Market is the cornerstone for businesses and consumers alike, but it can offer more growth and jobs and its full potential is yet to be seen. Particular attention should be paid to small and medium-sized enterprises, which have the highest potential for further development and increased employment. Therefore, it is very important to encourage sustainable economic growth. The Single Market itself and the enterprises operating within it are vital for the future growth of EU economies. The Single Market must become an innovative, business friendly environment, based on a digital economy and where the free movement of services is effective. A well functioning Single Market for services has an important potential for growth and, hence, for our economic recovery. Only sustainable growth can guarantee the creation of sustainable jobs. Further steps should be taken to ensure proper implementation of the Services Directive and of the Professional Qualifications Directive. Moreover, the creation of EU-wide professional cards where appropriate is an idea that needs some analysis, given the potential of such cards to enhance freedom of movement for EU citizens and simplify recruitment procedures for EU businesses.
in writing. - I voted in favour of this report as I see an urgent need to improve the conditions for SMEs so as to make Europe really competitive in the world. It has been proved on countless occasions that the reduction of bureaucratic burdens on SMEs has resulted in economic growth and enhanced their competitiveness. Not enough efforts have been made to enable SMEs to operate with fewer bureaucratic obstacles and with more efficiency. SMEs are the driving force of Europe's economy. There are also dramatic developments going on in the e-world. Currently, the EU is not really competitive on e-markets. This means we have to do everything we can to boost e-commerce, making real progress in implementing the European Digital Single Market. Important steps have been taken, but more remains to be done and we have to progress fast. I welcome the efforts this report has proposed to further the issue in question.
The report on the Single Market for businesses and growth is, in my opinion, very balanced, and I believe that the implementation of the proposed measures will stimulate the growth of the Single Market and, ultimately, the economies of the Member States as well. I particularly agree with the key priorities of the report, such as creating an EU patent and a single system for dispute resolution, emphasising the need for long-term investments in innovative sectors, boosting the confidence of business and consumers in e-commerce and galvanising the development of e-commerce in the Single Market, eliminating the bureaucratic obstacles faced by small and medium-sized firms in cross-border activities and rationalising the processes for awarding public contracts. As I support all of the aforementioned measures, and as I am convinced of their usefulness and benefits, I voted for the adoption of this report.
The pursuit of the objectives set out by the 2020 strategy calls for Europe to create conditions which are favourable for growth and innovation through investment and decisive action in the European market. Europe needs to sustain growth and promote effective strategies within the internal market, which aim at increasing competitiveness, innovation and research. The Commission must guarantee the implementation of a package which will ensure the achievement of these objectives by taking measures to improve competitiveness in the domestic market. The strengthening of economic governance in the European Union is therefore an important step which will enable companies in the market to maximise the benefits offered by the Single Market. The creation of European bonds to finance projects and a patent which is valid throughout Europe are some of the points which led me to support the resolution. The Single Market is an important goal to be reached. Bearing in mind the different conditions within the various Member States, the EU's task must be to minimise such discrepancies so as to allow all European enterprises to benefit.
Last October, the Commissioner for the Internal Market and Services, Michel Barnier, presented his 'Single Market Act', a collection of 50 proposals for boosting growth in the European Union. The European Parliament was then invited to give its view on the various parts of this paper. Part 1 of the Act discusses the Commission's plans for introducing an environment which encourages entrepreneurship. We must therefore promote creation and innovation from a perspective of sustainable development which combines international competitiveness with protection for SMEs. This resolution by the European Parliament approves and supplements the commitments of the Commission, which is why I supported it. It also reminds us of the need to support the real economy more than ever; in particular, through an ambitious European industrial policy. With a view to establishing a genuinely Single Market for SMEs, the resolution proposes the creation of a 'European private company' status which would encourage the cross-border creation and functioning of these essential components of the Union's economic fabric.
I voted for this report as I think that the Single Market is unquestionably the main asset to our global competitiveness. Without it, we would not play such an important role in maintaining the global balance of economic forces, especially at a time when new powers are emerging on the global stage. The progress of the internal market and further development of the regions complement each other and jointly create a powerful Europe characterised by cohesion and competitiveness. In this respect, I would like to highlight the particularly important role played by regional policy in the integration of the Single Market. I think that increased accessibility for every single region in the European Union is an absolute prerequisite for a dynamic and powerful Single Market.
The new Member States are in a specific situation where there is still a low level of accessibility. Support for investments in the infrastructure and its improvement will help boost the competitiveness of the regions lagging behind and ensure the internal market's harmonious operation. This will help improve the whole European Union's global competitiveness significantly.
in writing. - I voted for this report. The Single Market itself and the enterprises operating within it are vital for the future growth of EU economies. This draft report outlines the priority measures which should be taken to build a stronger Single Market that responds better to the needs of EU businesses and which would generate higher growth rates than before.
The priorities of the rapporteur are arranged in four groups, aiming at transforming the Single Market in an innovative, business friendly environment, based on a digital economy, and where free movement of services is effective. A well functioning Single Market for services has an important potential for growth and, hence, for our economic recovery. Only sustainable growth can guarantee the creation of sustainable jobs
This report proposes increased liberalisation of the energy and postal sectors and a stronger application of the Services Directive, on the pretext of supporting businesses and boosting growth. True to neoliberal ideology, it blames administrative regulation and the protection of public services for impeding growth. The European leaders have not learned the lessons from the 2008 crisis, yet a radical change of direction to another Europe is essential. I am voting against this report.
The Single Market has always been one of the pillars of Europe's economic development. The communication 'A Single Market Act' is based on the theme of political leadership and the principle of partnership as the fundamental instruments for relaunching and deepening the Single Market. We have to create a new dynamic in interinstitutional relations, and in the cooperation and commitment of the Member States, as well as of the national parliaments and regional and local authorities, so that it is possible to improve the applicability and implementation of Single Market legislation. We all have to commit, Member States and European institutions, to monitoring, evaluating and modernising the implementation of European legislation.
Small and medium-sized enterprises (SMEs) in particular are an important engine for our entire economy. They should be offered far more opportunities to become established and to expand within the internal market. Capital is required for this purpose and SMEs must be given easier access to it. Another factor which will help us to ensure lasting and sustainable growth in European national economies is support for the service sector. For this, the free movement of services is needed. The internal market must be made more attractive as a whole in order to become an innovative and business friendly environment.
The EU also needs a digital internal market to improve competitiveness and promote growth. All businesses within the EU should be able to benefit from the internal market, even if many areas, such as e-commerce, are still in clear need of development. I did not vote in favour of the report because the rapporteur proposed the introduction of a new VAT strategy, but did not go into sufficient detail about how this would work in practice.
I voted in favour of this resolution because the Single Market is a very important factor for enterprises and growth. Significant attention should be paid to innovations and creativity, and an appropriate mechanism for funding these. Innovations provide a basis for strong and more sustainable growth and job creation. Above all, in order to ensure that the funding mechanism functions effectively, we must create favourable conditions for long-term investment in innovative and job-creating sectors. Particular attention must be paid to small and medium-sized enterprises which have a huge economic impact on the European economy. The Single Market must become a better environment for SMEs, helping them to expand their cross-border activities, improving their access to capital markets, and removing administrative and fiscal barriers. The conditions must be created for SMEs to receive appropriate support under the Union's regional policy, given their importance for improving social ties in urban districts or sparsely populated areas. The structure of the European banking sector must be pluralistic in order to meet the financing needs of SMEs. It is very important to lay down a clearer VAT framework and a common consolidated corporate tax base. I believe that a Statute for a European Private Company must be adopted as a matter of urgency to facilitate the establishment and cross-border operation of small and medium-sized enterprises. It is noted that public procurement procedures must be more rational. We must make conditions for cross-border procurement more favourable, ensuring reciprocity with industrialised countries and major emerging economies.
The financial and economic crisis has mobilised the EU in search of new rules and systems that ensure balance and growth; Mario Monti's report has set the tone for the drafting of the single European internal market act. The main objective is to ensure growth and development, but also security and guarantees for small and medium-sized enterprises, investors and consumers and all market participants whose commercial functions must be facilitated. My 'yes' vote indicates not only a willingness to support the text, but also a real commitment to citizens to improve regulations and ensure equal opportunities for investment and consumption in a continually growing system for both the public and the private sector.
In this report, Parliament presents five major priorities, with the aim of consolidating the Single Market for enterprises and growth: the creation of an EU patent and a unified system for settling patent-related disputes; funding for innovation; the promotion of e-commerce; improved access to and greater participation in the Single Market by small and medium-sized enterprises (SMEs); and the streamlining of procedures relating to public procurement. I agree with the priorities presented, and I therefore voted in favour of this report. I would like to reiterate my belief that the creation of an EU patent and a unified system for settling patent-related disputes is indispensable in order to support innovation and creativity in the Single Market. Innovation and creativity are known to be factors in growth. Alongside this measure, I believe that the Commission and the Member States should take into account the importance of innovation for strong and sustainable growth, as well as for job creation. The way to promote growth is to ensure that there is proper funding for innovation, particularly through the creation of European loan securities for funding EU projects.
The Single Market must be relaunched and completed in order to meet the objectives set in the Europe 2020 strategy so as to offer more growth for businesses, including social economy enterprises (cooperatives, associations, mutual societies and foundations) and create more and better jobs, as well as provide adequate protection for the rights of European workers and consumers. I call for the creation of a more SME-friendly regulatory environment by carefully assessing the impact of any new regulatory or legislative measures on SMEs, with a view to cutting red tape, boosting competitiveness and promoting quality employment. It is also necessary to keep existing health and safety provisions for workers. The Commission's proposal needs to publish a VAT strategy as better tax coordination between Member States is needed to avoid unfair tax competition and market distortions. I think that the proposal for a directive on introducing a common consolidated corporate tax base will boost the competitiveness of SMEs, in particular, by reducing obligations arising from administrative complexity and cutting high costs generated as a result of complying with different national tax systems, thereby exerting a potentially positive impact on public finances and employment.
The full realisation of a competitive Single Market, without barriers, is essential to relaunching the European economy and stimulating growth, competitiveness and sustainability in the EU. It is therefore advisable to adopt measures enabling a stronger Single Market to be built which is better able to respond to the needs of companies in the EU, particularly small and medium-sized enterprises, thereby making it a favourable environment for innovation, based on a digital economy, where there is real freedom of movement for services.
A Single Market which works well is essential for ensuring competitiveness, the creation of jobs and sustainable growth in Europe. That is why I voted in favour of the excellent report by my colleague, Mr Busoi, which puts forward several priorities for improving the functioning of the Single Market, accompanied by a number of legislative proposals for achieving this. We must speed up the creation of the Community patent, rationalise procurement procedures and provide more of a stimulus to the digital economy by reinforcing the confidence of businesses and citizens in e-commerce. Finally, let me highlight two essential levers of growth that must be applied urgently. The first is long-term innovation for supporting the ecological transformation of economies. This can be done by creating bonds in the EU, more specifically in the fields of energy, transport and telecommunications. The second is to increase the participation of SMEs in the Single Market by developing their funding sources and by improving their access to capital markets, by eliminating fiscal barriers to their cross-border activities, and by revising the public procurement framework in order to make procedures more flexible and less bureaucratic.
in writing. - I voted in favour. In October 2010, the Commission adopted a communication entitled 'Towards a Single Market Act' to re-launch the Single Market. In the first part of this communication, the Commission proposes a number of actions to have stronger, sustainable and equitable growth for business. Today, Europe has become the world's biggest economy. The Single Market is the cornerstone for businesses and consumers alike, but it can offer more growth and jobs, and its full potential is yet to be seen. Essential attention should be paid to SMEs, which have the highest potential for further development and increased employment.
The communication, 'A Single Market Act', addresses the issue of political leadership and the principle of partnership as the fundamental instruments for relaunching the Single Market. The dynamics of interinstitutional relations and the cooperation and commitment of the Member States, particularly national parliaments and regional and local authorities, are mechanisms that will improve the applicability and implementation of Single Market legislation. I am voting in favour of this report as I believe that the measures presented are vital. Of these, I would like to highlight the inclusion of an assessment of the state of the Single Market in the spring session of the Council, the publication of a Green Paper with the participation of civil society and regional and local authorities, the publication of correlation tables and, finally, the reduction of deficits and errors in the transposition of directives.
Both the Member States and the European institutions should engage in monitoring, evaluating and modernising the implementation of European legislation, as only then can integration policy be successful. I would also like to point out that regional and local authorities should have a more important role, in line with the subsidiarity principle and the partnership principle.
I supported the report by our fellow Member, Mr Busoi, as well as the two reports by Mrs Kalniete and Mr Correia de Campos. These three reports were drawn up following the proposal for a Single Market Act published by the European Commission. The objective of Michel Barnier, Commissioner for the Internal Market, is to relaunch the Single Market but, above all, to bring it closer to the citizen. This is an objective which I fully support. The Single Market Act must be seen as an opportunity to demonstrate to citizens that European integration, and the Single Market in particular, is being carried out in their interest, not against them. Guaranteeing access to a basic banking service - or, more generally, safeguarding the quality and accessibility of services that are essential for our fellow citizens - is a step in this direction.
The three European Parliament reports in response to the Commission's Single Market Act address issues which are important to European industry and its small and medium-sized enterprises. The simplification of legislation and bureaucracy, the fight against counterfeiting, the importance of innovation and increased access to credit represent points on which our businesses are expecting necessary interventions from Europe so they can return to being competitive again in international markets.
On the other hand, what is really necessary for the recovery and completion of the single European market is a uniform tax policy within the Union. Tax policy is the oxygen that small and medium-sized European businesses need for a resurgence which must not stop at the initial incentive, but which will see them through consolidation and growth. The lack of fiscal harmonisation in Europe creates imbalances between the various EU territories, such as North-Eastern Italy and Slovenia, which compete on fiscal levels as well as on the degree of development of their economies.
The three reports on the internal market do not excite us because, along with items that we could support, we find others with which we disagree. In this case however, despite the things I disagree with in the report by the Member from the Group of the Alliance of Liberals and Democrats for Europe (ALDE), such as the measures which, I believe, benefit large corporations rather than small enterprises, I will abstain from voting because of the importance given to emphasising innovation to promote growth.
in writing. - The European Commission's proposed Single Market Act aims to unlock the potential of the Single Market and put the EU's economy and competitiveness back on track after the economic crisis. I voted for Parliament's recommendations on the Commission's Single Market Act and I urge the European Commission to take up those recommendations to ensure that governance structures are strengthened, support for innovation and job creation is provided, and citizens are put at the heart of the Single Market. We need to work together on strengthening the governance of the Single Market and putting in place a more coordinated political leadership approach, which will increase the effectiveness of the Single Market Act and restore citizens' confidence in the initiative.
I welcome the resolution calling for an increased focus on the mobility of citizens and I believe it is also essential that the re-launch of the Single Market focuses on the needs of SMEs in order to provide an environment that will create new, innovative businesses across the EU, and especially in Wales.
in writing. - I supported the twelve measures contained in the Single Market Act and hope that the Commission will translate this into effective legislative measures.